--------------------------------------------------------------------------------



EXHIBIT 10.119


AMENDED AND RESTATED
 
SAN JUAN PROJECT PARTICIPATION AGREEMENT
 
AMONG
 
PUBLIC SERVICE COMPANY OF NEW MEXICO
 
TUCSON ELECTRIC POWER COMPANY
 
THE CITY OF FARMINGTON, NEW MEXICO
 
M-S-R PUBLIC POWER AGENCY
 
THE INCORPORATED COUNTY OF LOS ALAMOS, NEW MEXICO
 
SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY
 
CITY OF ANAHEIM
 
UTAH ASSOCIATED MUNICIPAL POWER SYSTEMS
 
TRI-STATE GENERATION AND TRANSMISSION ASSOCIATION, INC.






March 23, 2006






--------------------------------------------------------------------------------





TABLE OF CONTENTS


SECTION
I. PARTIES AND INTRODUCTORY MATTERS
PAGE
1
PARTIES
1
2
RECITALS
2
3
AGREEMENT
8
4
EFFECTIVE DATE AND TERMINATION
9
5
DEFINITIONS
11
 
II. OWNERSHIP OF SAN JUAN PROJECT
 
6
OWNERSHIPS AND TITLES
21
7
CAPITAL IMPROVEMENTS AND RETIREMENTS OF SAN JUAN PROJECT AND PARTICIPANTS’
SOLELY OWNED FACILITIES
25
8
WAIVER OF RIGHT TO PARTITION
29
9
BINDING COVENANTS
30
10
MORTGAGE AND TRANSFER OF PARTICIPANTS’ INTERESTS
32
11
RIGHTS OF FIRST REFUSAL
35
12
RIGHTS OF PNM AND TEP IN WATER AND COAL
40
13
SEVERANCE OF IMPROVEMENTS
41
 
III. ENTITLEMENTS TO OUTPUT OF SAN JUAN PROJECT
 
14
ENTITLEMENT TO CAPACITY AND ENERGY
42
15
CAPACITY ALLOCATION OF SWITCHYARD FACILITIES
44
16
USE OF FACILITIES DURING CURTAILMENTS
46

 
 
i

--------------------------------------------------------------------------------


17
START-UP AND AUXILIARY POWER AND ENERGY REQUIREMENTS
48
 
IV. ADMINISTRATION
 
18
COORDINATION COMMITTEE
49
19
ENGINEERING AND OPERATING COMMITTEE
54
20
FUELS COMMITTEE
59
21
AUDITING COMMITTEE
66
 
V. BUDGETS AND OPERATING EXPENSES
 
22
OPERATION AND MAINTENANCE EXPENSES
70
23
FUEL COSTS
78
24
ANNUAL BUDGETS
89
25
PAYMENT OF TAXES
90
26
MATERIALS AND SUPPLIES
91
27
EMERGENCY SPARE PARTS
93
 
VI. OPERATING AGENT
 
28
OPERATION AND MAINTENANCE
94
29
OPERATING EMERGENCY
100
30
PAYMENT OF EXPENSES BY PARTICIPANTS
102
31
OPERATING INSURANCE
105
32
SURPLUS OR RETIRED PROPERTY
109
33
REMOVAL OF OPERATING AGENT
110
34
DEFAULTS BY OPERATING AGENT
112

 
 
ii


--------------------------------------------------------------------------------







 
VII. DEFAULTS, LIABILITY AND ARBITRATION
 
35
DEFAULTS
114
36
LIABILITY
120
37
ARBITRATION
125
 
VIII. RETIREMENT AND RECONSTRUCTION
 
38
DESTRUCTION, DAMAGE OR CONDEMNATION OF A UNIT
128
39
RIGHTS OF PARTICIPANTS UPON TERMINATION
130
40
DECOMMISSIONING OF THE PROJECT
131
 
IX. MISCELLANEOUS PROVISIONS
 
41
RELATIONSHIP OF PARTICIPANTS
132
42
NOTICES
133
43
OTHER PROVISIONS
137
44
EXECUTION IN COUNTERPARTS
138
45
AMENDMENTS
139






 
EXHIBIT I
Real Property
 
EXHIBIT II
Annual Minimum Coal
 
EXHIBIT III
Switchyard Facilities
 
EXHIBIT IV
Ownership of Equipment
 
EXHIBIT V
O&M of Equipment
 
EXHIBIT VI
A&G Expenses
 
EXHIBIT VII
Coal Allocation and Billing
 
EXHIBIT VIII
Adjustment of Voting Requirements
 
EXHIBIT IX
Fixed Fuel Expense
 
EXHIBIT X
Variable Fuel Expense



iii


--------------------------------------------------------------------------------





PART I
PARTIES AND INTRODUCTORY MATTERS
1.0 PARTIES:
The parties to this Amended and Restated San Juan Project Participation
Agreement (“Agreement”) are: PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico
corporation (“PNM”); TUCSON ELECTRIC POWER COMPANY, an Arizona corporation
(“TEP”); THE CITY OF FARMINGTON, NEW MEXICO, an incorporated municipality and a
body politic and corporate, existing as a political subdivision under the
constitution and laws of the State of New Mexico (“Farmington”); M-S-R PUBLIC
POWER AGENCY, a joint exercise of powers agency organized under the laws of the
State of California (“M-S-R”); THE INCORPORATED COUNTY OF LOS ALAMOS, NEW
MEXICO, a body politic and corporate, existing as a political subdivision under
the constitution and laws of the State of New Mexico (“LAC”); SOUTHERN
CALIFORNIA PUBLIC POWER AUTHORITY, a joint exercise of powers agency organized
under the laws of the State of California (“SCPPA”); THE CITY OF ANAHEIM, a
municipal corporation organized under the laws of the State of California
(“Anaheim”); UTAH ASSOCIATED MUNICIPAL POWER SYSTEMS, a political subdivision of
the State of Utah (“UAMPS”); and TRI-STATE GENERATION AND TRANSMISSION
ASSOCIATION, INC., a Colorado cooperative corporation (“Tri-State”). These
parties are the participants in the San Juan Project, and are hereinafter
sometimes referred to individually as a “Participant” and collectively as
“Participants.”


 

1

--------------------------------------------------------------------------------




2.0 RECITALS: This Agreement is made with reference to the following facts,
among others:
2.1 PNM is an electric utility engaged in the generation, transmission and
distribution of electric power and energy in a part of the State of New Mexico.
2.2 TEP is an electric utility engaged in the generation, transmission and
distribution of electric power and energy in a part of the State of Arizona.
2.3 Farmington operates a municipal electric utility engaged in the generation,
transmission and distribution of electric power and energy in a part of the
State of New Mexico.
2.4 M-S-R is a public entity engaged in the generation, transmission, purchase
and sale of electric power and energy in the western United States for the
benefit of its member public agencies.
2.5 LAC operates a municipal electric utility engaged in the generation,
transmission and distribution of electric power and energy in a part of the
State of New Mexico.
2.6 SCPPA is a public entity created to acquire, construct, finance, operate and
maintain generation and transmission projects on behalf of its members.
2.7 Anaheim operates a municipal utility in the State of California engaged in
the generation, transmission and distribution of electric power.
2.8 UAMPS is a public entity created to plan, finance, develop, acquire,
construct, improve, better, operate and maintain projects, or ownership
interests or capacity rights therein, for the generation, transmission and
distribution of electric energy for the benefit of its members.
 
2

--------------------------------------------------------------------------------


2.9 Tri-State is a cooperative corporation created pursuant to the laws of the
State of Colorado. Tri-State’s primary functions involve the generation,
transmission, transformation and sale of electricity to its member distribution
cooperatives.
2.10 PNM and TEP each has an undivided one-half (1/2) ownership interest in the
real property associated with the San Juan Project, which real property is
described in Exhibit I, attached hereto and incorporated herein, and is
identified therein as Parcels A through F.
2.11 PNM and TEP entered into the Coal Sales Agreement with San Juan Coal
Company (“SJCC”), pursuant to which SJCC agreed to supply the San Juan Project
with coal. PNM and TEP also entered into the Transportation Agreement with San
Juan Transportation Company (“SJTC”) dated April 30, 1984, under which coal was
transported from the La Plata Mine. Subsequently, PNM and TEP entered into the
Underground Coal Sales Agreement with SJCC, pursuant to which SJCC agreed to
supply coal to the San Juan Project beginning January 1, 2003. The Underground
Coal Sales Agreement superseded and replaced the Coal Sales Agreement, except
for certain provisions of the Coal Sales Agreement which survived through the
provisions of the Coal Sales Agreement Buy Out Agreement. The Transportation
Agreement was terminated effective December 31, 2002, except for certain
provisions which survived through provisions of the Transportation Agreement Buy
Out Agreement.
 
3

--------------------------------------------------------------------------------


2.12 PNM contracted with the United States Department of the Interior, Bureau of
Reclamation, under the Colorado River Storage Project Act to purchase 20,200
acre feet of water per year from Navajo Reservoir under Contract 14-06-400-4821
dated April 11, 1968. Said contract was amended by an amendatory contract dated
September 29, 1977, wherein the United States Department of the Interior, Bureau
of Reclamation (i) acknowledged PNM’s assignment to TEP of an undivided one-half
(1/2) interest in PNM’s rights and obligations imposed under the April 11, 1968,
contract; and (ii) revised the amount of water available for consumptive use by
the San Juan Project from the Navajo Reservoir from 20,200 acre feet per year to
16,200 acre feet per year. Upon expiration of the above-referenced contract with
the United States Department of the Interior, Bureau of Reclamation, on December
31, 2005, water from the Navajo Reservoir is delivered to the San Juan Project
under contractual arrangements with the Jicarilla Apache Nation. From
time-to-time, contracts for surplus water supply may also be entered into by the
Operating Agent for supply to the San Juan Project. Additional water for use at
the San Juan Project is based on a Grant of Authority for 8,000 acre-feet of
water, dated August 18, 1980, from Utah International (predecessor in interest
to SJCC) to PNM and TEP.
2.13  The San Juan Project Co-Tenancy Agreement was executed as of February 15,
1972, effective as of July 1, 1969. The original Co-Tenancy Agreement was
modified by joint action of PNM and TEP, as follows: Modification No. 1 on May
16, 1979, Modification No. 2 on December 31, 1983, Modification No. 3 on July
17, 1984, Modification No. 4 on October 25, 1984, Modification No. 5 on July 1,
1985, Modification No. 6 on April 1, 1993, Modification No. 7 on April 1, 1993,
Modification No. 8 on September 15, 1993, Modification No. 9 on January 12, 1994
and Modification No. 10 on November 30, 1995 (the original of such Co-Tenancy
Agreement, as amended by Modifications 1 through 10, is referred to herein as
the “Co-Tenancy Agreement”).
 
4

--------------------------------------------------------------------------------


2.14 The San Juan Project Operating Agreement was executed as of December 21,
1973, effective as of July 1, 1969. The original Operating Agreement was
modified by joint action of PNM and TEP, as follows: Modification No. 1 on May
16, 1979, Modification No. 2 on December 31, 1983, Modification No. 3, on July
17, 1984, Modification No. 4 on October 25, 1984, Modification No. 5 on July 1,
1985, Modification No. 6 on April 1, 1993, Modification No. 7 on April 1, 1993,
Modification No. 8 on September 15, 1993, Modification No. 9 on January 12, 1994
and Modification No. 10 on November 30, 1995 (the original of such Operating
Agreement, as amended by Modifications 1 through 10, is referred to herein as
the “Operating Agreement”).
2.15 A San Juan Project Construction Agreement was executed as of December 21,
1973, effective as of July 1, 1969, to govern the construction of the San Juan
Project; this agreement was thereafter modified from time to time and was
terminated in 1995 by action of PNM and TEP.
2.16 On May 16, 1979, TEP and PNM entered into an agreement whereby on that date
TEP conveyed to PNM TEP’s 50 percent undivided ownership interest in Unit 4.
2.17 On November 17, 1981, PNM transferred an 8.475 percent undivided ownership
interest in Unit 4 to Farmington.
2.18 On December 31, 1983, PNM transferred a 28.8 percent undivided ownership
interest in Unit 4 to M-S-R.
 
5

--------------------------------------------------------------------------------


2.19 On October 31, 1984, TEP transferred its 50 percent undivided ownership
interest in Unit 3 to Alamito Company, which later changed its name to Century
Power Company (“Century”).
2.20 On July 1, 1985, PNM transferred a 7.2 percent undivided ownership interest
in Unit 4 to LAC.
2.21 On July 1, 1993, Century transferred a 41.8 percent undivided ownership
interest in Unit 3 to SCPPA.
2.22 On August 12, 1993, PNM transferred a 10.04 percent undivided ownership
interest in Unit 4 to Anaheim.
2.23 On June 2, 1994, PNM transferred a 7.028 percent undivided ownership
interest in Unit 4 to UAMPS.
2.24 On January 2, 1996, Century transferred an 8.2 percent undivided ownership
interest in Unit 3 to Tri-State.
2.25  Farmington, M-S-R, LAC, SCPPA, Anaheim, UAMPS and Tri-State were
classified as “Unit Participants” in the San Juan Project, pursuant to the
Co-Tenancy Agreement.
2.26 As of April 29, 1994, PNM, TEP, Century, SCPPA, Farmington, M-S-R, LAC and
Anaheim executed the San Juan Project Designated Representative Agreement (the
“DR Agreement”) to implement the requirements of the federal Clean Air Act
Amendments of 1990; the DR Agreement was thereafter accepted by UAMPS and
Tri-State at the time of their respective purchases of ownership interests in
the San Juan Project.
 
6

--------------------------------------------------------------------------------


2.27 As of October 27, 1999, the Participants entered into the San Juan Project
Participation Agreement (“Original San Juan PPA”). The purpose of the Original
San Juan PPA was to amend and restate, and to replace in their entirety, the
Co-Tenancy Agreement and the Operating Agreement and to set out in one
instrument all of the matters previously included in the Co-Tenancy Agreement
and the Operating Agreement.
2.28 The Participants desire, in this Agreement, to amend and restate the
Original San Juan PPA to reflect certain amendments agreed to by the
Participants including, but not limited to, changes to the provisions of the
Original San Juan PPA pertaining to fuel supply.


 



7

--------------------------------------------------------------------------------




3.0 AGREEMENT: The Participants, for and in consideration of the mutual
covenants to be by them kept and performed, agree as follows.


 

8

--------------------------------------------------------------------------------




4.0 EFFECTIVE DATE AND TERMINATION:
4.1 Except as otherwise provided in Section 4.3, this Agreement shall become
effective upon the later of the following dates: (a) the date upon which the
FERC accepts for filing this Agreement; provided that, if the FERC orders a
hearing to determine whether this Agreement is just and reasonable, this
Agreement shall not become effective until the date when an order, no longer
subject to judicial review, has been issued by the FERC determining this
Agreement to be just and reasonable without changes or modifications
unacceptable to the Participants; or (b) the date upon which the Rural Utilities
Service (“RUS”) approves this Agreement on behalf of Tri-State or is deemed to
have approved this Agreement on behalf of Tri-State by virtue of its failure to
object to this Agreement within the time prescribed in the Tri-State loan
contract with RUS, if such approval is required.
4.2 Following execution by all Participants, PNM shall file a copy of this
Agreement with the FERC in a timely manner. In such filing, PNM shall request
waiver of applicable FERC notice requirements in order to allow this Agreement
to become effective as of the earliest feasible date. All other Participants
shall support PNM’s filing by the prompt filing of a certificate or letter of
concurrence or intervention in support of the filing.
4.3 Following (a) an order by the FERC or any other regulatory agency having
jurisdiction, or (b) a letter or other communication from the RUS, if any, the
Participants shall each review such order, letter or communication to determine
if the FERC, RUS or any agency having jurisdiction has changed or modified a
condition or conditions, deleted a condition or conditions, or imposed a new
condition or conditions with regard to this Agreement; or has conditioned its
approval of this Agreement upon changes or
 
9

--------------------------------------------------------------------------------


                modifications to a condition or conditions, deletion of a
condition or conditions or imposition of a new condition or conditions. The
Participant receiving such order, letter or communication shall promptly provide
a copy of such order, letter or communication to the other Participants. Within
fifteen (15) business days after receipt by the other Participants of the copy
of the order, letter or communication, the Participants shall indicate to each
other in writing their acceptance or rejection of this Agreement based upon any
changes, modifications, deletions or new conditions required by the FERC, RUS or
any agency having jurisdiction. A failure to notify within said fifteen (15) day
period shall be the equivalent to a notification of acceptance. If any
Participant rejects this Agreement because the FERC, RUS or any agency having
jurisdiction has modified a condition, deleted a condition or imposed a new
condition in this Agreement, or has conditioned its approval on such a change,
modification, deletion or new condition, the Participants will be deemed to have
rejected this Agreement and they shall attempt, in good faith, to renegotiate
the terms and conditions of this Agreement to resolve such changed, modified,
deleted or new condition to the satisfaction of the Participants within one
hundred twenty (120) days after the date of such order, letter or communication
and thereafter to obtain requisite regulatory approval of such renegotiated
agreement.
4.4 This Agreement shall continue in force and effect until July 1, 2022, unless
otherwise agreed in writing by the Participants.




 

10

--------------------------------------------------------------------------------




5.0 DEFINITIONS: The following terms, when used herein with initial
capitalization, and whether in the singular or the plural, shall have the
meaning specified:
5.1 ACCOUNTING PRACTICE: Generally accepted accounting principles in accordance
with FERC Accounts applicable to electric utility operations.
5.2 AGREEMENT: This Amended and Restated San Juan Project Participation
Agreement, including all exhibits and attachments hereto, and as may be modified
or amended from time to time.
5.3 AUDITING COMMITTEE: A committee which is described in Section 21.
5.4 AVAILABLE OPERATING CAPACITY: The maximum net electrical capacity of each
installed and operating Unit which is available at any given time to the
Participants at the 345 kV buses.
5.5 CAPACITY: Electrical rating expressed in megawatts (“MW”).
5.6 CAPITAL IMPROVEMENTS: Any property, land or land rights added to the San
Juan Project or the substitution, replacement, enlargement or improvement of any
Units of Property, structures, facilities, equipment, property, land or land
rights constituting a part of the San Juan Project, which in accordance with
Accounting Practice would be capitalized, and also including the costs of
removal, salvage or disposal of any Units of Property being replaced or
substituted.
5.7 COAL SALES AGREEMENT: Agreement between PNM, TEP and SJCC executed on
August 18, 1980, as amended or modified from time to time and which was replaced
by the Underground Coal Sales Agreement. However, certain provisions of the Coal
Sales Agreement survive through the provisions of the Coal Sales Agreement Buy
Out Agreement dated August 31, 2001.
 
11

--------------------------------------------------------------------------------


5.8 COAL SALES AGREEMENT BUY OUT AGREEMENT: Agreement between PNM, TEP and SJCC
executed on August 31, 2001, as may be amended or modified from time to time.
5.9 COMMON PARTICPATION SHARE: Each Participant’s percentage ownership interest
as set forth in Section 6.2.6.
5.10 CONTROL AREA: An area comprised of an electric system or systems bounded by
interconnection metering and telemetry, capable of controlling generation to
maintain its interchange schedules with other control areas while maintaining
frequency regulation of the interconnection.
5.11 COORDINATION COMMITTEE: A committee which is described in Section 18.
5.12 CO-TENANCY AGREEMENT: The agreement described in Section 2.13.
5.13 DR AGREEMENT: The agreement described in Section 2.26, as amended from time
to time.
5.14 EMERGENCY COAL STORAGE PILE: The coal storage pile for the San Juan
Project, sometimes referred to as the “minimum coal storage pile,” or as the
“force majeure pile,” which is to be drawn upon when fuel deliveries are
interrupted.
5.15 EMERGENCY SPARE PARTS: Spare parts or auxiliary equipment, the cost of
which is capitalized, which are stocked for emergency use for the San Juan
Project and which are not scheduled for periodic replacement.
 
12

--------------------------------------------------------------------------------


5.16 ENERGY: The accumulated amount of power produced over a stated time
interval, expressed in kilowatt hours (“kWh”) or megawatt hours (“MWh”).
5.17 ENGINEERING AND OPERATING COMMITTEE: A committee which is described in
Section 19.
5.18 FC LINE: That 345 kV transmission line between the San Juan generating
station and the Four Corners generating plant.
5.19 FIXED FUEL EXPENSE: Those expenses itemized on Exhibit IX, attached hereto
and incorporated herein.
5.20 FERC: The Federal Energy Regulatory Commission or any successor thereto.
5.21 FERC ACCOUNTS: The FERC Uniform System of Accounts prescribed for Public
Utilities and Licensees (Class A and Class B). References in this Agreement to a
specific FERC account number shall mean the number in effect as of the date of
this Agreement and any successor account number.
5.22 FUELS COMMITTEE: A committee which is described in Section 20.
5.23 MATERIALS AND SUPPLIES: Those materials and supplies, the cost of which is
charged to FERC Account 154, which are stocked for use in the operation and
maintenance of the San Juan Project.
5.24 MINIMUM ANNUAL TONS: The quantities of coal, also defined as Minimum Annual
Tons (“MAT”) in Section 8.2(F)7 of the Underground Coal Sales Agreement, and set
forth in Exhibit H to the Underground Coal Sales Agreement, which amounts are
shown on Exhibit II, attached hereto and incorporated herein.
 
13

--------------------------------------------------------------------------------


5.25 MINIMUM NET GENERATION: The lowest net load at which each Unit can be
reliably maintained in service on a continuous basis on coal fuel.
5.26 MONTHLY MINIMUM TONS : Monthly Minimum Tons (“MMT”) as also defined in
Section 8.2(F)8 of the Underground Coal Sales Agreement, shall be allocated each
year to each Participant pursuant to a monthly schedule approved annually by the
Fuels Committee as provided in Section 20.3.3, such that the annual sum of each
Participant’s Monthly Minimum Tons equals its Common Participation Share of MAT
as defined in Section 8.2(F)7 of the Underground Coal Sales Agreement. In the
event that a monthly allocation of MMT has not been approved by the Fuels
Committee, MMT shall be allocated to each Participant based on Common
Participation Share.
5.27 NET EFFECTIVE GENERATING CAPACITY: The maximum continuous ability of each
Unit to produce power, less auxiliary power requirements.
5.28 NET ENERGY GENERATION: The Energy generated by each Unit which is available
to the respective Participants at the 345 kV bus.
5.29 OPERATING ACCOUNT: The bank account(s) in the names of the Participants
established by the Operating Agent pursuant to Section 28.
5.30 OPERATING AGENT: The Participant or other entity which has been selected by
the Participants as the entity responsible for the operation and maintenance of
the San Juan Project pursuant to this Agreement.
5.31 OPERATING AGREEMENT: The agreement described in Section 2.14.
 
14

--------------------------------------------------------------------------------


5.32 OPERATING EMERGENCY: An unplanned event or circumstance at the San Juan
Project which reduces or may reduce the availability of Capacity or Energy from
a Unit.
5.33 OPERATING FUNDS: Monies advanced to, and disbursed by, the Operating Agent
on behalf of the Participants in accordance with this Agreement.
5.34 OPERATING INSURANCE: Policies of insurance secured or to be secured and
maintained in accordance with Section 31.
5.35 OPERATING WORK: Engineering, contract preparation and administration,
purchasing, repair, supervision, training, expediting, inspection, testing,
protection, operation, use, management, replacement, retirement, reconstruction
and maintenance of and for the benefit of the San Juan Project pursuant to this
Agreement, including the administration of this Agreement and of any other
Project Agreements, environmental compliance activities and the procurement of
fuel and water and other necessary materials and supplies.
5.36 ORIGINAL SAN JUAN PPA: The San Juan Project Participation Agreement dated
October 27, 1999.
5.37 PARTICIPANT: PNM, TEP, Farmington, M-S-R, LAC, SCPPA, Anaheim, UAMPS or
Tri-State.
5.38 PARTICIPANT COAL CONSUMPTION: Each Participant’s total San Juan Project
coal consumption in tons as determined by the Operating Agent. In principle, a
Participant’s Coal Consumption is comprised of its share of coal consumed in its
Unit(s) plus its share of coal consumed for common loads, auxiliary loads and
start-up for all Units.
 
15

--------------------------------------------------------------------------------


5.39 PARTICIPATION SHARE: Each Participant’s percentage ownership interest in
the various elements of the San Juan Project as set forth in Section 6.
5.40 PROJECT AGREEMENTS: This Agreement and such other agreements as are
determined by the Coordination Committee to be necessary to define the rights
and duties of the Participants with respect to the San Juan Project.
5.41 PROJECT COAL INVENTORY: The sum of coal in the Emergency Coal Storage Pile,
silos, conveying systems, hoppers, and all other coal stored at the San Juan
Project as accounted in FERC Account No. 151.
5.42 PRUDENT UTILITY PRACTICE: Any of the practices, methods and acts engaged in
or approved by a significant portion of the electric utility industry during the
relevant time period, or any of the practices, methods and acts which, in the
exercise of reasonable judgment in the light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety
and expedition. Prudent Utility Practice is intended to be acceptable practices,
methods or acts generally accepted in the industry, as such practices may be
affected by special operational design characteristics of the San Juan Project,
the quality and quantity of fuel delivered in accordance with the Underground
Coal Sales Agreement or successor agreement, the rights and obligations of the
Participants in accordance with this Agreement and any other special
circumstances affecting the Operating Work.
 
16

--------------------------------------------------------------------------------


5.43 SAN JUAN PROJECT: The four unit, coal-fired electric generation plant
located in San Juan County, New Mexico, near Farmington, New Mexico. The San
Juan Project includes all facilities, structures, transmission and distribution
lines incident to the four-unit electric generating plant. The San Juan Project
does not include distribution lines, transmission lines, equipment in the
Switchyard Facilities or other facilities owned exclusively by a Participant.
5.44 SWITCHYARD FACILITIES: The switchyard facilities required for the San Juan
Project as shown by materials listed in Exhibit III, attached hereto and
incorporated herein.
5.45 TOTAL MONTHLY COAL COST: The amount charged the Operating Agent each month
in accordance with the Underground Coal Sales Agreement, the Coal Sales
Agreement Buy Out Agreement and the Transportation Agreement Buy Out Agreement.
5.46 TRANSPORTATION AGREEMENT BUY OUT AGREEMENT: Agreement between PNM, TEP and
San Juan Transportation Company (“SJTC”) executed on August 31, 2001, as may be
amended or modified from time to time, terminated the Transportation Agreement
with SJTC dated April 30, 1984.
5.47 UNDERGROUND COAL SALES AGREEMENT: Agreement between PNM, TEP and SJCC
executed on August 31, 2001, as amended or modified and as may be amended or
modified from time to time.
5.48 UNIT: Unit 1, Unit 2, Unit 3 or Unit 4.
5.49 UNIT 1: The second operating unit of the San Juan Project, which was placed
in commercial service on December 31, 1976 and which presently has a net
capacity rating of 327 MW.
 
17

--------------------------------------------------------------------------------


5.50 UNIT 2: The first operating unit of the San Juan Project, which was placed
in commercial service on November 30, 1973 and which presently has a net
capacity rating of 316 MW.
5.51 UNIT 3: The third operating unit of the San Juan Project, which was placed
in commercial service on December 31, 1979 and which presently has a net
capacity rating of 497 MW.
5.52 UNIT 4: The fourth operating unit of the San Juan Project, which was placed
in commercial service on April 27, 1982 and which presently has a net capacity
rating of 507 MW.
5.53 UNITS OF PROPERTY: Property as described in the FERC’s list of units of
property for use in connection with the Uniform System of Accounts Prescribed
for Public Utilities and Licensees Subject to the Provisions of the Federal
Power Act, contained in 18 CFR Part 116, in effect on the effective date of this
Agreement, as thereafter modified or amended.
5.54 UTILITY PAYMENT STREAM (“UPS”): Those payments defined in Section 8.5(C) of
the Underground Coal Sales Agreement 
5.55 VARIABLE FUEL EXPENSE: Those expenses itemized on Exhibit X, attached
hereto and incorporated herein.
5.56 WATER CONTRACT(S): The applicable contract or contracts under which water
is delivered to the San Juan Project, as more fully described in Section 2.12.
5.57 WILLFUL ACTION:
 
18

--------------------------------------------------------------------------------


5.57.1 Action taken or not taken by a Participant (or the Operating Agent), at
the direction of its directors, members of its governing body, officers or
employees having management or administrative responsibility affecting its
performance under a Project Agreement, which action is knowingly or
intentionally taken or not taken with conscious indifference to the consequences
thereof or with intent that injury or damage would probably result therefrom; or
5.57.2 Action taken or not taken by a Participant (or the Operating Agent) at
the direction of its directors, members of its governing body, officers or
employees having management or administrative responsibility affecting its
performance under a Project Agreement, which action has been determined by final
arbitration award or final judgment or judicial decree to be a material default
under a Project Agreement and which action occurs or continues beyond the time
specified in such arbitration award or judgment or judicial decree for curing
such default, or if no time to cure is specified therein, occurs or continues
beyond a reasonable time to cure such default; or
5.57.3 Action taken or not taken by a Participant (or the Operating Agent), at
the direction of its directors, members of its governing body, officers or
employees having management or administrative responsibility affecting its
performance under a Project Agreement, which action is knowingly or
intentionally taken or not taken with the knowledge that such action taken or
not taken is a material default under a Project Agreement.
 
19

--------------------------------------------------------------------------------


5.57.4 The phrase “employees having management or administrative
responsibility,” as used in this Section 5.57, means employees of a Participant
who are responsible for one or more of the executive functions of planning,
organizing, coordinating, directing, controlling and supervising such
Participant’s performance under a Project Agreement; provided however, that,
with respect to employees of the Operating Agent acting in its capacity as such
and not in its capacity as a Participant, such phrase shall refer only to (i)
the senior employee of the Operating Agent on duty at the San Juan Project who
is responsible for the operation of the Units, and (ii) anyone in the
organizational structure of the Operating Agent between such senior employee and
an officer.
5.57.5 Willful Action does not include any act or failure to act which is merely
involuntary, accidental or negligent.


 

20

--------------------------------------------------------------------------------




PART II
OWNERSHIP OF SAN JUAN PROJECT
6.0 OWNERSHIPS AND TITLES:
6.1 PNM and TEP, respectively, each has an undivided one-half (1/2) ownership
interest in the real property interests described in Exhibit I as Parcels A
through F.
6.2 Unless otherwise provided in Exhibit IV, the Units and other facilities of
the San Juan Project and Capital Improvements shall be owned and title held by
the Participants, in the following percentages:
6.2.1 For Units 1 and 2 and for all equipment and facilities directly related to
Units 1 and 2 only, in accordance with the following percentages:
6.2.1.1  PNM: 50 percent
6.2.1.2  TEP: 50 percent
6.2.1.3  M-S-R: 0 percent
6.2.1.4  Farmington: 0 percent
6.2.1.5  Tri-State: 0 percent
6.2.1.6  LAC: 0 percent
6.2.1.7  SCPPA: 0 percent
6.2.1.8  Anaheim: 0 percent
6.2.1.9  UAMPS: 0 percent


6.2.2 For Unit 3 and for all equipment and facilities directly related to Unit 3
only, in accordance with the following percentages:
6.2.2.1  PNM: 50 percent
6.2.2.2  TEP: 0 percent
6.2.2.3  M-S-R: 0 percent
6.2.2.4  Farmington: 0 percent
6.2.2.5  Tri-State: 8.2 percent
6.2.2.6  LAC: 0 percent
6.2.2.7  SCPPA: 41.8 percent
6.2.2.8  Anaheim: 0 percent
6.2.2.9  UAMPS: 0 percent


21

--------------------------------------------------------------------------------


6.2.3 For Unit 4 and for all equipment and facilities directly related to Unit 4
only, in accordance with the following percentages:
6.2.3.1  PNM: 38.457 percent
6.2.3.2  TEP: 0 percent
6.2.3.3  M-S-R: 28.8 percent
6.2.3.4  Farmington: 8.475 percent
6.2.3.5  Tri-State: 0 percent
6.2.3.6  LAC: 7.20 percent
6.2.3.7  SCPPA: 0 percent
6.2.3.8  Anaheim: 10.04 percent
6.2.3.9  UAMPS: 7.028 percent


6.2.4 For equipment and facilities common to Units 1 and 2 only, in accordance
with the following percentages:
6.2.4.1  PNM: 50 percent
6.2.4.2  TEP: 50 percent
6.2.4.3  M-S-R: 0 percent
6.2.4.4  Farmington: 0 percent
6.2.4.5  Tri-State: 0 percent
6.2.4.6  LAC: 0 percent
6.2.4.7  SCPPA: 0 percent
6.2.4.8  Anaheim: 0 percent
6.2.4.9  UAMPS: 0 percent


6.2.5 For equipment and facilities common to Units 3 and 4 only, in accordance
with the following percentages:
6.2.5.1  PNM: 44.119 percent
6.2.5.2  TEP: 0 percent
6.2.5.3  M-S-R: 14.4 percent
6.2.5.4  Farmington: 4.249 percent
6.2.5.5  Tri-State: 4.1 percent
6.2.5.6  LAC: 3.612 percent
6.2.5.7  SCPPA: 20.9 percent
6.2.5.8  Anaheim: 5.07 percent
6.2.5.9  UAMPS: 3.55 percent


22

--------------------------------------------------------------------------------


6.2.6 For equipment and facilities common to all of the Units in accordance with
the following percentages:
6.2.6.1  PNM: 46.297 percent
6.2.6.2  TEP: 19.8 percent
6.2.6.3  M-S-R: 8.7 percent
6.2.6.4  Farmington: 2.559 percent
6.2.6.5  Tri-State: 2.49 percent
6.2.6.6  LAC: 2.175 percent
6.2.6.7  SCPPA: 12.71 percent
6.2.6.8  Anaheim: 3.10 percent
6.2.6.9  UAMPS: 2.169 percent


6.2.7 San Juan Project equipment and facilities not included in Sections 6.2.1
through 6.2.6 which were in service as of May 16, 1979, remain in individual
one-half (1/2) ownership, with each of PNM and TEP retaining title to an equal
undivided one-half (1/2) interest therein; provided, however, that subsequent to
the in-service date of Unit 4, PNM, on behalf of itself and the Participants to
which PNM conveyed ownership interests and generation entitlements in the San
Juan Project, shall have the right to use sixty-five percent (65%), and TEP, on
behalf of itself and the Participants which succeeded to TEP-conveyed ownership
interests and generation entitlements in the San Juan Project, shall have the
right to use thirty-five percent (35%) of the real property associated with the
San Juan Project, the water, the coal inventory, the then existing oil for
ignition and flame stabilization, and the use of the 345 kV switchyard capacity
up to the combined installed capacity of Units 1, 2, 3 and 4, except as
otherwise provided in Section 7, and except that, subject to Section 15.2.3, PNM
and TEP shall each be entitled to use 50 percent (50%) of switchyard capacity in
excess of the combined installed capacity of Units 1, 2, 3 and 4 for the San
Juan Project.
 
23

--------------------------------------------------------------------------------


6.2.8 Exhibit IV (a through h), attached hereto and incorporated herein, is a
partial list of equipment and facilities of the San Juan Project and reflects
the Participants’ ownership interests therein. This exhibit is to provide the
Engineering and Operating Committee, the Auditing Committee, the Fuels Committee
and the Coordination Committee with guidelines for carrying out their duties
under this Agreement.
6.2.9 In areas where ownership of equipment and facilities is not clearly
defined by Sections 6.2.1 to 6.2.7, the Engineering and Operating Committee
shall make a determination of such ownership in accordance with Section 19.
Disputes arising from such determination shall be resolved by the Coordination
Committee in accordance with Section 18.
6.2.10 Materials and Supplies shall be owned by the Participants in proportion
to their respective current investments in the Materials and Supplies.
6.3 The Emergency Coal Storage Pile shall be owned by the Participants in
accordance with Common Participation Shares.
6.4 In the event that a Participant transfers or assigns any of its rights,
titles or interests in and to the San Juan Project in accordance with the terms
and conditions of this Agreement, the Participants (including the transferee or
assignee of a Participant) shall jointly make, execute and deliver a supplement
to this Agreement in recordable form which shall describe with particularity and
in detail the rights, titles and interests of each Participant following such
transfer or assignment.
 
24

--------------------------------------------------------------------------------


6.5 PNM and TEP own as tenants in common the Switchyard Facilities described in
Exhibit III in equal, undivided one-half (1/2) interests.


 

25

--------------------------------------------------------------------------------




7.0 CAPITAL IMPROVEMENTS AND RETIREMENTS OF SAN JUAN PROJECT AND PARTICIPANTS’
SOLELY OWNED FACILITIES:
7.1 The Participants recognize that from time to time it may be necessary or
desirable to make Capital Improvements to and retirements of facilities
comprising the San Juan Project.
7.2 Any such Capital Improvements and retirements shall be noted by an
appropriate revision in or supplement to the appropriate exhibits hereto
attached.
7.3 The rights, titles and interests, including Participation Shares, of a
Participant in and to any Capital Improvements shall be as provided for the
respective classes of property described in Section 6. The Participants shall be
obligated for the costs of such Capital Improvements in the same percentages as
their Participation Shares.
7.4 All Capital Improvements, and a contingency allowance for capital
expenditures necessitated by an Operating Emergency or otherwise deemed
justifiable by the Operating Agent, shall be included in the annual capital
expenditures budget. The Engineering and Operating Committee may authorize
Capital Improvements not included in the annual capital expenditures budget;
provided, that such Capital Improvements shall not exceed the sum of five
hundred thousand dollars ($500,000) for each such Capital Improvement, unless
also authorized by the Coordination Committee.
7.5 The Operating Agent shall submit to the Participants a forecast of cash
requirements by months for Capital Improvements. Said forecast will be submitted
on a yearly basis after final budget approvals have been made. A revised
forecast shall be submitted when the capital expenditures budget is revised, or
when significant changes in
 
26

--------------------------------------------------------------------------------


monthly expenditures from those previously forecast are anticipated. The
Operating Agent shall be authorized to make additional expenditures related to
Capital Improvements; provided, however, that such additional expenditures for
Capital Improvements shall not exceed the sum of one hundred thousand dollars
($100,000) or cause the total expenditure limit contained in the capital
expenditures budget to be exceeded, unless also authorized by the Engineering
and Operating Committee, or by the Coordination Committee if the total
expenditure for such Capital Improvement exceeds five hundred thousand dollars
($500,000).
7.6 In the event of the removal or retirement of any facilities comprising part
of the San Juan Project, any proceeds realized from the salvage of such
facilities shall be distributed to the Participants in accordance with their
Participation Shares therein, or shall be applied on account of the
Participant’s obligations to pay for Capital Improvements replacing facilities
removed or retired. Units of Property retired from service shall be disposed of
by the Operating Agent on the best available terms as soon as practicable.
7.7 Each Participant shall have the right, at its own expense, to add facilities
to the Switchyard Facilities, provided the Engineering and Operating Committee
approves the design of such additional facilities and determines that space is
available therefor, and that such committee also determines that such additional
facilities will not (i) infringe upon the rights of another Participant in the
Switchyard Facilities, (ii) unreasonably interfere with future expansion plans
at the San Juan Project, (iii) impair or interfere with the contractual rights
of another Participant, or (iv) jeopardize the reliability of another
Participant’s system. The Engineering and Operating Committee shall have
authority to impose
 
27

--------------------------------------------------------------------------------


conditions on a Participant allowed to make such additions in order to protect
the other Participants consistent with applicable rules and regulations of the
FERC. Such facilities shall be and remain the sole and exclusive property of the
Participant installing same until and unless the Coordination Committee
determines that such facilities are necessary and beneficial for operation of
the San Juan Project as a whole. In the event of such determination, the
facilities shall be acquired as a part of the San Juan Project by the
Participants and compensation shall be paid to the selling Participant by the
Participants acquiring such interest based on the net book value of such
facilities. 
7.8 Each Participant shall have the right, at its own expense, to add protective
relay or communication equipment to facilities solely owned by it, if the
Participant determines the protective relay or communication equipment is needed
for the protection of its electric system, provided the Engineering and
Operating Committee approves the design of such additional equipment and
determines that space is available therefor, and that such committee also
determines that such additional facilities will not (i) infringe upon the rights
of another Participant in the facilities, (ii) unreasonably interfere with
future expansion plans at the San Juan Project, (iii) impair or interfere with
the contractual rights of another Participant, or (iv) jeopardize the
reliability of another Participant’s system.
7.9 Transportation and motorized equipment which is to be utilized by the
Operating Agent for Operating Work may be purchased or leased by the Operating
Agent upon receipt of the approval referred to in Section 19.3.4. Ownership of
such purchased equipment and the purchase price thereof shall be allocated
between and paid by the Participants in proportion to the percentages
established in Section 6. Lease payments made
 

--------------------------------------------------------------------------------


by the Operating Agent for such leased equipment shall be apportioned between
and paid by the Participants in accordance with Section 22.1. No allowance to
the Operating Agent for administrative and general expense shall be included in
or added to such lease payments for transportation and motorized equipment
which, in lieu of acquiring such equipment by purchase, has been leased on a
long-term basis.
7.10 Upon retirement of leased transportation and motorized equipment utilized
for Operating Work, an amount, which shall be treated as a charge (or credit),
shall be determined by multiplying the difference between the salvage value and
the unamortized balance owing to the leasing company for each piece of such
equipment by a fraction, the numerator of which is the sum of the monthly lease
payments for such equipment charged to Operating Work and the denominator of
which is the sum of all monthly lease payments made by the Operating Agent for
such equipment. Such charge or credit shall be allocated among the Participants
in accordance with the applicable percentages set forth in Section 22.
7.11 Administrative and general expenses which have been incurred by the
Operating Agent which are applicable to authorized Capital Improvements, shall
be applied monthly to construction costs incurred during the preceding month. A
rate will be developed by the Operating Agent every three (3) years in
conjunction with the administrative and general (“A&G”) expenses study
referenced in Attachment A to Exhibit VI. The current methodology for
calculating the A&G Ratio for Capital Improvements is set forth in Exhibit VI,
Attachment E. If any Participant believes that the method used in determining
the A&G Ratio for Capital Improvements results in an unreasonable burden on
 
29

--------------------------------------------------------------------------------


such Participant(s), such Participant(s) may request that said method used in
determining said ratio be submitted to the Auditing Committee for review in
accordance with the procedures set out in Sections 22.6.1 through 22.6.4.
7.12 Excluded from the charges in Section 7.11 are expenses incurred under
Section 36.2.


 

30

--------------------------------------------------------------------------------




8.0 WAIVER OF RIGHT TO PARTITION:
8.1 The Participants accept title to their respective interests in the San Juan
Project, water rights, lands, land rights and improvements thereon as tenants in
common, and agree that their interests therein shall be held in such tenancy in
common for the duration of the term of this Agreement, including any extensions
thereof. While this Agreement, including any extensions thereof, remains in
force and effect, each Participant agrees as follows:
8.1.1 That it hereby waives the right to partition the San Juan Project, water
rights, lands, land rights or the improvements built thereon (whether by
partitionment in kind or by sale and division of the proceeds thereof), and
8.1.2 That it will not resort to any action at law or in equity to partition (in
either such manner) the San Juan Project, water rights, lands, land rights or
the improvements built thereon and waives the benefits of all laws that may now
or hereafter authorize such partition.


 

31

--------------------------------------------------------------------------------




9.0 BINDING COVENANTS:
9.1 Except as otherwise provided in Section 9.3, all of the respective covenants
and obligations of each of the Participants set forth and contained in the
Project Agreements shall bind and shall be and become the respective obligations
of:
9.1.1 Each Participant;
9.1.2 All mortgagees, trustees and secured parties under all present and future
mortgages, indentures and deeds of trust, and security agreements which are or
may become a lien upon any of the properties of each Participant;
9.1.3 All receivers, assignees for the benefit of creditors, bankruptcy trustees
and referees of a Participant;
9.1.4 All other persons, firms, partnerships or corporations claiming through or
under any of the foregoing; and
9.1.5 Any successors or assigns of any of those mentioned in Sections 9.1.1 to
9.1.4, inclusive,

 
and shall be obligations running with the Participants’ rights, titles and
interests in the San Juan Project, with all of the rights, titles and interests
(if any) of each Participant in, to and under this Agreement and with their
rights, titles and interests in the water rights, lands, land rights and the
improvements thereon. It is the specific intention of this provision that all of
such covenants and obligations shall be binding upon any party which acquires
any of the rights, titles and interests of any of the Participants in the San
Juan Project, in, to and under this Agreement, and/or in the water rights,
lands, land rights or the improvements thereon, and that all of the
above-described persons and groups shall be obligated to use such Participant’s
rights, titles and interests in the San Juan Project, in, to and under this
Agreement, and in the water rights, lands, land rights and the improvements
thereon, for the purpose of discharging its covenants and obligations under this
Agreement.

 
32

--------------------------------------------------------------------------------


9.2 The rights, titles and interests of each Participant in the San Juan
Project, its rights, titles and interests in, to and under this Agreement and
its rights, titles and interests in and to the water rights, lands, land rights
and improvements thereon, shall inure to the benefit of its successors and
assigns.
9.3 Any mortgagee, trustee or secured party, or any receiver or trustee
appointed pursuant to the provisions of any present or future mortgage, deed of
trust, indenture or security agreement creating a lien upon or encumbering the
rights, titles or interests of any Participant in the San Juan Project, in, to
and under this Agreement and/or in the water rights, lands, land rights or the
improvements thereon, and any successor thereof by action of law or otherwise,
and any purchaser, transferee or assignee of any thereof, shall not be obligated
to pay any monies accruing on account of any of the obligations or duties of
such Participant under this Agreement incurred prior to the taking of possession
or the initiation of foreclosure or other remedial proceedings by such
mortgagee, trustee or secured party.
9.4 In the event that any or all of the provisions of this Section 9 shall not
be legally effective as to any Participant, or its mortgagees, trustees, secured
parties, receivers, successors or assigns, then such Participant shall not be
deemed in violation of this Section 9 by reason thereof.
 
33

--------------------------------------------------------------------------------


9.5 Nothing in this Section 9 or in this Agreement shall be deemed to change any
rights, titles or interests to water rights, lands, land rights and the
improvements thereon.


 

34

--------------------------------------------------------------------------------




10.0 MORTGAGE AND TRANSFER OF PARTICIPANTS’ INTERESTS:
10.1 The Participants shall have the right at any time and from time to time to
mortgage, create or provide for a security interest in or convey in trust their
respective rights, titles and interests in the San Juan Project, their
respective rights, titles and interests in, to and under a Project Agreement
and/or their rights, titles and interests in the water rights, lands, land
rights or the improvements to be built thereon to a trustee or trustees under
deeds of trust, mortgages or indentures, or to secured parties under a security
agreement, as security for their present or future bonds or other obligations or
securities, and to any successors or assigns thereof without need for the prior
consent of the other Participants, and without such mortgagee, trustee or
secured party assuming or becoming in any respect obligated to perform any of
the obligations of the Participants.
10.2 Any mortgagee, trustee or secured party under present or future deeds of
trust, mortgages, indentures or security agreements of any of the Participants
and any successor or assign thereof, and any receiver, referee, or trustee in
bankruptcy or reorganization of any of the Participants, and any successor by
action of law or otherwise, and any purchaser, transferee or assignee of any
thereof may, without need for the prior consent of the other Participants,
succeed to and acquire all the rights, titles and interests of such Participant
in the San Juan Project, in, to and under the Project Agreements and/or the
rights, titles and interests of such Participant in the water rights, lands,
land rights and improvements thereon, and may take over possession of or
foreclose upon said property, rights, titles and interests of such Participant.
 
35

--------------------------------------------------------------------------------


10.3 Except as otherwise provided in Sections 10.1, 10.2 or 10.4 or, with
respect to a transfer or assignment by a Participant to another Participant as
provided in Section 11, no Participant shall transfer or assign its respective
rights, titles and interests in the San Juan Project, in, to and under this
Agreement and/or in the water rights, land, land rights and the improvements
thereon, without the prior written consent of the other Participants, which
consent shall not be unreasonably withheld.
10.4 Each Participant shall have the right to transfer or assign its respective
rights, titles and interests in the San Juan Project, in, to and under this
Agreement and/or in the water rights, land, land rights and the improvements
thereon, without the need for prior consent of the other Participants, at any
time to any of the following:
10.4.1 To any corporation or other entity acquiring all or substantially all of
the property of such Participant; or
10.4.2 To any corporation or entity into which or with which such Participant
may be merged or consolidated; or
10.4.3 To any corporation or entity the stock or ownership of which is wholly
owned by a Participant; or
10.4.4 To any corporation or other entity which owns all of the outstanding
common stock or other ownership interest of a Participant (its “Parent”); or
10.4.5 To any corporation or other entity the common stock or other ownership
interest of which is wholly owned by the Parent of a Participant.
 
36

--------------------------------------------------------------------------------


10.5 Except as otherwise provided in Sections 10.1, 10.2 and 9.3, any successor
to the rights, titles and interests of a Participant in the San Juan Project, to
the rights, titles and interests of a Participant in, to and under the Project
Agreements and/or in the water rights, lands, land rights or improvements
thereon shall assume and agree to fully perform and discharge all of the
obligations hereunder of such Participant, and such successor shall notify the
other Participants in writing of such transfer, assignment or merger, and shall
furnish to the other Participants evidence of such transfer, assignment or
merger. Any such successor shall specifically agree in writing with the
remaining Participants at the time of such transfer, assignment or merger that
it will not transfer or assign any rights, titles and interests acquired from
the assigning Participant without complying with the terms and conditions of
Section 11.
10.6 No Participant shall be relieved of any of its obligations and duties to
the other Participants by a transfer, assignment or merger under this Section 10
without the express prior written consent of the remaining Participants, which
consent shall not be unreasonably withheld.
10.7 Except as otherwise provided in Section 10.5, any transfer, assignment or
merger made pursuant to the provisions of this Section 10 shall not be subject
to the terms and conditions set forth and contained in Section 11.


 

37

--------------------------------------------------------------------------------




11.0 RIGHTS OF FIRST REFUSAL:
11.1 The purpose of this Section 11 is to set forth the manner in which all
existing or future rights of first refusal, pertaining to the transfer of
interests in the San Juan Project, shall be exercised. Except as provided in
Section 10, PNM has a right of first refusal with respect to the proposed
transfer of any ownership interest in the San Juan Project by any Participant
and TEP has a right of first refusal with respect to PNM’s proposed transfer of
an interest in Unit 1 or Unit 2 and associated common property. The existence of
other rights of first refusal shall be as provided in other instruments to which
Participants are parties. Nothing in this Section 11 shall be construed to limit
or expand the rights of first refusal of any Participant.
11.2 Except as provided in Section 10, should a Participant desire to assign,
transfer, convey or otherwise dispose of (hereinafter collectively referred to
as “Assign”) its rights, titles and interests in the San Juan Project, or its
rights, titles and interests in, to and under the Project Agreements, or its
rights, titles and interests in the water rights, lands, land rights or the
improvements thereon or any part thereof or interest therein (hereinafter
referred to as “Transfer Interest”), to any person, company, corporation or
governmental agency (hereinafter referred to as “Outside Party”), the
Participant desiring to Assign shall first make an offer to sell the Transfer
Interest to a Participant(s) having a right of first refusal, on the basis of
the applicable amount as set out in either Section 11.2.1 or Section 11.2.2:
 
38

--------------------------------------------------------------------------------


11.2.1 Where the Outside Party proposes to purchase for a specified monetary
amount, from the Participant desiring to Assign, an interest only in the San
Juan Project and/or in contract rights, water rights, lands, land rights and
improvements associated therewith, the amount of (i) a bona fide written offer
from an Outside Party ready, willing and able (subject to obtaining any required
regulatory approvals) to purchase the Transfer Interest; or, in the absence of a
bona fide written offer, (ii) a purchase price set out in a bona fide purchase
and sale agreement between the Participant desiring to Assign and an Outside
Party ready, willing and able (subject to obtaining any required regulatory
approvals) to purchase the Transfer Interest; or
11.2.2 Where the Outside Party proposes to purchase from the Participant
desiring to Assign, (i) as part of a non-monetary offer (such as in the case of
an asset swap) or (ii) when a segregated value for the Transfer Interest is not
available (such as in the case of a bundled or packaged sale of assets), or
(iii) where the Outside Party proposes to purchase an interest not only in the
San Juan Project and/or in contract rights, water rights, lands, land rights and
improvements associated therewith, but also in other property of the Participant
desiring to Assign, the fair market value of the Transfer Interest. As used
herein, the term “fair market value” means the amount of money which a
purchaser, willing but not obligated to buy the property, will pay to an owner,
willing but not obligated to sell it, taking into consideration all of the uses
to which the Transfer Interest is adapted and might in reason be applied.
 
39

--------------------------------------------------------------------------------


11.3 At least three (3) months prior to its intended date to Assign, and after
its receipt of a bona fide written offer, or execution of a bona fide purchase
and sale agreement, of the type described in Section 11.2, the Participant
desiring to Assign its Transfer Interest shall serve written notice of its
intention to do so upon the Participant(s) having a right of first refusal, in
accordance with Section 42. Such notice shall: (i) have attached as an exhibit a
copy of the bona fide offer of an Outside Party or of the bona fide purchase and
sale agreement between the Outside Party and the Participant desiring to Assign
(an “Outside Offer”); and (ii) shall contain a statement of the approximate
proposed date to Assign.
11.4 The Participant(s) having the right of first refusal shall signify its
(their) desire to purchase the entire Transfer Interest, or not purchase the
entire Transfer Interest, by serving written notice of its (their) intention
upon the Participant desiring to Assign pursuant to Section 42 within sixty
(60) days after such service pursuant to Section 11.3 of the written notice of
intention to Assign. Failure by a Participant to serve notice as provided
hereunder within the time period specified shall be conclusively deemed to be
notice of its intention not to purchase the Transfer Interest.
11.5 When intention to purchase the entire Transfer Interest has been indicated
by notices duly given hereunder by the Participant(s) desiring to purchase the
Transfer Interest, the affected Participants shall thereby incur the following
obligations:
11.5.1 The Participant desiring to Assign and a Participant desiring to purchase
the Transfer Interest shall be obligated to proceed in good faith and with
diligence to obtain all required authorizations and approvals to Assign;
 
40

--------------------------------------------------------------------------------


11.5.2 The Participant desiring to Assign shall be obligated to obtain the
release of any liens imposed by or through it upon any part of the Transfer
Interest and to Assign the Transfer Interest at the earliest practicable date
thereafter; and
11.5.3 A Participant desiring to purchase the Transfer Interest shall be
obligated to perform all terms and conditions required of it to complete the
purchase of the Transfer Interest.

 
The purchase of the Transfer Interest shall be fully consummated within six (6)
months following the date upon which all notices required to be given under this
Section 11 have been duly served, unless the Participant is then diligently
pursuing applications to appropriate regulatory bodies (if any) for required
authorizations to effect such assignment or is then diligently prosecuting or
defending appeals from orders entered or authorizations issued in connection
with such applications.

11.6 If the intention to purchase the entire Transfer Interest has not been
indicated by notices given within the time periods specified in this Section 11
by a Participant desiring to purchase the Transfer Interest, the Participant
desiring to Assign shall be free to Assign all, but not less than all, of its
Transfer Interest to the Outside Party that made the Outside Offer, upon the
terms and conditions set forth in the Outside Offer. If such assignment of the
entire Transfer Interest to the Outside Party is not completed within three (3)
years after the approximate proposed date to Assign specified in the notice
given pursuant to Section 11.3, the Participant desiring to Assign its Transfer
Interest must, unless it is then diligently pursuing its applications to
appropriate regulatory bodies (if any) for required authorizations to effect
such assignment, or is then diligently prosecuting or
 
41

--------------------------------------------------------------------------------


defending appeals from orders entered or authorizations issued in connection
with such applications, give another complete new right of first refusal to the
Participant(s) desiring to purchase pursuant to the provisions of this
Section 11, before such Participant shall be free to Assign a Transfer Interest
to said Outside Party.
11.7 No assignment of a Transfer Interest, whether to another Participant or to
an Outside Party, shall relieve the assigning Participant from full liability
and financial responsibility for performance after any such assignment: (i) of
all obligations and duties incurred by such Participant prior to such assignment
under the terms and conditions of the Project Agreements; and/or (ii) of all
obligations and duties provided and imposed after such assignment upon such
assigning Participant under the terms and conditions of the Project Agreements,
unless and until the assignee shall agree in writing with the remaining
Participants to assume the obligations and duties of a Participant hereunder;
provided further, however, that such assignor shall not be relieved of any of
its obligations and duties by an assignment under this Section 11, without the
express prior written consent of the remaining Participants, which consent shall
not be unreasonably withheld.
11.8 Any transferee, successor or assignee, or any party who may succeed to the
Transfer Interest pursuant to this Section 11, shall specifically agree in
writing with the remaining Participants at the time of such transfer or
assignment that it will not transfer or assign all or any portion of the
Transfer Interest so acquired without complying with the terms and conditions of
this Section 11.
 
42

--------------------------------------------------------------------------------


11.9 The provisions of Section 11.8 shall not be applicable to any assignment of
a Transfer Interest by one Participant to another Participant, provided that
payment in full of such Transfer Interest, as defined in Section 11, has been
made by the Participant who is the assignee thereof.
11.10 A Participant may, for the purpose of financing its interest in pollution
control systems and facilities at the San Juan Project, sell, transfer or convey
such interests pursuant to the New Mexico Pollution Control Revenue Bond Act,
and any such sale, transfer or conveyance shall not be deemed as an assignment,
transfer, conveyance or other disposal within the meaning of this Section 11.


 

43

--------------------------------------------------------------------------------




12.0 RIGHTS OF PNM AND TEP IN WATER AND COAL:
12.1 If, pursuant to the terms and conditions of the Underground Coal Sales
Agreement, or the sublease dated August 18, 1980 (as amended to date and as such
sublease may be amended from time to time), between Western Coal Company and
Utah International, Inc. or their successors (“Sublease”), PNM and TEP succeed
to any interest in coal lands, coal leases, water rights, or other property, the
rights, titles and interests of PNM and TEP therein shall be held as tenants in
common, with each of PNM and TEP having an equal undivided one-half (1/2)
interest therein, and such rights, titles and interests shall be subject to all
the terms and conditions set forth and contained in this Agreement.


 

44

--------------------------------------------------------------------------------




13.0 SEVERANCE OF IMPROVEMENTS:
13.1 All facilities, structures, improvements, equipment and property of
whatever kind and nature constructed, placed or affixed on the rights-of-way,
easements, patented lands, fee lands and leased lands as part of, or as Capital
Improvements, to the San Juan Project, as against all parties and persons
whomsoever (including, without limitation, any party acquiring any interest in
the rights-of-way, easements, patented, fee or leased lands or any interest in
or lien, claim or encumbrance against any of such facilities, structures,
improvements, equipment and property of whatever kind and nature) shall be
deemed to be and remain personal property of the Participants, not affixed to
the realty.


 

45

--------------------------------------------------------------------------------




PART III
ENTITLEMENTS TO OUTPUT OF SAN JUAN PROJECT
 
14.0 ENTITLEMENT TO CAPACITY AND ENERGY:
14.1 Subject to the provisions of Section 16, the Participants shall be entitled
to the Net Effective Generating Capacity of each of Unit 1, Unit 2, Unit 3 and
Unit 4 in proportion to their respective Participation Shares. Each Participant
shall be entitled to schedule its Energy up to the Available Operating Capacity.
14.2 The Operating Agent shall keep the system dispatcher of each Participant
advised of the Available Operating Capacity.
14.3 When a Participant’s request for its share of the Available Operating
Capacity necessitates the operation of a Unit, each Participant shall schedule
for its account not less than its share of Minimum Net Generation. If, however,
a Participant has scheduled an amount of Energy in excess of its share of the
Minimum Net Generation, the other Participants shall be allowed to reduce their
scheduled Energy to an amount that will maintain the Unit at the Minimum Net
Generation level.
14.4 The delivery of Energy from the San Juan Project shall be scheduled by each
Participant in advance with the Operating Agent and accounted for on the basis
of integrated hourly actual generation, all in accordance with any operating
procedures which may be established or approved by the Engineering and Operating
Committee. Such operating procedures shall provide for modifying such schedules
to meet the needs of day-to-day and hour-by-hour operation, including
emergencies on a Participant’s system.
 
46

--------------------------------------------------------------------------------


14.5 The Operating Agent shall, to the extent possible, generate Energy at the
San Juan Project in accordance with schedules submitted by each Participant, as
such schedules may be revised from time to time, as long as such schedules do
not jeopardize the operation of the San Juan Project.
14.6 The Participants shall revise their schedules in the event of an Operating
Emergency or other incident beyond the control of the Operating Agent to reflect
the actual Energy available from the San Juan Project during the period of the
Operating Emergency or incident.
14.7 The Energy generated at the San Juan Project shall be controlled within
PNM’s Control Area; provided, that such control shall not diminish the rights of
any Participant to receive its entitlement of Energy from the San Juan Project.


 

47

--------------------------------------------------------------------------------




15.0 CAPACITY ALLOCATION OF SWITCHYARD FACILITIES:
15.1 The electrical capacity in the Switchyard Facilities shall be made
available to PNM and TEP in the manner and in the amounts as set forth in
Section 6.2.7. For the purposes of this Agreement, the FC Line shall be
considered a part of the Switchyard Facilities.
15.1.1 The transmission capacity of the FC Line shall measured at the Four
Corners terminal. PNM and TEP each shall be entitled to fifty percent (50%) of
the designated FC Line Capacity.
15.1.2 The transmission capacity of the FC Line termination and other contract
matters concerning the Four Corners Project shall be handled individually by PNM
and TEP.
15.2 The points of attachment to the San Juan 345 kV Switchyard Facilities for
the purposes of this Section 15 are:

     
No. 1:
TEP/PNM No. 1 345 kV transmission line;

     
No. 2:
TEP/PNM No. 2 345 kV transmission line;

     
No. 3:
PNM/TEP Four Corners Generating Plant 345 kV switchyard (through the FC Line);

     
No. 4:
PNM’s WW 345 kV transmission line;

     
No. 5:
PNM’s OJ 345 kV transmission line;

No. 6: Colorado Public Service Company/Western Area Power
Administration/Tri-State Rifle 345 kV transmission line;
 
48

--------------------------------------------------------------------------------


No. 7: Western Area Power Administration-Shiprock 345 kV transmission line.
15.2.1 The Participants collectively shall not schedule more Power and Energy
through any of the foregoing individual points of attachment than the
established rating of that facility.
15.2.2 The Participants’ individual transmission capacity rights into or out of
the Switchyard Facilities attachment points shall be the same as the ownership
or contract rights of the Participant(s) in the attached facility up to the
limits specified in this Section 15.
15.2.3 Any transmission capacity in the Switchyard Facilities specified to be
available in Section 15.2.1 or otherwise determined to be available by the
Engineering and Operating Committee, but not allocated to the individual
Participants under Section 15.2.2, shall be declared “excess capacity” by the
Engineering and Operating Committee. The Engineering and Operating Committee
shall allocate such excess transmission capacity to PNM or TEP or such
Participants having an ownership interest in the Switchyard Facilities, upon
request in the amount requested for specified periods of time to the extent and
for such time as the Engineering and Operating Committee finds such excess
capacity to be available. 


 

49

--------------------------------------------------------------------------------




16.0 USE OF FACILITIES DURING CURTAILMENTS:
16.1 If the Net Effective Generating Capacity of all Units is reduced because of
factors (including, but not limited to, equipment failures, scheduled or
unscheduled outages, fuel or fuel deliveries, water supply, air quality
limitations) which commonly influence the total output of all Units, each
Participant’s entitlement to Capacity during such period shall be reduced in
proportion to the percentages specified in Section 6.2.6 during each hour of
such curtailment unless otherwise specified in a separate agreement.
16.2 If factors which influence the operation of a Unit cause a curtailment of
that Unit, then the capacity entitlement from that Unit for each Participant in
that Unit shall be in proportion to the Participant’s Participation Share of
that Unit.
16.3 If, because of factors which influence the operation solely of Units 1 and
2, or solely of Units 3 and 4, there shall be a curtailment of Units 1 and 2, or
of Units 3 and 4, as the case may be, the curtailment for each Participant in
Units 1 and 2, or Units 3 and 4, shall be allocated in proportion to the
percentages specified in Sections 6.2.4 and 6.2.5, respectively.
16.4 To the extent that a curtailment results from scarcity of resources and not
from mechanical or legal limitations, Participants may agree in writing to
modify their schedules to allocate the use of such resources to such Unit(s) or
to such times as to make the most efficient use thereof, consistent with Prudent
Utility Practice, during the pendency of such curtailment. Notwithstanding the
provisions of Section 23.2, the Operating Agent shall, during such curtailments,
account for coal inventory on a Participant by Participant basis. Upon the
conclusion of such curtailment, the provisions of Section 23.2 shall apply to
any remaining coal inventory.
 
50

--------------------------------------------------------------------------------


16.5 Curtailment of the transmission capacity in the Switchyard Facilities shall
be allocated to the Participants in the manner and in the amounts as set forth
in Section 6.2.7.
16.6 No Participant shall exercise its rights relating to the San Juan Project
so as to endanger or unreasonably interfere with the operation of the San Juan
Project or the right of any other Participant to use its share of Capacity and
Energy from the San Juan Project.


 

51

--------------------------------------------------------------------------------




17.0 START-UP AND AUXILIARY POWER AND ENERGY REQUIREMENTS:
17.1 Each Participant shall be obligated to provide its Participation Share of
the Energy requirements to start up and operate each Unit, and such requirements
shall be provided by the Participants based upon the Participant’s percentage of
operating costs in accordance with Section 22.1. Appropriate metering facilities
shall be installed to assure measurement of such Energy. Such requirements for
Energy shall be scheduled in advance by the Operating Agent in accordance with
operating procedures approved by the Engineering and Operating Committee.


 

52

--------------------------------------------------------------------------------




PART IV
ADMINISTRATION 
 
18.0 COORDINATION COMMITTEE:
18.1 As a means of securing effective cooperation and interchange of information
and of providing consultation on a prompt and orderly basis among the
Participants in connection with various administrative and technical problems
which may arise from time to time under this Agreement, the Coordination
Committee shall remain in existence during the term of this Agreement. Except as
otherwise expressly provided in this Agreement, the Coordination Committee shall
have no authority to modify any of the provisions of this Agreement.
18.2 The Coordination Committee shall consist of one representative from each
Participant who shall be an officer or other duly authorized representative of a
Participant. Any of the Participants may designate an alternate or substitute to
act as its representative on the Coordination Committee in the absence of the
regular representative on the Coordination Committee or to act on specified
occasions or with respect to specified matters. Each Participant shall notify
the other Participants promptly, in writing, of the designation of its
representative and alternate representative on the Coordination Committee and of
any subsequent changes in such designations. The chairperson of the Coordination
Committee shall be a representative employed by the Operating Agent.
18.3 The Coordination Committee shall have the following functions and
responsibilities:
18.3.1 Provide liaison between and among the Participants.
 
53

--------------------------------------------------------------------------------


18.3.2 Exercise general supervision over the Engineering and Operating
Committee, the Fuels Committee and the Auditing Committee.
18.3.3 Consider and act upon all matters referred to the Coordination Committee
by the Engineering and Operating Committee, the Fuels Committee and the Auditing
Committee.
18.4 Any action or determination of the Coordination Committee shall require a
vote of the Participants in accordance with Sections 18.4.1, 18.4.2 or 18.4.3. A
Participant’s Coordination Committee representative shall be entitled to vote on
all matters except those actions or determinations which relate solely to a Unit
or to common property in which such Participant does not have a Participation
Share or as provided in Section 35.4.1. If a Participant’s right to vote has
been suspended pursuant to Section 35.4.1, the requisite majorities for actions
or determinations specified in Sections 18.4.1, 18.4.2 and 18.4.3 shall be
adjusted in proportion to the number of Participants whose right to vote has not
been suspended. An example of such an adjustment is provided in Exhibit VIII,
attached hereto and incorporated herein. Maintenance scheduling and operation
during periods of curtailment of the total San Juan Project are not matters
which relate solely to a Unit, but are deemed to be matters affecting all Units.
18.4.1 Except as provided in Sections 18.4.2 and 18.4.3, any actions or
determinations brought before the Coordination Committee shall require the
following vote:
 
54

--------------------------------------------------------------------------------


(a) More than a sixty-six and two thirds percent (66 2/3%) majority of the
Participation Shares of the Participants in a Unit or common property as defined
in Section 6.2; and
(b) More than a sixty-six and two thirds percent (66 2/3%) majority of the
number of individual Participants having a Participation Share in a Unit or
common property as defined in Section 6.2.
18.4.2 Any action or determination of the Coordination Committee related to
common property as set forth in Section 6.2.6 and involving an expenditure
greater than five million dollars ($5,000,000) shall require the following vote:
(a) More than an eighty-two percent (82%) majority of the Common Participation
Shares of the Participants; and
(b) A minimum of sixty-six and two thirds percent (66 2/3%) majority of the
number of the individual Participants.
18.4.3  Any action or determination of the Coordination Committee regarding any
amendment of the Underground Coal Sales Agreement, replacement of the
Underground Coal Sales Agreement with a new agreement or any interim coal
pricing agreement related to the Underground Coal Sales Agreement (or its
successor) shall require the following vote:
(a) More than an eighty-two percent (82%) majority of the Common Participation
Shares of the Participants; and
(b) A minimum of sixty-six and two thirds percent (66 2/3%) majority of the
number of individual Participants.
 
55

--------------------------------------------------------------------------------


18.5 The Coordination Committee shall keep written minutes and records of all
meetings. Any action or determination made by the Coordination Committee shall
be reduced to writing and shall become effective when signed by the
representatives of the Participants entitled to vote thereon, representing a
voting majority of the members of the Coordination Committee, as defined in
Section 18.4; provided, however, in the event of an Operating Emergency, actions
or determinations may be made on the basis of oral agreements among duly
authorized representatives of the respective Participants entitled to vote
thereon, and such action or determination subsequently shall be reduced to
writing. Coordination Committee representatives may, by prior arrangement with
the chairperson of the Coordination Committee, attend a meeting of the
Coordination Committee by conference call or video conferencing. A Coordination
Committee representative who is unable to attend a meeting of the Coordination
Committee may vote in absentia by delivering to the chairperson of the
Coordination Committee, at least twenty-four (24) hours prior to the scheduled
commencement of the meeting, a written statement, including by e-mail or
facsimile, identifying the matter to be voted on and how the representative
desires to vote.
18.6 Except for matters subject to the voting requirements of Section 18.4.3, in
the event the Coordination Committee fails to reach agreement on any matter,
which such committee is authorized to determine, approve or otherwise act upon
after a reasonable opportunity to do so, then the Operating Agent shall be
authorized and obligated to take such reasonable and prudent action, consistent
with Prudent Utility Practice, as is necessary to the successful and proper
operation and maintenance of the San Juan Project, pending the resolution, by
arbitration or otherwise, of any such inability or failure to agree.
 
56

--------------------------------------------------------------------------------


18.7 In the event the Coordination Committee fails to reach agreement on a
matter subject to the voting requirements of Section 18.4.3, then an impasse
shall be deemed to exist and the Participants which are signatories to the
Underground Coal Sales Agreement then in effect shall have the obligation and
the responsibility, consistent with Prudent Utility Practice, to maintain a
supply of coal to the San Juan Project. 
 
57

--------------------------------------------------------------------------------


19.0 ENGINEERING AND OPERATING COMMITTEE:
19.1 The Engineering and Operating Committee shall remain in existence during
the term of this Agreement. Except as expressly provided in this Agreement, the
Engineering and Operating Committee shall have no authority to modify any of the
provisions of this Agreement.
19.2 The Engineering and Operating Committee shall consist of up to two
representatives from each Participant who shall collectively have one vote. Any
of the Participants may designate an alternate or substitute to act as its
representative on the Engineering and Operating Committee in the absence of a
regular representative on the Engineering and Operating Committee or to act on
specified occasions or with respect to specified matters. Each Participant shall
notify the other Participants promptly, in writing, of the designation of its
representatives and alternate representative on the Engineering and Operating
Committee and of any subsequent change in the designation. The chairperson of
the Engineering and Operating Committee shall be a representative employed by
the Operating Agent.
19.3 The Engineering and Operating Committee shall have the following functions
and responsibilities:
19.3.1 Review and approve the following items related to the performance of
Operating Work.
19.3.1.1 Capital Improvements and the annual Capital Improvements budget.
19.3.1.2 The annual staffing table.
 
58

--------------------------------------------------------------------------------


19.3.1.3 The annual operation and maintenance budget.
19.3.1.4 Such written statements of operating or maintenance procedures as may
be submitted to the Engineering and Operating Committee.
19.3.1.5 The planned annual maintenance schedule.
19.3.1.6 The policies for establishing the Emergency Spare Parts inventory.
19.3.1.7 The policies for establishing the inventory for Materials and Supplies.
19.3.1.8 The statistical and administrative reports, budgets and information and
other similar records, and the form thereof, to be kept and furnished by the
Operating Agent, in accordance with Section 28.3.15 (excluding accounting
records used internally by the Operating Agent for the purpose of accumulating
financial and statistical data, such as books of original entry, ledgers, work
papers and source documents).
19.3.1.9 The determination of Net Effective Generating Capacity, Minimum Net
Generation and Net Energy Generation of the San Juan Project, based upon
recommendations of the Operating Agent.
19.3.1.10 The principles and procedures for establishing communication channels
among Participants.
19.3.1.11 The operating procedures for performance and efficiency testing.
 
59

--------------------------------------------------------------------------------


19.3.1.12 The operating procedures for maintaining complete and accurate
Capacity and Energy accounting.
19.3.1.13 The Operating Agent’s estimate and analysis of the total expenditures
resulting from an Operating Emergency, as provided in Section 29.7.
19.3.1.14 The results and expenditures of programs and contracts on
environmental control and data collection for which the Operating Agent has
contracted.
19.3.2 Establish procedures for the operation of the San Juan Project during any
period of curtailed operations which reduces or may reduce the Net Effective
Generating Capacity.
19.3.3 Except for an Operating Emergency, as provided in Section 29, designate a
construction agent responsible for the design, construction and acquisition of
Capital Improvements.
19.3.4 Approve the list of transportation and motorized equipment to be
purchased or leased by the Operating Agent for use in the performance of
Operating Work.
19.3.5 Perform such other functions and responsibilities as may be assigned to
it from time to time by the Coordination Committee.
 
60

--------------------------------------------------------------------------------


19.4 Any action or determination of the Engineering and Operating Committee
shall require a vote of the Participants, in the manner provided for in Sections
18.4.1 and 18.4.2. A Participant’s Engineering and Operating Committee voting
representative shall be entitled to vote on all matters except those actions or
determinations which relate solely to a Unit or to common property in which such
Participant does not have a Participation Share or as provided in Section
35.4.1. If a Participant’s right to vote has been suspended pursuant to Section
35.4.1, the requisite majorities for actions or determinations specified in
Sections 18.4.1 and 18.4.2 shall be adjusted in proportion to the number of
Participants whose right to vote has not been suspended. An example of such an
adjustment is provided in Exhibit VIII. Maintenance scheduling and operation
during periods of curtailment of the total San Juan Project are not matters
which relate solely to a Unit, but are deemed to be matters affecting all Units.
19.5 The Engineering and Operating Committee shall keep written minutes and
records of all meetings. Any action or determination made by the Engineering and
Operating Committee shall be reduced to writing and shall become effective when
signed by the representatives of the Participants entitled to vote thereon,
representing a voting majority of the members of the Engineering and Operating
Committee, as defined in Section 19.4; provided, however, in the event of an
Operating Emergency, actions or determinations may be made on the basis of oral
agreements among duly authorized representatives of the respective Participants
entitled to vote thereon, and such action or determination subsequently shall be
reduced to writing. Engineering and Operating Committee representatives may, by
prior arrangement with the chairperson of the Engineering and Operating
Committee, attend a meeting of the Engineering and Operating Committee by
conference call or video conferencing. An Engineering and Operating Committee
representative who is unable to attend a meeting of the Engineering and
Operating Committee may vote in absentia by delivering to the chairperson of the
Engineering and Operating Committee, at least twenty-four (24) hours prior to
the scheduled commencement of the meeting, a written statement, including by
e-mail or facsimile, identifying the matter to be voted on and how the
representative desires to vote.
 
61

--------------------------------------------------------------------------------


19.6 In the event that less than a requisite majority of the Engineering and
Operating Committee is obtained, the matter shall be referred to the
Coordination Committee for decision upon the request of any Participant’s
Engineering and Operating Committee representative.
19.7 In the event the Engineering and Operating Committee fails to reach
agreement on any matter which such committee is authorized to determine, approve
or otherwise act upon after a reasonable opportunity to do so, then the
Operating Agent shall be authorized and obligated to take such reasonable and
prudent action, consistent with Prudent Utility Practice, as is necessary to the
successful and proper operation and maintenance of the San Juan Project, pending
the resolution, by arbitration or otherwise, of any such inability or failure to
agree.


 

62

--------------------------------------------------------------------------------




20.0 FUELS COMMITTEE:
20.1 As a means of establishing a centralized forum to facilitate the timely and
candid consideration and discussion between all Participants of policies and
issues associated with the procurement of coal for the San Juan Project, there
is hereby established a Fuels Committee, which shall remain in existence during
the term of this Agreement. The Participants do not intend that the operation of
the Fuels Committee shall affect the day-to-day fuels-related operational
responsibilities of the Operating Agent, except as otherwise specifically
provided in this Section 20. The Fuels Committee shall have no authority to
modify any of the provisions of this Agreement.
20.2 The Fuels Committee shall consist of one representative from each
Participant. Any of the Participants may, by written notice to the other
Participants, designate an alternate or substitute to act as its representative
on the Fuels Committee in the absence of the regular representative on the Fuels
Committee or to act on specified occasions or with respect to specified matters.
Each Participant shall notify the other Participants promptly in writing of the
designation of its representative on the Fuels Committee and of any subsequent
change in such designation. The chairperson of the Fuels Committee shall be a
representative employed by a Participant that is a signatory to the Underground
Coal Sales Agreement. The Fuels Committee shall meet regularly, but in no event
less than semiannually. Special meetings shall be called by the chairperson if
requested in writing by any three (3) Participants.
20.3 The Fuels Committee shall have the following functions and
responsibilities:
 
63

--------------------------------------------------------------------------------


20.3.1 To conduct studies, or cause studies to be conducted, regarding criteria
pertaining to the acquisition of coal supplies and the negotiation and approval
of coal agreements. Such studies and recommendations may include, but are not
limited to:
20.3.1.1 Annual fuel supply budgets
20.3.1.2 Coal cost
20.3.1.3 Coal delivery rates and minimum take obligations
20.3.1.4 Coal quality
20.3.1.5 Contract terms
20.3.1.6 Economic requirements
20.3.1.7 Negotiation strategies
20.3.1.8 Potential coal suppliers

   
provided, however, that prior to any such study being conducted, the
Participant(s) desiring that the study be performed shall have made suitable
arrangements therefor, including payment arrangements with the provider of
the study. Nothing in this Section 20.3 shall be construed to require the
Operating Agent or any Participant which is a signatory to the Underground Coal
Sales Agreement to undertake any uncompensated or unfunded study which it would
not otherwise perform.

20.3.2 To obtain input from all Participants regarding individual criteria and
economic requirements necessary to vote on matters entrusted to the Fuels
Committee or to make collective recommendations to the Coordination Committee.
 
64

--------------------------------------------------------------------------------


20.3.3 To approve Participant Monthly Minimum Tons delivery schedules and
pricing pursuant to Annual Interim Invoicing Agreements as defined in Section
8.7 of the Underground Coal Sales Agreement.
20.3.4 To receive progress reports from and provide recommendations to
negotiators acting on behalf of Participants in the negotiation and
administration of coal supply and related agreements.
20.3.5 To provide regular progress reports to the Engineering and Operating and
to the Coordination Committees, as requested by such committees.
20.3.6 To establish the amount of coal to be maintained in the Emergency Coal
Storage Pile.
20.3.7 To establish operating procedures for delivery of coal to the Emergency
Coal Storage Pile.  
20.3.8 To establish procedures for the determination of Participant Coal
Consumption.
20.3.9 To perform such other functions and responsibilities as are identified in
Sections 23.4.2.8, and 23.4.2.10.
20.3.10 To perform such other functions and responsibilities as may be assigned
to it from time to time by the Coordination Committee.
 
65

--------------------------------------------------------------------------------


20.4 The following special procedures shall apply to all negotiations or
discussions with SJCC regarding amendment, interim pricing agreements,
termination or succession of the Underground Coal Sales Agreement, related
agreements, or with any other coal supplier or potential supplier. No Fuels
Committee representative or Participant shall engage in bilateral negotiations
or discussions concerning coal supply or related matters for the San Juan
Project with SJCC or any other coal supplier or potential supplier; provided,
however, that nothing herein shall be construed to prevent the Operating Agent
or the Participants which are signatories to the Underground Coal Sales
Agreement, in the conduct of its or their day-to-day operational
responsibilities, from performing Operating Work, engaging in business contacts
and communications with SJCC or other coal suppliers or potential suppliers to
the San Juan Project or in the administration of the Underground Coal Sales
Agreement and related agreements.
20.4.1 Each Participant which is a signatory to the Underground Coal Sales
Agreement shall be entitled to have at least two (2) representatives present at
any such negotiations or discussions. Participants not signatories to the
Underground Coal Sales Agreement or its successors (for purposes of this Section
20.4.1, the “Remaining Participants”) shall have the collective right to have
two (2) representatives present at any such negotiations or discussions. The
Remaining Participants may jointly or separately designate representatives, but
in no case may the total number of representatives so designated by all of the
Remaining Participants exceed two (2). Any dispute among the Remaining
Participants regarding the naming of representatives shall be subject to
resolution pursuant to Section 37 and shall not restrict the rights of any other
representatives to engage in any ongoing negotiations or discussions.
Representatives shall be
 
66

--------------------------------------------------------------------------------


designated in writing by the Participants which are signatories to the
Underground Coal Sales Agreement and Remaining Participants. If such
representatives are not employees of a Participant or a Remaining Participant,
such fact shall be disclosed in writing to all Participants and Remaining
Participants. Representatives shall agree in writing to: (i) avoid any conflict
of interest that would be detrimental to the operation of the San Juan Project;
and (ii) maintain all proprietary information obtained through such negotiations
and discussions in confidence. The form of such confidentiality agreements shall
be prepared by the Fuels Committee, and shall be subject to the approval of the
Participants which are signatories to the Underground Coal Sales Agreement, such
approval not to be unreasonably withheld. Such confidentiality agreements shall
be executed by a Participant’s Coordination Committee representative or, as
appropriate, the person authorized by such Participant or Representative to
execute such documents. Representatives may be changed by Participants or
Remaining Participants by the giving of written notice to all other Participants
and Remaining Participants.
20.4.2 Representatives shall make regular reports to, coordinate with, and
obtain the recommendations of the Fuels Committee regarding the progress of and
issues involved in such coal negotiations or discussions.
20.5 Any proposed action or determination regarding any amendment of the
Underground Coal Sales Agreement, replacement of the Underground Coal Sales
Agreement with a new agreement or any interim or other annual coal pricing
agreement related to the Underground Coal Sales Agreement (or its successor) or
any other action or
 
67

--------------------------------------------------------------------------------


determination of the Fuels Committee shall be submitted to the vote of the
representatives of the Participants on the Fuels Committee. Any such action or
determination shall require the affirmative vote as established in Section
18.4.3, except that if a Participant’s right to vote has been suspended pursuant
to Section 35.4.1, the requisite majority for actions or determinations
specified in Section 18.4.3 shall be adjusted in proportion to the number of
Participants whose right to vote has not been suspended. An example of such an
adjustment is provided in Exhibit VIII.
20.5.1 If, upon such vote, the requisite votes are obtained, the Participants
which are signatories to the Underground Coal Sales Agreement then in effect or
the Operating Agent, as applicable, shall proceed in accordance with the
affirmative vote of the Fuels Committee without further action of any other San
Juan Project committee.
20.5.2 If, upon such vote, the requisite votes are not obtained, the matter
giving rise to the vote shall, not later than thirty (30) days after the
negative vote of the Fuels Committee, be submitted to the Coordination Committee
for its vote in accordance with Section 18. If the requisite majorities are
obtained in the Coordination Committee vote, the Participants which are
signatories to the Underground Coal Sales Agreement then in effect or the
Operating Agent, as applicable, shall proceed in accordance with the affirmative
vote of the Coordination Committee.
 
68

--------------------------------------------------------------------------------


20.5.3 If the requisite votes are not obtained in the Coordination Committee
vote, then consistent with Section 18.7, the Participants which are signatories
to the Underground Coal Sales Agreement then in effect or the Operating Agent,
as applicable, shall have the obligation and the responsibility, consistent with
Prudent Utility Practice, to maintain a supply of coal to the San Juan Project.
20.6 The Fuels Committee shall keep written minutes and records of all meetings.
Any action or determination made by the Fuels Committee shall be reduced to
writing and shall become effective when signed by the representatives of the
Participants representing a voting majority. Fuels Committee representatives
may, by prior arrangement with the chairperson of the Fuels Committee, attend a
meeting of the Fuels Committee by conference call or video. A Fuels Committee
representative who is unable to attend a meeting of the Fuels Committee may vote
in absentia by delivering to the chairperson of the Fuels Committee, at least
twenty-four (24) hours prior to the scheduled commencement of the meeting, a
written statement, including by e-mail or facsimile, identifying the matter to
be voted on and how the representative desires to vote.
 


 

69

--------------------------------------------------------------------------------




21.0 AUDITING COMMITTEE:
21.1 The Auditing Committee shall remain in existence during the term of this
Agreement. The Auditing Committee shall have no authority to modify any of the
provisions of this Agreement.
21.2  The Auditing Committee shall consist of one representative from each
Participant. Any of the Participants may designate an alternate or substitute to
act as its representative on the Auditing Committee in the absence of the
regular representative on the Auditing Committee or to act on specified
occasions or with respect to specified matters. Each Participant shall notify
the other Participants promptly, in writing, of the designation of its
representative and alternate representative on the Auditing Committee and of any
subsequent changes in such designation.
21.3 The Auditing Committee shall have the following functions and
responsibilities under this Agreement:
21.3.1 Review accounting, financial and internal control aspects of Operating
Work and Capital Improvements, and implementation of procedures established
pursuant to Section 20.3.8, and, not less than every two years, audit the
records maintained by the Operating Agent in its performance of Operating Work,
Capital Improvements and any other records maintained by the Operating Agent in
support of its billings to the Participants.  
21.3.2 Review and approve the format and content of the Operating Agent’s
accounting records and reports for Operating Work and Capital Improvements.
 
70

--------------------------------------------------------------------------------


21.3.3 Certify to the Participants, for management purposes and for the use of
the Participants only, that the Operating Agent’s results of operations and
accounting methods and records, including any allocations for Operating Work and
Capital Improvements, are in accordance with the Project Agreements and
Accounting Practice.
21.3.4 Review and make recommendations to the Coordination Committee regarding a
Participant’s administrative and general expense allowance and other normal
loadings when such Participant acts as construction agent for Capital
Improvements.
21.3.5 Review and approve the Operating Agent’s cost and expense allocations
between (i) electric generation and related functions and (ii) unrelated
functions.
21.3.6 Advise and make recommendations to the Coordination Committee and
Operating Agent on matters involving auditing and financial transactions.
21.3.7 Develop procedures for proper accounting and financial liaison between
Participants in connection with the Operating Work and Capital Improvements.
21.3.8 Perform such functions and responsibilities as may be assigned to it from
time to time by the Coordination Committee or as otherwise provided in this
Agreement.
 
71

--------------------------------------------------------------------------------


21.4  Any action or determination of the Auditing Committee shall require a vote
of the voting Participants in accordance with Section 18.4.1. A Participant’s
Auditing Committee representative shall be entitled to vote on all matters
except those actions or determinations which relate solely to a Unit or common
property in which such Participant does not have a Participation Share except
that if a Participant’s right to vote has been suspended pursuant to Section
35.4.1, the requisite majority for actions or determinations specified in
Section 18.4.1 shall be adjusted in proportion to the number of Participants
whose right to vote has not been suspended. An example of such an adjustment is
provided in Exhibit VIII.
21.5 The Auditing Committee shall keep written minutes and records of all
meetings, and any action or determination by the Auditing Committee shall be
reduced to writing and shall become effective when signed by the representatives
of the Participants entitled to vote thereon, representing a voting majority of
the members of the Auditing Committee. Auditing Committee representatives may,
by prior arrangement with the chairperson of the Auditing Committee, attend a
meeting of the Auditing Committee by conference call or video conferencing. An
Audit Committee representative who is unable to attend a meeting of the Audit
Committee may vote in absentia by delivering to the chairperson of the Audit
Committee, at least twenty-four (24) hours prior to the scheduled commencement
of the meeting, a written statement, including by e-mail or facsimile,
identifying the matter to be voted on and how the representative desires to
vote.
21.6 In the event less than a requisite majority of the Auditing Committee is
obtained, the matter shall be referred to the Coordination Committee for
decision upon the request of any Participant’s Auditing Committee
representative.
 
72

--------------------------------------------------------------------------------


21.7 In the event the Auditing Committee fails to reach agreement on a matter
which such committee is authorized to determine, approve or otherwise act upon
after a reasonable opportunity to do so, then the Operating Agent shall be
authorized and obligated to take such reasonable and prudent action, consistent
with Prudent Utility Practice, as is necessary to the successful and proper
operation and maintenance of the San Juan Project, pending the resolution, by
arbitration or otherwise, of any such inability or failure to agree.


 

73

--------------------------------------------------------------------------------




PART V
 
BUDGETS AND OPERATING EXPENSES
 
22.0 OPERATION AND MAINTENANCE EXPENSES:
22.1 The expenses for the operation and maintenance of the San Juan Project in
the performance of Operating Work (which, for purposes of this Section 22, and
as defined more particularly herein, are referred to as the “O&M Expenses”)
shall be apportioned among the Participants, in accordance with the following
percentages:
22.1.1 For Units 1 and 2 and for all equipment and facilities directly related
to Units 1 and 2 only, in accordance with the following percentages:
22.1.1.1 PNM - 50 percent
22.1.1.2 TEP - 50 percent
22.1.1.3 M-S-R - 0 percent
22.1.1.4 Farmington - 0 percent
22.1.1.5 Tri-State - 0 percent
22.1.1.6 LAC - 0 percent
22.1.1.7 SCPPA - 0 percent
22.1.1.8 Anaheim - 0 percent
22.1.1.9 UAMPS - 0 percent 


22.1.2 For Unit 3 and all equipment and facilities directly related to Unit 3
only, in accordance with the following percentages:
22.1.2.1 PNM - 50 percent
22.1.2.2 TEP - 0 percent
22.1.2.3 M-S-R - 0 percent
22.1.2.4 Farmington - 0 percent

       
22.1.2.5
Tri-State - 8.2 percent

22.1.2.6 LAC - 0 percent
22.1.2.7 SCPPA - 41.8 percent
22.1.2.8 Anaheim - 0 percent
22.1.2.9 UAMPS - 0 percent


74

--------------------------------------------------------------------------------


22.1.3 For Unit 4 and for all equipment and facilities directly related to
Unit 4 only, in accordance with the following percentages:
22.1.3.1 PNM - 38.457 percent
22.1.3.2 TEP - 0 percent
22.1.3.3 M-S-R - 28.8 percent
22.1.3.4 Farmington - 8.475 percent

       
22.1.3.5
Tri-State - 0 percent

22.1.3.6 LAC - 7.20 percent
22.1.3.7 SCPPA - 0 percent
22.1.3.8 Anaheim - 10.04 percent
22.1.3.9 UAMPS - 7.028 percent


22.1.4 For equipment and facilities common to Units 1 and 2 only, in accordance
with the following percentages:
22.1.4.1 PNM - 50 percent
22.1.4.2 TEP - 50 percent
22.1.4.3 M-S-R - 0 percent
22.1.4.4 Farmington - 0 percent

       
22.1.4.5
Tri-State - 0 percent

22.1.4.6 LAC - 0 percent
22.1.4.7 SCPPA - 0 percent
22.1.4.8 Anaheim - 0 percent
22.1.4.9 UAMPS - 0 percent


22.1.5 For equipment and facilities common to Units 3 and 4 only, in accordance
with the following percentages:
22.1.5.1 PNM - 44.119 percent
22.1.5.2 TEP - 0 percent
22.1.5.3 M-S-R - 14.4 percent
22.1.5.4 Farmington - 4.249 percent

       
22.1.5.5
Tri-State - 4.1 percent

22.1.5.6 LAC - 3.612 percent
22.1.5.7 SCPPA - 20.9 percent
22.1.5.8 Anaheim - 5.07 percent
22.1.5.9 UAMPS - 3.55 percent


75

--------------------------------------------------------------------------------


22.1.6 For the Switchyard Facilities except as otherwise provided in Section 15,
in accordance with the following percentages:
22.1.6.1 PNM - 65 percent
22.1.6.2 TEP - 35 percent
22.1.6.3 M-S-R - 0 percent
22.1.6.4 Farmington - 0 percent

       
22.1.6.5
Tri-State - 0 percent

22.1.6.6 LAC - 0 percent
22.1.6.7 SCPPA - 0 percent
22.1.6.8 Anaheim - 0 percent
22.1.6.9 UAMPS - 0 percent


22.1.7 Except as provided in Exhibit V(g), attached hereto and incorporated
herein, for equipment and facilities common to all of the Units, and all San
Juan Project expenses not identifiable by Unit and not otherwise listed above,
in accordance with the following percentages:
22.1.7.1 PNM - 46.297 percent
22.1.7.2 TEP - 19.8 percent
22.1.7.3 M-S-R - 8.7 percent
22.1.7.4 Farmington - 2.559 percent

       
22.1.7.5
Tri-State - 2.49 percent

22.1.7.6 LAC - 2.175 percent
22.1.7.7 SCPPA - 12.71 percent
22.1.7.8 Anaheim - 3.10 percent
22.1.7.9 UAMPS - 2.169 percent


22.1.8 In the event of a permanent shutdown of either of Unit 1 or Unit 2, the
expenses incurred in connection with the shutdown (which may include removal,
salvage, cleanup and protection service) shall be allocated as set forth in
Section 22.1.1. In the event of a permanent shutdown of Unit 3, said expenses
shall be allocated as set forth in Section 22.1.2. In the event of a permanent
shutdown of Unit 4, said expenses shall be allocated as set forth in
Section 22.1.3. Expenses which are attributable to equipment and facilities
common to more than one Unit shall be apportioned in accordance with
Section 22.1, as applicable.
 
76

--------------------------------------------------------------------------------


22.1.9 Exhibit V, attached hereto and incorporated herein, is a partial list of
equipment and facilities of the San Juan Project for use by the Engineering and
Operating Committee as a guideline in determining the allocation of operation
and maintenance costs among the Participants.
22.1.10 In areas where the allocation of costs of operation and maintenance of
equipment and facilities among the Participants is not clearly defined by
Sections 22.1.1 to 22.1.8, the Engineering and Operating Committee shall make a
determination of such allocation of costs.
22.1.11 The following shall apply in the event of a declaration of default
against a Participant and a suspension of that Participant’s right to receive
all or any part of its proportionate share of the Net Effective Generating
Capacity, as provided for in Section 35.4.1: those non-defaulting Participant(s)
having a Participation Share in each affected Unit, who are entitled to schedule
and receive for their accounts proportionate shares of the Net Effective
Generating Capacity of the defaulting Participant, shall bear proportionate
shares of the defaulting Participant’s responsibility for expenses of the
operation and maintenance of the San Juan Project, as provided in Section 35.5.
22.2 O&M Expenses chargeable to the following FERC Accounts shall be apportioned
among the Participants in accordance with Sections 22.1.1, 22.1.2, 22.1.3,
22.1.4, 22.1.5 and 22.1.7, as applicable:
 
77

--------------------------------------------------------------------------------


22.2.1 Power Production/Steam Power Generation: FERC Accounts 500, 502, 505,
506, 507, 509 and 510 through 514 (charged by on-site San Juan Project employees
and operations-related departments located off-site); provided, however, that
limestone costs (chemicals) chargeable to FERC Account 502 shall be apportioned
among the Participants in accordance with Section 23.5.
22.2.2 Administrative and General Expenses directly chargeable to FERC Accounts
920, 921, 923, 926, 930.2, 931 and 935, by on-site San Juan Project employees
and by A&G related departments located off-site as set forth in Exhibit VI,
Attachment A, which have not been included as a part of the A&G Ratio or charged
to FERC Account 935, in accordance with Section 22.4. Such direct A&G charges
must be supported by the Operating Agent and are subject to audit and approval
by the Auditing Committee. If the Auditing Committee is unable to agree on the
appropriateness of direct A&G charges, the Auditing Committee shall submit the
entire matter to the Coordination Committee.
22.2.3 O&M Expenses chargeable to FERC Account 501 shall be apportioned among
the Participants in accordance with Section 23.
22.2.4 The cost of the property insurance for the San Juan Project chargeable to
FERC Account 924 and any uninsured loss or expense thereunder and the cost of
general liability or workers’ compensation insurance for the San Juan Project
chargeable to FERC Account 925 shall be apportioned among the Participants
according to Section 22.1.
22.2.5 Costs or revenues chargeable to the following FERC Operating and
Non-Operating Accounts: 411.8, 411.9, 412, 421 and 426.
 
78

--------------------------------------------------------------------------------


22.3 Power Production Expense chargeable to FERC Account 500 (for employees of
PNM’s fuels management department), Non San Juan Project Specific, shall be
allocated among all of PNM’s fossil-fueled power plants, including the San Juan
Project, based on the percentage of labor charged to each fossil-fueled power
plant as a percentage of labor charged to all of PNM’s fossil-fueled power
plants.
22.4 The O&M Expenses for the Switchyard Facilities chargeable to FERC
Accounts 560 through 573 and FERC Account 935 shall be apportioned among the
Participants in accordance with Section 22.1.6.
22.5 The O&M Expenses for the portion of system control and load dispatching
expenses (allocated between PNM and the San Juan Project based on the number of
megawatts of San Juan Project capacity as a percentage of PNM’s total generating
capacity) chargeable to FERC Accounts 556, 560 and 561 shall be apportioned
among the Participants in accordance with Section 22.1.7.
22.6 Payroll loads for administrative and general expenses, payroll taxes,
injuries and damages and pension and benefits, shall be added to the monthly
billings in proportion to the dollars of direct labor billed and apportioned
among the Participants in accordance with Sections 22 and 23. The current
methodologies for calculating the A&G Ratio, Payroll Tax Ratio, Injuries and
Damages Ratio and Pension and Benefits Ratio are set forth in Exhibit VI
(Attachments A, B, C and D thereto), attached hereto and incorporated herein.
 
79

--------------------------------------------------------------------------------


22.6.1 If any Participant believes that the method used in determining A&G
Ratio, Payroll Tax Ratio, Injuries and Damages Ratio and Pension and Benefits
Ratio, in accordance with Exhibit VI (Attachments A, B, C and D thereto),
results in an unreasonable burden on such Participant(s), such Participant(s)
may request that said method used in determining said ratios be submitted to the
Auditing Committee for review. After any such request, the Auditing Committee
shall review said method and shall endeavor to agree upon whether or not said
unreasonable burden does actually exist. If, after such review, the Auditing
Committee determines that the application of said method does result in an
unreasonable burden on the Participant, the Auditing Committee shall determine
and recommend a modified method to the Coordination Committee to eliminate such
unreasonable burden. If, after such review, the Auditing Committee is unable to
agree upon whether or not such unreasonable burden does exist or is unable to
agree on a modified method for eliminating said unreasonable burden, the
Auditing Committee shall submit the entire matter to the Coordination Committee.
22.6.2 The Coordination Committee shall review the recommendation of the
Auditing Committee pursuant to Section 22.6.1. If, as a result of such review,
the Coordination Committee agrees that such unreasonable burden does exist and
that a modified method eliminates such unreasonable burden, the Coordination
Committee shall adopt said modified method.
22.6.3 If the Auditing Committee has not submitted a recommended modified method
and the Coordination Committee agrees that such unreasonable burden does exist,
the Coordination Committee shall endeavor to agree on a modified method. If,
after such review, the Coordination Committee is unable to agree that such
unreasonable burden does exist or on a modified method which will eliminate such
unreasonable burden, upon request of a Participant, either matter may be
submitted to arbitration pursuant to Section 37.
 
80

--------------------------------------------------------------------------------


22.6.4 Any modified method adopted by the Coordination Committee or determined
through arbitration shall be retroactive for the length of the period of
inequity up to a maximum period of three (3) years and shall become effective on
the first day following such date of adoption.
22.7 As soon as possible after the end of each calendar year, the Operating
Agent shall calculate the actual ratios for: A&G, payroll tax, injuries and
damages, and pension and benefits for such year in accordance with the
methodologies described in Exhibit VI (Attachments A, B, C and D thereto). To
the extent such expenses are more or less than those already paid by the
Participants during said year, the Operating Agent shall bill or credit the
Participants for the amount of such difference.
22.8 At the start of each calendar year, the Operating Agent shall calculate new
ratios for: A&G, payroll tax, injuries and damages and pension and benefits.
Such ratios shall be calculated in accordance with the methodologies described
in Exhibit VI (Attachments A, B, C and D thereto). Such ratios may be adjusted
to more nearly reflect the anticipated expenses of the current year because of
tax legislation, labor contract negotiations or other factors not reflected in
the prior year’s costs.
22.9 The Operating Agent shall bill to the requesting Participant(s) the costs
and expenses, including A&G expenses, incurred by the Operating Agent
(including, but not limited to, fees of outside legal counsel or consultants,
time of in-house legal counsel and other employees and agents of the Operating
Agent) in performing tasks requested by
 
81

--------------------------------------------------------------------------------


a Participant in relation to (i) the offering or sale of bonds or other type of
security by a Participant in connection with the acquisition or ownership of an
interest in the San Juan Project; and (ii) the attempted or contemplated sale by
a Participant of any portion of its ownership interest in the San Juan Project.
The Operating Agent shall establish and maintain appropriate accounting
procedures to identify such costs and expenses incurred by the Operating Agent.


 

82

--------------------------------------------------------------------------------




23.0 FUEL COSTS:
23.1 The quantity of coal delivered to the San Juan Project shall be determined
by the belt scales, in accordance with the Underground Coal Sales Agreement.
23.2 The Operating Agent shall maintain the Project Coal Inventory wherein
ownership shall be apportioned among the Participants based on Common
Participation Share. Coal inventory shall be accounted for in FERC Account 151.
23.3 All Participants acknowledge and recognize the terms and conditions of the
Underground Coal Sales Agreement which was entered into by PNM and TEP on behalf
of the Participants. Exhibit VII, attached hereto and incorporated herein,
contains example “Interim Invoices”, “UG-CSA Invoices”, and “UPS Invoices”
prepared and defined pursuant to Section 8 of the Underground Coal Sales
Agreement.
23.4 Monthly costs of the Project Coal Inventory and fuel expense shall be
apportioned among and paid for by the Participants on the following basis:  
23.4.1 UG-CSA Invoicing Allocations

   
In the event that UG-CSA Invoices are rendered and payable pursuant to Section
8.7 (A) of the Underground Coal Sales Agreement, amounts due thereunder shall be
allocated and paid for by the Participants as Fixed Fuel Expense and Variable
Fuel Expense as described in: Exhibit IX, Fixed Fuel Expense; and Exhibit X,
Variable Fuel Expense and as provided below:

23.4.1.1 Costs that are classified as Fixed Fuel Expense shall be charged to
FERC Account 501, or to such FERC Account number as may be applicable in the
future if fuel deliveries terminate, and shall be apportioned among and paid for
by the Participants in accordance with Common Participation Share.
 
83

--------------------------------------------------------------------------------


23.4.1.2 Costs that are classified as Variable Fuel Expense shall be charged to
FERC Account 151 and such costs shall be apportioned among and paid for by the
Participants on the basis of Common Participation Share. Monthly cost for coal
withdrawn from Project Coal Inventory (equivalent to total monthly Participant
Coal Consumption) shall be credited to FERC Account 151 and charged to FERC
Account 501 on an average price basis as determined by dividing the total number
of tons of coal in Project Coal Inventory at the beginning of the month, plus
the coal delivered during the month, into the total recorded cost in FERC
Account 151 and multiplying the cost per ton so derived by the number of tons
withdrawn. The cost for coal withdrawn charged to FERC Account 501 shall be
apportioned among and paid for by the Participants on the basis of the
percentage that each Participant’s monthly Participant Coal Consumption bears to
the total monthly Participant Coal Consumption of all Units. The cost for coal
withdrawn thusly credited to FERC Account 151 shall be apportioned among the
Participants on the basis of Common Participation Share.
23.4.1.3 Any other Total Monthly Coal Cost not currently classified in Exhibits
IX or X as Fixed Fuel Expense or Variable Fuel Expense shall be deemed to be
Fixed Expense until reclassified by the Coordination Committee.
 
84

--------------------------------------------------------------------------------


23.4.2  Interim Invoicing Allocations
In the event that Interim Invoices are rendered and payable pursuant to Section
8.7 (B) of the Underground Coal Sales Agreement, such costs shall be allocated
and invoiced to the Participants as described below. 
23.4.2.1 The Base Price (“Base Price”) band shall be based on the Minimum Annual
Tons. The annual allocation of the coal tonnage in the Base Price band shall be
made among the Participants on the basis of Common Participation Share. The
monthly allocation of the coal tonnage in the Base Price band shall be made
among the Participants on the basis of each Participant’s share of Monthly
Minimum Tons. The cost of the monthly Base Price band will be allocated among
and paid for by the Participants by multiplying each Participant’s share of
Monthly Minimum Tons by the Base Price.
23.4.2.2 The Incremental Price (“Incremental Price”) band(s) shall be based on
(an) annualized band(s) of tons of coal delivered in excess of Minimum Annual
Tons. The cost of the monthly Incremental Price band(s) will be allocated among
and paid for by the Participants by multiplying each Participant’s consumption
of Incremental Price band coal(s) by the Incremental Price for such band(s).
Participants shall only be eligible for allocation of Incremental Price band
coal pricing if their monthly Participant Coal Consumption exceeds their share
of Monthly Minimum Tons.
 
85

--------------------------------------------------------------------------------


23.4.2.3 At the end of each year, the Operating Agent shall reconcile the sum of
each Participant’s monthly Interim Invoice-related payments to a properly
allocable share of Base Price band tons, Incremental Price band or bands tons,
and cost associated with any change in Project Coal Inventory and invoice or
refund any such reconciliation amounts to each Participant. This reconciliation
will be exclusive of any year-end true up required pursuant to Section
23.4.2.6. 
23.4.2.4 In the year-end reconciliation process of Section 23.4.2.3, any amount
credited by SJCC for tons invoiced but not delivered shall be credited to FERC
Account 501 and apportioned to the Participants on the basis of the percentage
that each Participant’s annual Incremental Price Band(s) consumption bears to
the total annual Incremental Price Band(s) consumption for all Units. Any net
consumption of Project Coal Inventory tons shall be charged to FERC Account 501
and apportioned among and paid for by the Participants on the basis of the
percentage that each Participant’s annual Incremental Price Band(s) consumption
bears to the total annual Incremental Price Band(s) consumption for all Units.
The price for such tons shall be determined by dividing the total recorded cost
in FERC Account 151 by the total number of tons of coal in Project Coal
Inventory, both as recorded on January 1 of said year. The total amount of any
such payment for consumed Project Coal Inventory tons shall subsequently be
credited to FERC Account 151 and apportioned to the Participants based on Common
Participation Share.
 
86

--------------------------------------------------------------------------------



   
In the year-end reconciliation process of Section 23.4.2.3, the costs of any net
addition to Project Coal Inventory tons, as invoiced by SJCC, shall be charged
to FERC Account 151 and apportioned to and paid for by the Participants based on
Common Participation Share.

 
23.4.2.5 If, at the end of any year, the Operating Agent has collected amounts
in excess of those due SJCC pursuant to Section 8.7(B) of the Underground Coal
Sales Agreement, but not including any year-end true up required pursuant to
Section 23.4.2.6, such over-collection shall be refunded to the Participants.
The refund to each Participant shall be an amount equal to the total amount of
the over-collection multiplied by the tons each Participant’s Coal Consumption
was less than its total annual Monthly Minimum Tons divided by the total amount
by which all such Participants’ Coal Consumption was less than their shares of
Minimum Annual Tons.
23.4.2.6 The Interim Invoices shall be annually reconciled to invoices prepared
pursuant to Section 8.7(A) of the Underground Coal Sales Agreement. Any
adjustment required by this reconciliation, in accordance with Section 8.7(B) of
the Underground Coal Sales Agreement, will be passed through to the Participants
as correcting invoices and will be apportioned among and paid for by, or
credited to, the Participants on the basis of Common Participation Share.
 
87

--------------------------------------------------------------------------------


23.4.2.7 Monthly UPS payments shall be apportioned among and paid for by the
Participants on the basis of Common Participation Share
23.4.2.8 Any other component of Total Monthly Coal Cost which is not classified
as Base Price or Incremental Price shall be apportioned among and paid for by
the Participants on the basis of Common Participation Share unless otherwise
annually approved by the Fuels Committee. 
23.4.2.9 If during any year, payable Interim Invoices cease to be rendered by
SJCC pursuant to Section 8.7(B) of the Underground Coal Sales Agreement, the
Participants acknowledge and recognize that Interim Invoicing cannot be in
effect for a partial year, and that all allocations of Total Monthly Coal Costs
for the year shall then be made pursuant to Section 23.4.1. Amounts previously
allocated to the Participants pursuant to Section 23.4.2 in the effected year
shall be reallocated pursuant to the provisions of Section 23.4.1.
23.4.2.10 The Fuels Committee may terminate allocation of costs to the
Participants pursuant to Section 23.4.2 despite the continued receipt of payable
Interim Invoices from SJCC, if the Fuels Committee determines that coal cost
allocation pursuant to Section 23.4.1 better serves
 
88

--------------------------------------------------------------------------------


the interests of the San Juan Project. Such termination may only be made upon
action of the Fuels Committee pursuant to Section 20.5. In the event of such
termination, costs shall continue to be apportioned to and paid for by the
Participants pursuant to Section 23.4.2. However, for information purposes, the
Operating Agent shall also provide cost allocations to the Participants pursuant
to Section 23.4.1. At the end of such year, the amounts paid by the Participants
shall be reconciled to those amounts allocated pursuant to Section 23.4.1 for
each month of the affected year (Section 23.4.1 allocations being determinative)
and the Operating Agent shall invoice or refund any such reconciliation amounts
to each Participant.
23.5 Limestone costs (chemicals) chargeable to FERC Account 502 shall be
apportioned among and paid for by the Participants on the basis of the
percentage that each Participant’s monthly Participant Coal Consumption bears to
the total monthly Participant Coal Consumption of all Units.
23.6 All other fuel-related expenses which are chargeable to FERC Account 501
shall be apportioned among and paid for by the Participants on the following
basis:
23.6.1 Variable fuel-related expenses (including, but not limited to ash and
gypsum disposal) on the basis of the percentage that each Participant’s monthly
Participant Coal Consumption bears to the total monthly Participant Coal
Consumption of all Units.
23.6.2 Fixed fuel-related expenses (including, but not limited to fuel handling)
on the basis of Common Participation Share.
 
89

--------------------------------------------------------------------------------


 
23.6.3 Fuel oil purchased for use at the San Juan Project is first delivered
into one of two storage tanks. Tank 1 and 2 storage tank feeds Units 1 and 2 and
Tank 3 and 4 storage tank feeds Units 3 and 4. When oil is withdrawn from a
storage tank for consumption, it is metered by Unit. Costs for fuel oil usage
shall be separately accounted for by these two storage tanks as follows:
23.6.3.1 Costs for fuel oil purchases to Tank 1 and 2 shall be charged to FERC
Account 151 and such costs shall be apportioned among and paid for by the Units
1 and 2 Participants on the basis of Section 6.2.4. Monthly cost for fuel oil
withdrawn from Tank 1 and 2 shall be credited to FERC Account 151 and charged to
FERC Account 501 on an average price basis as determined by dividing the total
number of gallons of fuel oil in Tank 1 and 2 at the beginning of the month,
plus the fuel oil delivered during the month, into the total recorded cost in
FERC Account 151 and multiplying the cost per gallon so derived by the number of
gallons withdrawn from Tank 1 and 2. The cost for fuel oil withdrawn from Tank 1
and 2 charged to FERC Account 501 shall be apportioned among and paid for by the
Units 1 and 2 Participants first on the basis of the individual Unit metered
consumption and then on the basis of Section 6.2.1. The cost for fuel oil
withdrawn from Tank 1 and 2 thusly credited to FERC Account 151 shall be
apportioned among the Units 1 and 2 Participants on the basis of Section 6.2.4.
 
90

--------------------------------------------------------------------------------


23.6.3.2 Costs for fuel oil purchases to Tank 3 and 4 shall be charged to FERC
Account 151 and such costs shall be apportioned among and paid for by the Units
3 and 4 Participants on the basis of Section 6.2.5. Monthly cost for fuel oil
withdrawn from Tank 3 and 4 shall be credited to FERC Account 151 and charged to
FERC Account 501 on an average price basis as determined by dividing the total
number of gallons of fuel oil in Tank 3 and 4 at the beginning of the month,
plus the fuel oil delivered during the month, into the total recorded cost in
FERC Account 151 and multiplying the cost per gallon so derived by the number of
gallons withdrawn from Tank 3 and 4. The cost for fuel oil withdrawn from Tank 3
and 4 charged to FERC Account 501 shall be apportioned among and paid for by the
Units 3 and 4 Participants first on the basis of the individual Unit metered
consumption and then on the basis of Section 6.2.2 or Section 6.2.3, as
applicable. The cost for fuel oil withdrawn from Tank 3 and 4 thusly credited to
FERC Account 151 shall be apportioned among the Units 3 and 4 Participants on
the basis of Section 6.2.5.
23.7 The Operating Agent shall provide the Participants a monthly written report
on the following items related to coal deliveries at the San Juan Project:
23.7.1  Minimum Annual Tons for the year.
 
91

--------------------------------------------------------------------------------


23.7.2  Minimum Annual Tons allocated among the Participants.
23.7.3 Total actual coal deliveries by SJCC to the San Juan Project for each
month and for the year to date.
23.7.4 Total actual coal deliveries to the San Juan Project for each month and
for the year to date, allocated to the Participants.
23.7.5 Total cost and tonnage of inventory allocated to the Participants.
23.7.6 Fixed Fuel Expense and Variable Fuel Expense totals as allocated to each
Participant for each month and for the year to date if UG-CSA Invoicing is, or
will be, required for said year pursuant to Section 23.4.1.
23.8 The Operating Agent shall work diligently with SJCC under the terms of the
Underground Coal Sales Agreement to manage Project Coal Inventory so as to
maintain the Emergency Coal Storage Pile at target levels pursuant to Section
20.3.6 and to maintain appropriate working levels of Project Coal Inventory to
facilitate San Juan Project Operations.
23.9 In the event that SJCC defaults in its obligations under the Underground
Coal Sales Agreement or otherwise fails to maintain deliveries of coal, the
Operating Agent may assume or make such arrangements for the assumption of such
of SJCC’s operations as permitted by the Underground Coal Sales Agreement or may
procure, subject to the Underground Coal Sales Agreement, an alternate coal
supply. Costs associated with such assumed coal operations or the procurement
and supply of alternate coal shall be deemed a part of Total Monthly Coal Cost
and, with the costs and expenses of fuel and emission residuals (gypsum) and ash
disposal, shall be apportioned between and paid for by the Participants in
accordance with: (i) Section 23.4.1 with regard to coal costs; and (ii) Section
23.6.1 with regard to fuel-related costs.
 
92

--------------------------------------------------------------------------------


23.10 The monthly costs of fuel allocated among the Participants in accordance
with this Section 23 shall be estimated by the Operating Agent as soon as
practicable after the end of each month and a preliminary bill shall be
presented and paid in the manner set forth in Section 30.3.3. Adjustments and
corrections to the estimated preliminary bill shall be made in the next
succeeding month or on the earliest possible billing thereafter.
23.11 In the event of a catastrophic occurrence which results in a sustained
outage of a Unit and a determination that an “Uncontrollable Force” exists under
the Underground Coal Sales Agreement, then in such event, FERC Account 151 will
be allocated to the operable and non-operable Units. The portion of FERC Account
151 allocated to the non-operable Unit(s) shall remain frozen until such time as
such Unit(s) is restored to operable condition. New costs of coal chargeable to
FERC Account 151 will be apportioned among the Participants on the basis of the
Participants’ Participation Shares in the generating capacity of the operable
Units. At such time as a damaged Unit is restored to operable condition, the
frozen portion of Account 151 will be merged into the operable unit(s) portion
of Account 151 and to the extent that a Participant is adversely impacted by an
incremental increase in the average unit cost of coal an allocation of such
incremental cost will be made and the net difference paid by the Participant
having a credit balance.
23.12 The accounting practices and billing and accounting principles as stated
in this Section 23 are applicable at the present time. If, however, at a later
time these practices or principles are proven to be inadequate or other
practices or principles later prove to be more equitable in the opinion of the
Auditing Committee, the Coordination Committee, upon the recommendation of the
Auditing Committee, may authorize changes and revisions to such practices and
principles.
 
93

--------------------------------------------------------------------------------


23.13 Any other fuel-related costs not currently classified in this Section 23
shall be apportioned among and paid for by the Participants on the basis of the
percentage that each Participant’s monthly Participant Coal Consumption bears to
the total monthly Participant Coal Consumption of all Units until classified by
the Coordination Committee.


 

94

--------------------------------------------------------------------------------




24.0 ANNUAL BUDGETS:
24.1 Not less than ninety (90) days prior to the beginning of each calendar
year, the Operating Agent shall prepare and submit to the Engineering and
Operating Committee for its review and approval the proposed capital budget,
manpower budget and a budget for the performance of Operating Work for such
calendar year.
24.2 The Engineering and Operating Committee shall approve the budgets described
in Section 24.1 in final form not less than thirty (30) days prior to their
effective date. In the event that any such budget is not so approved, the
Operating Agent will nevertheless continue to perform Operating Work in a manner
consistent with Prudent Utility Practice until such time as a budget has been
approved.
24.3 Any information required from the Participants by the Operating Agent in
preparing such proposed budgets will be supplied by the Participants, if
possible, within thirty (30) days following a request by the Operating Agent.
24.4 The Engineering and Operating Committee may at any time during the year
approve revisions to the approved capital expenditures budget, manpower budget
and a budget for the performance of Operating Work.


 

95

--------------------------------------------------------------------------------




25.0 PAYMENT OF TAXES:
25.1 The Participants shall use their best efforts to have any taxing authority
imposing any taxes or assessments on the San Juan Project, assess and levy such
taxes or assessments directly against each Participant in accordance with its
respective Participation Share in the property taxed.
25.2 All taxes or assessments levied against each Participant’s ownership
interest in the San Juan Project, excepting those taxes or assessments levied
against an individual Participant on behalf of other Participants, shall be the
sole responsibility of the Participant upon whom said taxes and assessments are
levied.
25.3 If any property taxes and other taxes and assessments are levied and
assessed in a manner other than specified in Section 25.1, it shall be the
responsibility of the Coordination Committee to establish equitable standard
practices and procedures for the apportionment among the Participants of such
taxes and assessments and the payment thereof.


 

96

--------------------------------------------------------------------------------




26.0 MATERIALS AND SUPPLIES:
26.1 The Operating Agent from time to time may increase or reduce the inventory
of Materials and Supplies by changing the maximum or the minimum quantities to
be maintained in inventory in accordance with the procedures established by the
Engineering and Operating Committee.
26.2 The Operating Agent shall prepare a list of the items for inclusion in
Materials and Supplies for the operation and maintenance of each Unit. The list
shall include the estimated cost of each individual item of such Materials and
Supplies and specify the maximum and minimum quantity of each such individual
item to be maintained in inventory. The list shall be submitted to the
Engineering and Operating Committee by the Operating Agent for review and
approval.
26.3 The Operating Agent shall purchase and take control of Materials and
Supplies for inventory, so that the total inventory of Materials and Supplies on
hand remains in accordance with the policies established by the Engineering and
Operating Committee.
26.4 Materials and Supplies withdrawn from inventory and used in the operation
and maintenance of the San Juan Project shall be accounted for as a component of
operation and maintenance expense and allocated among the Participants in
accordance with Section 22.
26.5 Materials and Supplies withdrawn from inventory and used in connection with
Capital Improvements shall be accounted for as a capital expenditure and
allocated among the Participants in accordance with Section 7.
 
97

--------------------------------------------------------------------------------


26.6 Materials and Supplies removed from service shall be returned to inventory
if reusable, or if junk or obsolete, shall be disposed of by the Operating Agent
under the best available terms. The proceeds, if any, received shall be credited
or distributed to the Participants in the same proportion as their Participation
Shares therein.
26.7 A separate Materials and Supplies account and undistributed stores expense
account will be established by the Operating Agent in accordance with FERC
Accounts. Such charges and credits so allocated to Materials and Supplies shall
be allocated to the Participants as a component of operation and maintenance
expense in accordance with Section 22, or as a Capital Improvement in accordance
with Section 7, as the case may be.
26.8 The inventory value of any item withdrawn from or returned to Materials and
Supplies shall be the average cost of like items in inventory.


 

98

--------------------------------------------------------------------------------




27.0 EMERGENCY SPARE PARTS:
27.1 The Operating Agent shall prepare a list of the Emergency Spare Parts for
each Unit and common facilities. Such list shall include the estimated costs for
each individual item of such Emergency Spare Parts and shall specify the
quantity of each such individual item to be maintained in inventory. Such list
shall be submitted to the Engineering and Operating Committee by the Operating
Agent for review and approval.
27.2 The Operating Agent shall purchase Emergency Spare Parts from time to time
as replacements for those withdrawn from inventory in accordance with the
policies established by the Engineering and Operating Committee.
27.3 Emergency Spare Parts shall be owned by and the costs thereof shall be
allocated between the Participants in accordance with their respective
Participation Shares.
27.4 The Operating Agent shall notify the Participants promptly after Emergency
Spare Parts are withdrawn from inventory and shall also notify the Participants
of the value of such parts so withdrawn and of the accounting treatment with
respect thereto.


 

99

--------------------------------------------------------------------------------




PART VI
 
OPERATING AGENT
 
28.0 OPERATION AND MAINTENANCE:
28.1 PNM is the Operating Agent, unless replaced in accordance with Section 33.
28.2 All Participants hereby appoint PNM as their agent, and PNM agrees to
undertake, as the agent of the Participants and as principal on its own behalf,
the responsibility for the performance of Operating Work in accordance with this
Agreement.
28.3 Subject to the provisions, conditions, limitations and restrictions of this
Agreement, the Operating Agent shall:
28.3.1 Perform the Operating Work in accordance with the Project Agreements and
Prudent Utility Practice.
28.3.2 Contract for, furnish or obtain the services and studies necessary for
performance of Operating Work.
28.3.3 Arrange for the placement and maintenance of Operating Insurance.
28.3.4 Execute all contracts in the name of the Operating Agent, acting as
principal on its own behalf and as agent for the Participants, in connection
with the performance of Operating Work.
28.3.5 Furnish and train the necessary personnel for performance of Operating
Work.
28.3.6 Have the coal replaced which has been removed from the Emergency Coal
Storage Pile at the earliest practical time following resumption of normal coal
deliveries.
 
100

--------------------------------------------------------------------------------


28.3.7 Enforce and comply with all contracts entered into for the performance of
Operating Work.
28.3.8 Comply with any and all laws and regulations applicable to the
performance of Operating Work.
28.3.9 Maintain the Operating Account and expend the Operating Funds only in
accordance with this Agreement.
28.3.10 Keep and maintain records of monies expended and received, obligations
incurred, credits accrued and contracts entered into in the performance of this
Agreement, and make such records available for inspection by the Participants at
reasonable times and places.
28.3.11 Not suffer any liens to remain in effect unsatisfied against the San
Juan Project (other than the liens permitted under Section 10.1, for taxes or
assessments not yet delinquent, for labor and material not yet delinquent or
undetermined charges or liens incidental to the performance of Operating Work);
provided, that the Operating Agent shall not be required to pay or discharge any
such lien as long as a proceeding shall be pending in which the lawfulness or
validity of such lien shall be contested in good faith and which shall operate
during the pendency thereof to prevent the collection or enforcement of such
lien so contested.
28.3.12 Recommend minimum notification times and lead times for changing
scheduled Energy required for the Participants to the Engineering and Operating
Committee for its approval.
 
101

--------------------------------------------------------------------------------


28.3.13 Act as operating representative or agent in connection with the
administration and enforcement of the Underground Coal Sales Agreement.
28.3.14 Recommend programs to the Engineering and Operating Committee to make
environmental studies and, upon approval of the Engineering and Operating
Committee, supervise the performance of such programs.
28.3.15 Provide the Engineering and Operating Committee with all written
statistical and administrative reports, written budgets, information and other
records relating to Operating Work which may be necessary to permit such
committee to perform its responsibilities under this Agreement.
28.3.16 Provide the Fuels Committee with all written reports, written budgets,
information and other records relating to Operating Work which may be necessary
to permit such committee to perform its responsibilities under this Agreement.
28.3.17 Provide the Auditing Committee with all accounting records, information,
reports and other records relating to Operating Work, which may be necessary to
permit such committee to perform its responsibilities under this Agreement.
28.3.18 Perform Operating Work so as to comply with the Water Contract(s) and
make such tests and measurements and keep such records as are required by
applicable agreements, regulations and statutes.
28.3.19 Keep the Participants fully and promptly advised of material changes in
conditions or other material developments affecting the performance of Operating
Work and furnish the Participants with copies of any notices given or received
pursuant to the Project Agreements.
 
102

--------------------------------------------------------------------------------


28.3.20 Present claims to any insurer for losses and damages covered by valid
and collectible Operating Insurance procured by the Operating Agent directly
from the insurer. Investigate, adjust, settle, decline and defend claims against
the Participants arising out of the performance of Operating Work when said
claims or portions thereof are not covered by valid and collectible Operating
Insurance; provided that the Operating Agent shall obtain the agreement of the
Participants, acting through the Coordination Committee, prior to disposing of
any claims or combination of claims arising out of the same occurrence which
exceeds one hundred thousand dollars ($100,000).
28.3.21 Assist, as requested, other Participants and their insurers in the
investigation, adjustment and settlement of any loss or claim arising out of
Operating Work for which payment may be made on account of valid and collectible
additional insurance applicable thereto procured by any such Participant;
provided, that the Operating Agent may agree (by separate agreement) that a
Participant procuring any policy or policies of additional insurance shall have
the authority and the responsibility to (i) present, investigate, adjust,
settle, decline and defend claims or potential claims covered by said policies
in favor of the Participants and against any one or more of said insurers; and
(ii) present, investigate, adjust, settle, decline and defend claims against the
Participants arising out of the performance of Operating Work when said claims
or portions thereof are not covered by said policies; and provided further, that
such Participant shall obtain the agreement of the Participants, acting through
the Coordination Committee, prior to the settlement of any claim or combination
of claims arising out of the same occurrence which exceeds one hundred thousand
dollars ($100,000).
 
103

--------------------------------------------------------------------------------


28.3.22 Notwithstanding anything in Section 28.3.20 and 28.3.21 to the contrary,
any Participant may at any time, at its own expense, employ its own counsel to
assist in investigating, adjusting, settling, declining and defending claims of
the types referred to in Sections 28.3.20 and 28.3.21 and the Operating Agent
and its employees and counsel shall cooperate fully with such counsel and permit
such counsel to participate fully in all of the foregoing activities.
28.3.23 Keep the Participants fully and promptly informed of any known default
under the Project Agreements.
28.3.24 Determine switching and clearance procedures to be followed by the
Participants at the San Juan Project.
28.3.25 Determine Available Operating Capacity from time to time and make
recommendations to the Engineering and Operating Committee regarding items
referenced in Section 19.3.1.9.
28.3.26 Upon the request of a Participant, provide such Participant, in
reasonable quantity without direct charge therefor, a copy or copies of any
report, record, list, budget, manual, accounting or billing summary,
classification of accounts, or other documents or revisions of any of the
foregoing items, all as prepared in accordance with this Agreement.
 
104

--------------------------------------------------------------------------------


28.3.27 In the event of the failure of the Participants which are signatories to
the Underground Coal Sales Agreement then in effect to reach agreement on a
matter described in Sections 18.7 and 20.5.3, maintain a supply of coal to the
San Juan Project, consistent with Prudent Utility Practice.
28.3.28  Manage the activities of the “designated representative” pursuant to
the DR Agreement.
28.3.29  Perform all of the duties and obligations set out in this Agreement as
duties and obligations of the Operating Agent.
28.4 The Participants shall lend and be properly reimbursed for all necessary
and available assistance as may be requested by the Operating Agent in the
performance of Operating Work.
28.5 The Operating Agent shall be the agent of the Participants and shall
exercise only such authority as is conferred upon it by this Agreement. The
Operating Agent shall not receive any fee or profit hereunder, unless otherwise
agreed unanimously by the Participants.


 

105

--------------------------------------------------------------------------------




29.0 OPERATING EMERGENCY:
29.1 In the event of an Operating Emergency, the Operating Agent shall take any
and all steps reasonably necessary and required to terminate the Operating
Emergency, subject to the provisions of this Section 29.
29.2 As soon as practicable after the commencement of an Operating Emergency,
the Operating Agent shall advise the Participants of the occurrence of the
Operating Emergency, its nature and the steps taken or to be taken to terminate
the Operating Emergency, including a preliminary estimate of the expenditures
required to terminate the Operating Emergency.
29.3 In the event that the estimated cost to cure an Operating Emergency with
respect to any Unit or to any equipment and facilities common to any of the
Units does not exceed two hundred and fifty thousand dollars ($250,000), the
Operating Agent shall have the authority to expend, in its discretion, no more
than two hundred and fifty thousand dollars ($250,000) to terminate such
Operating Emergency.
29.4 In the event the Operating Agent determines that the estimated amount
required to terminate the Operating Emergency exceeds the amount which it is
authorized to expend, the Operating Agent shall immediately notify the affected
Participants following such determination. The Operating Agent shall provide the
following information:
29.4.1 The estimated date when the Operating Emergency can be terminated.
29.4.2 The person or persons who would perform the work and furnish the
materials required to terminate the Operating Emergency.
 
106

--------------------------------------------------------------------------------


29.4.3 The estimated amount of overtime, if any, which would be necessary in
order to expedite the termination of the Operating Emergency.
29.4.4 The costs that are proposed to be capitalized, and salvage realized.
29.4.5 The costs that are proposed to be charged as maintenance expense.
29.4.6 The proposed administrative and general expense allowance applicable to
such repair or reconstruction.
29.4.7 Such other information as may be necessary and required by the
Engineering and Operating Committee to determine the manner in which the
Operating Emergency is to be terminated.
29.5 The Engineering and Operating Committee shall review and approve the
proposed repair or reconstruction, including the estimated cost thereof or shall
agree upon an alternative.
29.6 Costs incurred in terminating an Operating Emergency may be billed to the
Participants by the Operating Agent on the basis of its estimate of such costs
with adjustment to be made in accordance with Section 29.8 when final cost
determination has been made.
29.7 Following the termination of the Operating Emergency, the Operating Agent
shall submit to the Participants a report containing a summary of the costs
incurred and expenditures made in connection with the repair or reconstruction
and such other information as may be required by the Engineering and Operating
Committee.
 
107

--------------------------------------------------------------------------------


29.8 The Operating Agent shall allocate to the Participants the costs incurred
or expenditures made in such repair or reconstruction, as follows: (i) costs
charged as maintenance expense, in accordance with Section 22; and (ii) any
other such repair or reconstruction costs, in accordance with Section 7.


 

108

--------------------------------------------------------------------------------




30.0 PAYMENT OF EXPENSES BY PARTICIPANTS:
30.1 All amounts required to be advanced by the Participants in accordance with
this Agreement shall be made payable to the Operating Account established by the
Operating Agent. The Operating Funds shall be owned by the Participants in
proportion to their respective balances therein at any given time, and the
Operating Agent in its capacity as such shall not have any right or title
therein except to maintain custody of and to disburse the Operating Funds as a
conduit between the Participants and those to whom such disbursements shall be
made.
30.2 The Engineering and Operating Committee shall establish a minimum amount
for the Operating Funds which will be available to pay for expenditures or
obligations incurred by or on behalf of the Participants in accordance with this
Agreement. Such minimum amount of Operating Funds may be revised by the
Engineering and Operating Committee at any time. The minimum amount of the
Operating Funds and any increases therein shall be advanced by the Participants
in accordance with the percentages set forth in Section 22, and shall be due and
payable within fifteen (15) business days following notification of the
establishment of the minimum amount to be kept in Operating Funds or the date on
which any increase in such amount authorized by the Engineering and Operating
Committee shall become effective. In the event the Engineering and Operating
Committee decreases such minimum amount, then each Participant shall receive a
credit which shall be equal to the product of its percentage, as set forth in
Section 22, and the amount of any such decrease.
 
109

--------------------------------------------------------------------------------


30.3 Each Participant shall advance Operating Funds on the basis of notices
(hereinafter called bills) submitted by the Operating Agent reflecting such
Participant’s share of costs and expenses in accordance with this Agreement, as
follows:
30.3.1 Expenses described in Sections 30 and 22 shall be billed in writing as
follows:
30.3.1.1 The payroll costs to be paid to the Operating Agent’s employees for
each pay period.
30.3.1.2 On the 20th day of each month, the total expenses incurred the previous
month and described in Section 22 less those expenses billed under
Section 30.3.1.1.
30.3.2 Bills submitted under Section 30.3.1 shall be due and payable within
seven (7) business days following receipt of the bill.
30.3.3 Expenses described in Sections 31 and 23 shall be billed in writing at
least ten (10) business days prior to their due date, and funds therefor shall
be deposited with the Operating Agent not less than three (3) business days
prior to their due date. If such bills do not have a specific due date, they
shall be billed within a reasonable time following their incurrence.
30.3.4 Expenses described in Sections 7, 26, 27 and 29 shall be billed monthly,
except when such expenses exceed the minimum amount in the Operating Funds in
which case billing will be made immediately and payable within seven (7)
business days following receipt of the bill.
 
110

--------------------------------------------------------------------------------


30.4 Except as expressly provided herein, nothing in this Agreement shall be
deemed to require the Operating Agent to advance its own monies on any other
basis than in its role, if any, as a Participant.


 

111

--------------------------------------------------------------------------------




31.0 OPERATING INSURANCE:  
31.1 Unless otherwise specified by the Coordination Committee, during the
performance of Operating Work, the Operating Agent shall procure and maintain in
force, or cause to be procured and maintained in force, policies of Operating
Insurance providing coverage against the following risks, hazards and perils:
31.1.1 Risks covered by the standard form of commercial liability insurance,
including bodily injury, personal injury and property damage risk, hazards of
automobiles liability, contractual liability, contractor’s protective liability
and liability for products and completed operations, in an amount not less than
twenty-five million dollars ($25,000,000).
31.1.2 Risks covered by the standard form of “all risk” property insurance
providing coverage against all risk of loss, except those risks excluded in the
standard form of “all risk” property insurance. Such insurance shall provide
boiler and pressure vessel coverage, including reasonable expediting expense.
31.1.3 Risks covered by the standard form of workers’ compensation and employers
liability insurance, covering employees of the Operating Agent engaged in the
performance of Operating Work, or other compliance by the Operating Agent with
requirements of the laws of the State of New Mexico as to such coverage.
31.1.4 Risks covered by the standard form of employee dishonesty bond covering
loss of property or funds due to dishonest or fraudulent acts committed by an
officer or employee of the Operating Agent.
 
112

--------------------------------------------------------------------------------


31.2 Except for Operating Insurance described in Sections 31.1.3 and 31.1.4,
each Participant shall be a named insured individually and jointly and in
accordance with its Participation Share as established in Section 6. Operating
Insurance referred to in Section 31.1.1 shall carry cross-liability coverage.
31.3 In the event that another Participant’s insurance program affords equal or
better coverage on a more favorable cost basis than that available to the
Operating Agent, the Participants may agree (by separate agreement) that such
insurance program may be utilized to afford all or part of the insurance
coverage required by Section 31.1.
31.4 The insurance company used, the insurable values, limits, deductibles,
retentions and other special terms, covenants and conditions of the Operating
Insurance shall be agreed upon by the Coordination Committee.
31.4.1 Any deductibles shall be shared by the Participants in accordance with
the percentages established in Section 22.1.
31.5 The Operating Agent shall furnish each of the Participants with either a
certified copy of each of the policies of Operating Insurance or a certified
copy of each of the policy forms of Operating Insurance, together with a line
sheet therefor (and any subsequent amendments) naming the insurers and
underwriters and the extent of their participation. When the policies or policy
forms of Operating Insurance have been approved in writing by all of the
Participants, said policies or policy forms shall not be modified or changed by
any Participant without the prior written consent of all of the Participants,
except for minor and insubstantial changes or modifications, as to which
notification shall be given by the Operating Agent to the Participants.
 
113

--------------------------------------------------------------------------------


31.6 Each of the Operating Insurance policies shall be endorsed so as to provide
that all named insureds shall be given thirty (30) days notice of cancellation
or material change.
31.7 Operating Insurance policies shall be primary insurance for all purposes
and shall be so endorsed. Any insurance carried by a Participant individually
shall not participate with the Operating Insurance as respects any loss or claim
for which valid and collectible Operating Insurance shall apply. Such other
insurance shall apply solely as respects the individual interest of the
Participant carrying such other insurance.
31.8 Nothing herein shall prohibit the Operating Agent or any Participant from
furnishing a policy of Operating Insurance which combines the coverage required
by this Agreement with coverage outside the scope of that required by this
Agreement. If the Operating Agent or any Participant furnishes a policy of
Operating Insurance which combines the coverage required by this Agreement with
coverage outside the scope of that required by this Agreement, the Coordination
Committee shall agree on the portion of the total premium cost which is
allocable to Operating Insurance. If the Participants are unable to agree on
such allocation, the Operating Agent may make an estimated allocation and bill
the Participants on the basis thereof, with adjustment to be made when the
dispute is resolved.
31.9 If a Participant desires changes in any Operating Insurance policy, such
Participant shall notify the Operating Agent and the other Participants in
writing of the desired changes. Upon agreement of the Coordination Committee to
such change, the Operating Agent shall obtain the insurance within sixty (60)
days from the date of agreement. If the Operating Agent is unable to obtain the
type of policy or coverage required herein or believed by the Operating Agent to
be adequate, then the Operating Agent shall immediately notify the Participants.
 
114

--------------------------------------------------------------------------------


31.10 In the event the Coordination Committee is unable to agree upon any
matters relating to the Operating Insurance, the Operating Agent, pending the
resolution of such disagreement, shall procure or cause to be procured such
policies of insurance, consistent with Prudent Utility Practice, as are
necessary to protect the Participants against the insurable risks for which
Operating Insurance is required. During any period of negotiations with an
insurer, or other negotiations which are pending at the expiration of the period
of coverage of an Operating Insurance policy, or in the event an Operating
Insurance policy is canceled, the Operating Agent shall renew or bind policies
as an emergency measure, or may procure policies of insurance which are
identical to those which were canceled, or may to the extent possible secure
replacement policies which will provide substantially the same coverage as the
policy expiring or canceled.
31.11 Each Participant shall have the right to request that any mortgagee,
trustee or secured party be named on all or any of the Operating Insurance
policies as loss payees or additional assureds as their interests may appear.
Such request shall be submitted to the Operating Agent specifying the name or
names of such mortgagee, trustee or secured party and such additional
information as may be necessary or required to permit it to be included on the
policies of Operating Insurance.
 
115

--------------------------------------------------------------------------------


31.12 On an annual basis, the Operating Agent shall advise the Participants on
the status of insurance coverage for the San Juan Project and shall make
appropriate recommendations concerning insurance issues to the Coordination
Committee.


 

116

--------------------------------------------------------------------------------




32.0 SURPLUS OR RETIRED PROPERTY: 
The Operating Agent shall dispose of surplus property or property no longer used
or useful in the operation of the San Juan Project and report such disposal to
the Participants, both in accordance with practices and procedures established
by the Engineering and Operating Committee. The proceeds from such disposition
shall be credited to the Participants in accordance with their Participation
Shares.




 

117

--------------------------------------------------------------------------------




33.0 REMOVAL OF OPERATING AGENT:
33.1 The Operating Agent shall serve as such during the term of this Agreement
unless it resigns as Operating Agent by giving notice to the Participants at
least one (1) year in advance of the date of resignation or until receipt by the
Operating Agent of notice of its removal as provided in Section 33.2.
33.2 The Operating Agent may be removed as Operating Agent for any one of the
following reasons:
33.2.1 The Operating Agent may be removed by action of the Coordination
Committee if, in the judgment of the Coordination Committee (voting as provided
for in Section 18.4), the best interests of the San Juan Project require that a
new Operating Agent be selected. Any Participant seeking a Coordination
Committee determination to remove the Operating Agent shall provide to the
Operating Agent and to all of the Participants a written statement, detailing
the reasons why, in the judgment of the initiating Participant, the Operating
Agent should be removed. Within thirty (30) days after receipt by the Operating
Agent of this written statement, the Operating Agent shall prepare and serve
upon all of the Participants its response which shall contain a detailed
rebuttal of the allegations made in the initiating statement. Within the same
thirty (30) day period, any other Participant may also prepare and serve upon
the Operating Agent and the Participants a statement responding to the
allegations in the initiating statement. Within twenty (20) days after service
of all such response statements, the Coordination Committee shall meet to
consider what action, if any, to take with regard to the removal of the
 
118

--------------------------------------------------------------------------------


Operating Agent. If, pursuant to this Section 33.2.1, the Coordination Committee
removes the Operating Agent, such removal shall be effective upon the date
established by the Coordination Committee. If the Operating Agent or any
Participant is dissatisfied with the action of the Coordination Committee, it
shall have the right to seek arbitration under Section 37, but no demand for
arbitration shall stay the decision of the Coordination Committee to remove the
Operating Agent.
33.2.2 If, pursuant to the provisions of Section 34, it is determined that the
Operating Agent is in default of its obligations under this Agreement, the
Operating Agent may be removed by written notice given by any Participant under
Section 34.1.2, which notice shall state the effective date of the removal of
the Operating Agent.
33.2.3 Notwithstanding the pendency of any actions to remove the Operating
Agent, the Operating Agent shall continue in good faith to exercise its
obligations as Operating Agent.
33.3 Prior to the effective date of a resignation of the Operating Agent, or
prior to the date of removal of the Operating Agent in accordance with Section
33.2, the Coordination Committee shall by written agreement designate a new
Operating Agent, which may, but need not, be a Participant. The Coordination
Committee may designate an interim Operating Agent pending selection of a
permanent Operating Agent. Acceptance by the new Operating Agent of its
appointment as such shall constitute its agreement to perform the obligations of
the Operating Agent under this Agreement.


 

119

--------------------------------------------------------------------------------




34.0 DEFAULTS BY OPERATING AGENT:
34.1 The following provisions shall apply solely in regard to violations or
allegations of violations of this Agreement by the Operating Agent on the basis
of which removal of the Operating Agent is sought:
34.1.1 In the event any Participant shall be of the opinion that an action taken
or failed to be taken by the Operating Agent constitutes a violation of this
Agreement, it may give written notice thereof to the Operating Agent and the
other Participants, together with a statement of the basis for its opinion.
Thereupon, the Operating Agent may prepare a statement of the reasons justifying
its action or failure to take action. If agreement in settling the dispute is
not reached between the Operating Agent and such Participant which gave such
notice, then the matter shall be submitted to arbitration in the manner provided
in Section 37. During the continuance of the arbitration proceedings, the
Operating Agent may continue such action taken or failed to be taken in the
manner it deems most advisable and consistent with this Agreement.
34.1.2 If it is determined that the Operating Agent is violating this Agreement,
then the Operating Agent shall act with due diligence to end such violation and
shall, within thirty (30) days or within such lesser time following the
determination as may be prescribed in the determination, take action or commence
action in good faith to terminate such violation. In the event that the
complaining Participant is of the opinion that the Operating Agent has not taken
such action to correct, or to commence action to correct, the violation within
such allowed period,
 
120

--------------------------------------------------------------------------------


the complaining Participant shall be entitled to submit the question of the
Operating Agent’s good faith action to terminate such violation to arbitration
as provided in Section 37. If it is determined that the Operating Agent has not
acted with due diligence or good faith to terminate such violation, it shall be
deemed to be in default and shall be subject to removal, after the arbitration
determination, within fifteen (15) days after receipt of notice executed by the
complaining Participant in accordance with Section 42.
34.1.3 The provisions of Section 35, excepting Sections 35.8 and 35.9, shall not
apply to disputes as to whether or not an action or non-action of the Operating
Agent, in its capacity as Operating Agent, is a violation or default under this
Agreement.


 

121

--------------------------------------------------------------------------------




PART VII
 
DEFAULTS, LIABILITY AND ARBITRATION
 
35. DEFAULTS:
35.1 Each Participant shall pay all monies and carry out all other performances,
duties and obligations agreed to be paid or performed by it pursuant to all of
the terms and conditions set forth and contained in the Project Agreements, and
a default by any Participant in the covenants and obligations to be by it kept
and performed pursuant to the terms and conditions set forth and contained in
any of the Project Agreements shall be an act of default under this Agreement.
35.2 In the event of a default by a Participant in any of the terms and
conditions of this Agreement to be performed by that Participant, the following
shall apply:
35.2.1 The Operating Agent shall give a written notice of the default to the
defaulting Participant and the other Participants in accordance with Section
35.2.2.
35.2.2 The notice of default shall specify the existence, nature and extent of
the default. Upon receipt of the notice of default, the defaulting Participant
shall immediately take all steps necessary to cure the default as promptly and
completely as possible.
35.3 In the event that any Participant shall dispute an asserted default by it,
then such Participant shall pay the disputed payment or perform the disputed
obligation, but may do so under protest. The protest shall be in writing, shall
accompany the disputed payment or precede the performance of the disputed
obligation(s), and shall specify the reason upon which the protest is based.
Copies of such protest shall be mailed by such Participant to all
 
122

--------------------------------------------------------------------------------


other Participants and to the Operating Agent. Payments not made under protest
shall be deemed correct, except to the extent that periodic or annual audits may
reveal over or under payment by a Participant or may necessitate adjustments. In
the event it is determined by arbitration, pursuant to the provisions of this
Agreement or otherwise, that the protesting Participant is entitled to a refund
of all or any portion of a disputed payment or payments, or is entitled to the
reasonable equivalent in money of non-monetary performance of a disputed
obligation theretofore made, then, upon such determination, the non-protesting
Participant(s) shall reimburse such amount to the protesting Participant,
together with interest thereon at the rate of ten percent (10%) per annum, or
the maximum legal rate of interest, whichever is lesser, from the date of
payment or of the performance of a disputed obligation to the date of
reimbursement.
35.4 In the event a default shall continue for a period of ten (10) days or more
after the notice given by the Operating Agent in accordance with Section 35.2
without having been cured by the defaulting Participant, or without such
defaulting Participant having commenced or continued action in good faith to
cure such default, the following shall apply:
35.4.1 If the defaulting Participant has failed to cure such default or to
commence such good faith action during said ten (10) day period, the Operating
Agent shall make a written report to the Engineering and Operating Committee
concerning the status of the default and shall, on the next working day after
such ten (10) day period, notify the defaulting Participant in writing that the
Operating Agent intends to declare the defaulting Participant in default under
the Project Agreements
 
123

--------------------------------------------------------------------------------


unless there is a prompt cure of the default. Seven (7) days after the giving of
such notice to the defaulting Participant, the Operating Agent shall make a
second written report to the Engineering and Operating Committee concerning the
status of the default and the efforts, if any, of the defaulting Participant to
cure the default. If, within seven (7) additional days, the defaulting
Participant has neither cured nor reasonably commenced to cure the default, the
Operating Agent shall declare the defaulting Participant in default under the
Project Agreements and shall provide written notification of the declaration of
default to the defaulting Participant and to the Engineering and Operating
Committee. Thereafter, and for so long as the default is not remedied and the
declaration of default is not revoked by the Operating Agent, all rights of the
defaulting Participant under the Project Agreements shall be suspended,
including the right to vote on all committees and to receive all or any part of
its proportionate share of the Net Effective Generating Capacity.
35.4.2 Within seventeen (17) days after the notice by the Operating Agent, as
provided for in Section 35.2, the Operating Agent shall prepare special
operating procedures for approval by the Engineering and Operating Committee
that will apply during the period of suspension under Section 35.4.1. Upon
approval by the Engineering and Operating Committee, the Operating Agent shall
provide notice to each Participant of such special procedures. These special
procedures shall include:
 
124

--------------------------------------------------------------------------------


35.4.2.1 A tabulation in form similar to Section 6.2 of the percentages of costs
to be borne by the non-defaulting Participants pursuant to Section 35.5;
35.4.2.2 Billing and accounting of such costs;
35.4.2.3 Dispatch and scheduling of the defaulting Participant’s proportionate
share of Net Effective Generating Capacity; and
35.4.2.4 Any other items required for the optimal use of the San Juan Project
and the mitigation of damages by the non-defaulting Participants.
35.4.2.5 If the Operating Agent proposes to broker all or a portion of the
defaulting Participant’s proportionate share of Net Effective Generating
Capacity on behalf of one or more non-defaulting Participants, the form of such
an agreement shall be incorporated in such procedures.
35.4.3 Within twenty (20) days after the declaration of a default, as provided
for in Section 35.4.1, the defaulting Participant and the non-defaulting
Participants shall convene a meeting to address the defaulting Participant’s
situation and its intentions with regard to curing its default. The defaulting
Participant shall promptly prepare a cure plan for approval by the members of
the Coordination Committee entitled to vote thereon. The cure plan shall address
the defaulting Participant’s plan to cure the default and restore itself to full
participation as an owner of the San Juan Project. The Coordination Committee,
by vote of the members of the Coordination Committee entitled to vote thereon,
will monitor the defaulting Participant’s compliance with the terms and
conditions of the cure plan
 
125

--------------------------------------------------------------------------------


and if it appears to the Coordination Committee that the defaulting Participant
is or will be unable to comply with the terms of an approved cure plan, the
Coordination Committee shall consider what actions may be required to address
such inability, including, but not limited to, directing the Operating Agent to
take such actions as may be appropriate. It is the intent of the Participants
that any defaults shall be cured on as expeditious a basis as reasonably
possible.
35.4.4 A demand for arbitration of an asserted default pursuant to Section 37
shall not stay the suspension of the rights of the defaulting Participant, but
in the event that the board of arbitrators shall determine that the asserted
default did not in fact exist or occur, the arbitrators shall specify a method
of fully and fairly compensating the Participant which, under Section 35.4.1,
was denied the right to vote on committee actions and to receive all or any part
of its proportionate share of the Net Effective Generating Capacity.
35.5 During any period when the suspension provided for in Section 35.4.1 is in
effect, the non-defaulting Participant(s) having a Participation Share in the
affected Unit or Units: (i) shall bear a proportionate share of all expenses,
including but not limited to, the operation and maintenance costs, insurance
costs, fuel costs, capital expenditures and other expenses otherwise payable by
the defaulting Participant under the Project Agreements, including any
obligations related to common equipment and facilities, based upon the relation
of the Participation Share of each such non-defaulting Participant(s) to the
Participation Shares of all non-defaulting Participants in the specific Unit or
Units; and (ii) shall be entitled to schedule and receive for their accounts
their proportionate share of the Net Effective Generating Capacity of the
defaulting Participant.
 
126

--------------------------------------------------------------------------------


35.6 In connection with its cure of the default, the defaulting Participant
shall pay promptly upon demand to the non-defaulting Participant(s) the total
amount of money (and/or the reasonable equivalent in money of non-monetary
performance) paid and/or made by such non-defaulting Participant(s) pursuant to
Section 35.5 in order to cure any default by the defaulting Participant,
together with interest thereon at the rate of ten percent (10%) per annum, or
the maximum legal rate of interest, whichever is the lesser, from the date of
the expenditure of such money (or the making of such other performance) by the
non-defaulting Participant(s), to the date of such reimbursement by the
defaulting Participant, or such greater amount as may be otherwise provided in
the Project Agreements. Any payment obligation of the defaulting Participant
shall be reduced by mitigation measures undertaken by the non-defaulting
Participants; provided, however, that the payment obligations of the defaulting
Participant shall not be reduced by any profits or gains achieved by the
non-defaulting Participants as the result of taking a proportionate share of the
Net Effective Generating Capacity due to the default of the defaulting
Participant.
35.7 The suspension of a defaulting Participant shall be terminated and its full
rights under the Project Agreements restored when the default(s) have been cured
and all compensable costs incurred by the non-defaulting Participant(s)
hereunder have been paid by the defaulting Participant or other arrangements
acceptable to the non-defaulting Participant(s) have been made.
 
127

--------------------------------------------------------------------------------


35.8 No waiver by a non-defaulting Participant of its rights with respect to a
default under this Agreement, or with respect to any other matter arising in
connection with this Agreement, shall be effective unless the non-defaulting
Participant(s) waive in writing their respective rights and any such waiver
shall not be deemed to be a waiver with respect to any subsequent default or
matter. No delay short of the statutory period of limitations in asserting or
enforcing any right hereunder shall be deemed a waiver of such right.
35.9 The rights and remedies provided in this Agreement shall be in addition to
the rights and remedies of the Participants as set forth and contained in any
other Project Agreement or any rights and remedies the Participants have in law
or equity.


 

128

--------------------------------------------------------------------------------




36.0 LIABILITY: 
36.1 Except for any judgment debt for damage resulting from Willful Action and
except to the extent any judgment debt is collectible from valid insurance, and
subject to the provisions of Sections 36.1.1, 36.4, 36.5, 36.6 and Section 37,
each Participant hereby extends to all other Participants, their directors,
members of their governing bodies, officers and employees, its covenant not to
execute, levy or otherwise enforce a judgment obtained against any of them,
including recording or effecting a judgment lien, for any direct, indirect, or
consequential loss, damage, claim, cost, charge or expense, whether or not
resulting from the negligence of such Participant, its directors, members of its
governing body, officers, employees or any person or entity whose negligence
would be imputed to such Participant from (i) Operating Work, the design and
construction of Capital Improvements or the use or ownership of the San Juan
Project or (ii) the performance or nonperformance of the obligations of any
Participant under any of the Project Agreements, other than the obligation to
pay any monies becoming due.
36.1.1 In the event any insurer providing insurance refuses to pay any judgment
obtained by a Participant against any other Parti-cipant, its directors, members
of its governing body, officers or employees on account of liability referred to
in Section 36.1, the Participant, its directors, members of its governing body,
officers or employees against whom the judgment is obtained shall, at the
request of the prevailing Participant and in con-sideration for the covenant
granted in Section 36.1, execute such documents as may be necessary to effect an
assignment of its contractual rights against the nonpaying insurer and thereby
give the prevailing
 
129

--------------------------------------------------------------------------------


Participant the opportunity to enforce its judgment directly against such
insurer. In no event when a judgment debt is collectible from valid insurance
shall the Participant obtaining the judgment execute, levy or otherwise enforce
the judgment (including recording or effecting a judgment lien) against the
Participant, its directors, members of its governing body, officers or employees
against whom the judgment was obtained.
36.1.2 To the extent that Section 41-3-5, New Mexico Statutes Annotated, 1978
compilation (as such section may be amended), shall be applicable and for the
purpose of relieving each Participant, its directors, members of its governing
body, officers and employees of any liability to make contribution to other
non-Participant tortfeasors, the foregoing covenant not to execute hereby
effects a reduction of all injured Participants’ damages recoverable against all
other non-Participant tortfeasors to the extent of the pro rata share (as
referred to in Section 41-3-5, New Mexico Statutes Annotated, 1978 compilation,
as such section may be amended) of the other Participants, their directors,
members of their governing bodies, officers and employees.
36.1.3 Each Participant agrees, upon request by any other Participant, to make,
execute and deliver any and all documents or take such other action as may
reasonably be required to effectuate the intent of this Section 36.1.
36.2 Except as provided in Sections 36.4, 36.5 and 36.6, the costs and expenses
of discharging all work liability imposed upon one or more of the Participants,
for which payment is not made by insurance, shall be allocated among the
Participants in proportion to
 
130

--------------------------------------------------------------------------------


their respective Participation Shares in the property giving rise to the work
liability. Work liability is defined as liability of one or more Participants
for any loss, damage, claim, cost, charge or expense of any kind or nature
(including direct, indirect or consequential) suffered or incurred by any party
other than a Participant, whether or not resulting or to result in the future
from the negligence of any Participant, its directors, members of its governing
body, officers, employees or any other person or entity whose negligence would
be imputed to such Parti-cipant, that has resulted or may result in the future
from (i) performance or nonperformance of the work herein described, (ii)
operation, maintenance, use or ownership of the San Juan Project, and (iii) past
or future performance or nonperformance of the obligations of any Participant
under any of the Project Agree-ments.
36.3 If it cannot be determined which property gave rise to work liability, the
allocation for discharging costs and expenses associated therewith shall be as
specified in Section 22.1.7.
36.4 Except for liability resulting from Willful Action (which subject to the
provisions of Section 36.6 shall be the responsibility of the willfully acting
Participant), any Participant whose electric customer shall have a claim or
bring an action against any other Participant for any death, injury, loss or
damage arising out of or in connection with electric service to such customer
caused by the operation or failure of operation of the San Juan Project or any
portion thereof shall indemnify and hold harm-less such other Participant, its
directors, members of its governing body, officers and employees from and
against any liability for such death, injury, loss or damage.
 
131

--------------------------------------------------------------------------------


36.5 Each Participant shall be responsible for any damage, loss, claim, cost,
charge or expense that is not covered by insurance and results from its own
Willful Action as defined in Section 5.57.2 and shall indemnify and hold
harmless the other Participants, their directors, members of their governing
bodies, officers and employees, from any such damage, loss, claim, cost, charge
or expense.
36.6 Except as provided in Section 36.5, the aggregate liability of any
Participant to all other Participants for Willful Action not covered by
insurance shall be determined as follows:
36.6.1 All such liability for damages, losses, claims, costs, charges or
expenses of such Participant shall not exceed ten million dollars ($10,000,000)
per occurrence. Each Participant extends to each other Participant, its
directors, members of its governing body, officers and employees its covenant
not to execute, levy or otherwise enforce a judgment against any of them for any
such aggregate liability in excess of ten million dollars ($10,000,000) per
occurrence.
36.6.2 A claim based on Willful Action must be perfected by filing suit in a
court of competent jurisdiction within three (3) years after the Willful Action
occurs. All claims made thereafter relating to the same Willful Action shall be
barred by this Section 36.6.2. The award to each nonwillfully acting Participant
from each Participant determined to have committed Willful Action shall be
determined as follows:  (i) Each Participant who successfully files suit for
remuneration shall receive the lesser of (a) its final judgment awarded (or
settlement made) or (b) its pro rata Participation Share of the ten million
dollar ($10,000,000)
 
132

--------------------------------------------------------------------------------


maximum recovery established in Section 36.6.1; (ii) When all pending suits are
resolved, those Participants who were awarded judgments or reached settlements
but whose claims were not fully satisfied pursuant to Sec-tion 36.6.2(i) shall
be entitled to participate in any remaining portion of the ten million dollar
($10,000,000) maximum recovery limit, based upon the ratio of the unsatisfied
portion of such Participant’s judgment or settlement to the total unsatisfied
portion of all such judgments and settlements. Such participation shall be
limited to the Parti-cipants’ unsatisfied judgments or settlements.
36.7 The provisions of this Section 36 shall not be construed so as to relieve
any insurer of its obligation to pay any insurance proceeds in accordance with
the terms and conditions of valid and collectible insurance policies.
36.8 If a court of competent jurisdiction determines upon a challenge by a
Participant or third party that the provisions of Section 56-7-1, New Mexico
Statutes Annotated, 1978 Compilation, as amended, are applicable to this
Agreement, the Participants agree that any agreement to indemnify contained in
this Agreement shall be enforced only to the extent it requires the indemnitor
to indemnify or hold harmless the indemnitee, including its officers, employees
or agents, against liability, claims, damages, losses or expenses, including
attorney’s fees, only to the extent that the liability, damages, losses or costs
are caused by, or arise out of, the acts or omissions of the indemnitor or its
officers, employees or agents. 
 
133

--------------------------------------------------------------------------------


36.9 The Participants agree that the aggregate liability limit of ten million
dollars ($10,000,000) referenced in Sections 36.6.1 and 36.6.2 may be determined
in the future to be inappropriate and shall, at the request of any Participant,
make a good faith effort to evaluate and, if appropriate, revise said limit.


 

134

--------------------------------------------------------------------------------




37.0 ARBITRATION:
37.1 If a dispute between or among any of the Participants (which term, for
purposes of this Section 37, shall be deemed to include the Operating Agent)
should arise in relation to any aspect of the San Juan Project, any
Participant(s) may call for submission of the dispute to arbitration, which call
shall be binding upon all of the other affected Participant(s).
37.2 The Participant(s) calling for arbitration shall give written notice to all
other Participants, setting forth in such notice in adequate detail the
entity(ies) against whom relief is sought, the nature of the dispute, the amount
or amounts, if any, involved in such dispute, and the remedy sought by such
arbitration proceedings. Within twenty (20) days after receipt of such notice,
any other Participant(s) involved may, by written response to the first
Participant(s), as well as the other Participant(s), submit its or their own
statement of the matter at issue and set forth in adequate detail additional
related matters or issues to be arbitrated. Thereafter, the Participant(s) first
submitting its or their notice of the matter at issue shall have ten (10) days
in which to submit a written rebuttal statement, copies of which shall be
provided to all other Participants.
37.3 Within ten (10) days following delivery of the last written submittal
pursuant to Section 37.2, the affected Participant(s), acting through their
respective representatives, shall meet for the purpose of selecting arbitrators.
Each affected Participant, or group of Participants, representing one side of
the dispute, shall designate an arbitrator. The arbitrators so selected shall
meet within twenty (20) days following their selection and shall select
additional arbitrator(s), the number of which additional arbitrators shall be
one (1)
 
135

--------------------------------------------------------------------------------


less than the total number of arbitrators selected by the affected Participants.
If the arbitrators selected by the affected Participants, as herein provided,
shall fail to select such additional arbitrator(s) within said twenty (20) day
period, then the arbitrators shall request from the American Arbitration
Association (or similar organization if the American Arbitration Association
should not exist at the time) a list of arbitrators who are qualified and
eligible to serve as hereinafter provided. The arbitrators selected by the
affected Participants shall take turns striking names from the list of
arbitrators furnished by the American Arbitration Association, and the last
name(s) remaining on said list shall be the additional arbitrator(s). All
arbitrators shall be persons skilled and experienced in the field which gives
rise to the dispute, and no person shall be eligible for appointment as an
arbitrator who is an officer or employee of any of the Participants to the
dispute or is otherwise interested in the matter to be arbitrated.
37.4 Except as otherwise provided in this Section 37 or otherwise agreed by the
Participants to the dispute, the arbitration shall be governed by the rules and
practices of the American Arbitration Association (or rules and practices of a
similar organization if the American Arbitration Association should not exist at
that time) from time to time in force, except that if such rules and practices,
as modified herein, shall conflict with New Mexico Rules of Civil Procedure or
any other provisions of New Mexico law then in force which are specifically
applicable to arbitration proceedings, such New Mexico laws shall govern.
37.5 Included in the issues which may be submitted to arbitration pursuant to
this Section 37 is the issue of whether the right to arbitrate a particular
dispute is permitted under the Project Agreements.
 
136

--------------------------------------------------------------------------------


37.6 The arbitrators shall hear evidence submitted by the respective
Participants or group or groups of Participants and may call for additional
information, which additional information shall be furnished by the party having
such information. The decision of a majority of the arbitrators shall be binding
upon all the Participants and shall be based on the provisions of the Project
Agreements and New Mexico law.
37.7 This agreement to arbitrate shall be specifically enforceable and the award
of the arbitrators shall be final and binding upon the Participants to the
extent provided by the laws of the State of New Mexico. Any award may be filed
with the clerk of any court having jurisdiction over the Participants or any of
them against whom the award is rendered, and, upon such filing, such award, to
the extent permitted by the laws of the jurisdiction in which said award is
filed, shall be specifically enforceable or shall form the basis of a
declaratory judgment or other similar relief.
37.8 Each Participant or group of Participants shall be responsible for the fees
and expenses of the arbitrator selected by that Participant or group of
Participants, unless the decision of the arbitrators shall specify some other
apportionment of such fees and expenses. The fees and expenses of the neutral
arbitrators shall be shared among the affected Participants equally, unless the
decision of the arbitrators shall specify some other apportionment of such fees
and expenses. All other expenses and costs of the arbitration, including
attorney fees, shall be borne by the Participant incurring the same.
 
137

--------------------------------------------------------------------------------


37.9 In the event that any Participant(s) shall attempt to institute or to carry
out the provisions herein set forth in regard to arbitration, and such
Participant(s) shall not be able to obtain a valid and enforceable arbitration
decree, such Participant(s) shall be entitled to seek legal remedies in a court
having jurisdiction in the premises, and the provisions in this Section 37
referring to arbitration decisions shall then be deemed applicable to final
decisions of such court.


 

138

--------------------------------------------------------------------------------




PART VIII
 
RETIREMENT AND RECONSTRUCTION
 
38.0 DESTRUCTION, DAMAGE OR CONDEMNATION OF A UNIT:
38.1 If all, or substantially all, of a Unit is destroyed, damaged or condemned,
then the Participants with Participation Shares in that Unit by unanimous
agreement may elect to repair or reconstruct the damaged, destroyed or condemned
Unit in such a manner as to restore the Unit to substantially the same general
character or use as the original, or to such other character or use as the
Participants may then mutually agree. In the event of such election, it shall be
the obligation of the Participants to pay for the costs of such repair or
reconstruction in accordance with the Participation Shares of the respective
Participants in such Unit, and, upon completion thereof, the Participants’
rights, titles and interests therein shall be as provided in this Agreement.
38.2 Failure to reach unanimous agreement as provided in Section 38.1 shall be
deemed to be an election not to repair or reconstruct the damaged, destroyed or
condemned Unit, in which event the proceeds from any insurance or from any award
shall be distributed to the Participants in accordance with their respective
Participation Shares in such Unit. The facilities not destroyed, damaged or
condemned shall be disposed of by the Participants in a manner to be mutually
agreed upon, and the proceeds from such disposition shall be distributed in
accordance with the Participation Shares of the respective Participants in such
Unit. Nothing in this section shall be deemed to preclude any Participant or
group of Participants in the Unit from agreeing to repair, reconstruct or
replace the damaged, destroyed or condemned Unit.
 
139

--------------------------------------------------------------------------------


38.3  In the event that less than substantially all of a Unit is destroyed,
damaged or condemned, then it shall be the obligation of the Participants having
a Participation Share in such Unit to repair or reconstruct such Unit. Each
Participant shall be obligated to pay its proportionate share of the costs of
such repair or reconstruction in accordance with Section 6.2.
38.4 In the event that any common equipment and/or facility is destroyed,
damaged or condemned, then it shall be the obligation of the Participants having
a Participation Share in such common equipment and/or facilities to repair or
reconstruct such damaged, destroyed or condemned equipment and/or facilities.
Each Participant shall be obligated to pay its proportionate share of the costs
of such repair or reconstruction in accordance with Section 6.2.


 

140

--------------------------------------------------------------------------------




39.0 RIGHTS OF PARTICIPANTS UPON TERMINATION:
39.1  In the event the Participants by unanimous agreement abandon, retire or
otherwise terminate or suspend operation of the San Juan Project prior to the
termination of this Agreement, the facilities forming the San Juan Project shall
be disposed of by the Participants in a manner to be unanimously agreed upon and
the proceeds from such disposition shall be distributed to the Participants in
accordance with their respective Participation Shares.


 

141

--------------------------------------------------------------------------------




40.0 DECOMMISSIONING OF THE PROJECT: 
The Participants acknowledge the appropriateness of incorporating in a future
amendment to this Agreement, or in another appropriate contractual instrument,
provisions which address the decommissioning of the San Juan Project and/or of
one or more Units. It is recognized, however, that the resolution of issues
associated with San Juan Project decommissioning will require protracted study.
The Participants therefore agree to establish a task force or other forum for
the careful and deliberate consideration of decommissioning issues so that these
issues may be addressed and resolved in a timely manner. The Operating Agent
shall propose to the Participants a methodology and a schedule for addressing
decommissioning issues.


 

142

--------------------------------------------------------------------------------




PART IX
 
MISCELLANEOUS PROVISIONS
 
41.0 RELATIONSHIP OF PARTICIPANTS:
41.1 The covenants, obligations and liabilities of the Participants are intended
to be several and not joint or collective, and nothing herein contained shall
ever be construed to create an association, joint venture, trust or partnership,
or to impose a trust or partnership covenant, obligation or liability on or with
regard to any one or more of the Par-ticipants. Each Participant shall be
individually responsible for its own covenants, obligations and liabilities as
herein provided. No Participant or group of Participants shall be under the
control of or shall be deemed to control any other Participant or the
Participants as a group. No Participant shall be the agent of or have a right or
power to bind any other Participant with-out its express written consent, except
as expressly provided herein.
41.2 The Participants hereby elect to be excluded from the application of
Subchapter “K” of Chapter 1 of Subtitle “A” of the Internal Revenue Code of
1986, or such portion or portions thereof as may be permitted or authorized by
the Secretary of the Treasury or its delegate insofar as such subchapter, or any
portion or portions thereof, may be applicable to the Parti-cipants hereunder.


 

143

--------------------------------------------------------------------------------




42.0 NOTICES:
42.1 Any notice, demand or request provided for in this Agreement, or served,
given or made in connection with it, shall be deemed properly served, given or
made (i) when delivered personally or by prepaid overnight courier, with a
record of receipt, (ii) the fourth day if mailed by certified mail, return
receipt requested, or (iii) the day of transmission, if sent by facsimile or
telecopy during regular business hours or the day after transmission, if sent
after regular business hours (provided however, that such facsimile or telecopy
shall be followed on the same day or next business day with the sending of a
duplicate notice, demand or request by a nationally recognized prepaid overnight
courier with record of receipt), to the persons specified below:
42.1.1 Public Service Company of New Mexico
c/o Secretary
Alvarado Square
Albuquerque, New Mexico 87158


42.1.2 Tucson Electric Power Company
c/o Secretary
Post Office Box 711
Tucson, Arizona 85702


42.1.3 City of Farmington
c/o City Clerk
800 Municipal Drive
Farmington, NM 87401


42.1.4 M-S-R Public Power Agency
c/o General Manager
P. O. Box 4060
Modesto, CA 95352


42.1.5 Southern California Public Power Authority
c/o Executive Director
225 South Lake Ave, Suite 1250
Pasadena, CA 91101


144

--------------------------------------------------------------------------------


42.1.6 City of Anaheim
c/o City Clerk
200 South Anaheim Boulevard
Anaheim, CA 92805


with a copy to:


Public Utilities General Manager
201 South Anaheim Boulevard
Suite 1101
Anaheim, CA 92805


42.1.7 Incorporated County of
Los Alamos, New Mexico
c/o Utilities Manager
P.O. Drawer 1030
901 Trinity Drive
Los Alamos, NM 87544


42.1.8 Utah Associated Municipal Power Systems
c/o General Manager
2825 E. Cottonwood Parkway
Suite 200
Salt Lake City, UT 84121
 
42.1.9 Tri-State Generation and Transmission
Association, Inc.
c/o Executive Vice President and General Manager
1100 West 116th Avenue
Westminster, CO 80234
Or P. O. Box 33695
Denver, CO 80233


42.2 A Participant may, at any time or from time to time, by written notice to
the other Participants, change the designation or address of the person so
specified as the one to receive notices pursuant to this Agreement.
42.3 The Operating Agent shall provide to each Participant a copy of any
material notice, demand or request given or received by it in connection with
the San Juan Project.
 
 

145

--------------------------------------------------------------------------------




43.0  OTHER PROVISIONS:
43.1 Each Participant agrees, upon request by another Participant, to make,
execute and deliver any and all documents reasonably required to implement the
terms of this Agreement.
43.2 No Participant shall be considered to be in default in the performance of
any of the obligations hereunder (other than obligations of a Participant to pay
costs and expenses) if failure of performance shall be due to uncontrollable
forces. The term “uncontrollable forces” shall mean any cause beyond the control
of the Participant affected, including but not limited to failure of facilities,
flood, earthquake, storm, fire, lightning, epidemic, war, riot, civil
disturbance, labor dispute, sabotage, restraint by court order or public
authority, or failure to obtain approval from a necessary governmental authority
which by exercise of due diligence and foresight such Participant could not
reasonably have been expected to avoid and which by exercise of due diligence it
shall be unable to overcome. Nothing contained herein shall be construed so as
to require a Participant to settle any strike or labor dispute in which it may
be involved. Any Participant rendered unable to fulfill any obligation by reason
of uncontrollable forces shall exercise due diligence to remove such inability
with all reasonable dispatch.
43.3 The captions and headings appearing in this Agreement are inserted merely
to facilitate reference and shall have no bearing upon the interpretation of the
provisions hereof.
43.4 This Agreement is made under and shall be governed by the laws of the State
of New Mexico, without regard to conflicts of law principles.
 
146

--------------------------------------------------------------------------------


43.5 The covenants and obligations set forth and contained in this Agreement are
to be deemed to be independent covenants, not dependent covenants, and the
obligation of a Participant to perform all of the obligations and covenants to
be by it kept and performed is not conditioned on the performance by another
Participant of all of the covenants and obligations to be kept and performed by
it.
43.6 In the event that any of the terms or conditions of this Agreement, or the
application of any such term or condition to any person or circumstance, shall
be held invalid by any court having jurisdiction in the premises, the remainder
of this Agreement, and the application of such terms or conditions to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.
43.7 All costs or expenses, including all taxes that the Operating Agent is
required to pay (but not specifically referred to in other sections of this
Agreement), which are incurred by the Operating Agent in connection with the
performance of its obligations under this Agreement and which are not
specifically allocated to the Participants in accordance with this Agreement
shall be equitably allocated among the Participants in a manner to be
established by the Coordination Committee.
43.8 Should a change in circumstances, economic factors, or basic technology
occur which results or may result in a substantial increase or decrease in the
benefits to or expenses incurred by a Participant, including the Operating
Agent, which such change was not within the reasonable contemplation of the
Participants at the time of the execution of this Agreement, the Participants,
including the Operating Agent, shall negotiate in good faith in order that an
appropriate and equitable adjustment shall be made in the reimbursement of the
Operating Agent and in the allocation of expenses among the Participants. Such
adjustment shall be fair and equitable as to both the Operating Agent and the
other Participants.
 
147

--------------------------------------------------------------------------------


43.9 This Agreement shall be subject to filing with, and to such changes or
modifications as may from time to time be directed by, competent regulatory
authority, if any, in the exercise of its jurisdiction.
43.10 It is the intent of the Participants in executing this Agreement to set
out in one instrument the entire agreement of the Participants with respect to
the subject matter hereof, and on the effective date hereof to explicitly amend
and restate, and to replace in their entirely, the Original San Juan PPA, the
Co-Tenancy Agreement, the Operating Agreement and all modifications thereto.
Accordingly, on the effective date hereof, the Original San Juan PPA, the
Co-Tenancy Agreement and the Operating Agreement are no longer in force and
effect except as incorporated herein; provided, however, that the interim coal
billing arrangements reflected in side agreements shall continue in effect
through their stated term.
43.11 The execution of this Agreement shall not affect any rights or obligations
of the Participants which shall have accrued prior to the effective date of this
Agreement, including any obligation to pay money or take other actions in
accordance with the Original San Juan PPA, the Co-Tenancy Agreement, the
Operating Agreement or any other agreement.


 

148

--------------------------------------------------------------------------------




44.0
EXECUTION IN COUNTERPARTS:

44.1 This Agreement may be executed in any number of counterparts, and each
executed counterpart shall have the same force and effect as an original
instrument as if all the Participants to the aggregated counterparts had signed
the same instrument. Any signature page of this Agreement may be detached from
any counterpart thereof without impairing the legal effect of any signatures
thereon and may be attached to any other counterpart of this Agreement identical
in form thereto but having attached to it one or more additional pages.




 

149

--------------------------------------------------------------------------------




45.0 AMENDMENTS:
45.1 Except as provided in Section 45.2, this Agreement may be amended only by
written instrument executed by all of the Participants with the same formality
as this Agreement.
45.2 The Coordination Committee, by unanimous vote, may amend any one or more of
the exhibits attached to this Agreement. In the event of any such action by the
Coordination Committee, a copy of the new exhibit shall be attached to this
Agreement to replace the old or superseded exhibit, without the necessity of
formally amending this Agreement. Any such action shall not affect other
provisions of this Agreement, including other exhibits thereto.


 

150

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Participants, by their duly authorized representatives,
have caused this Agreement to be made as of this 23rd day of March, 2006.
PUBLIC SERVICE COMPANY
OF NEW MEXICO


 
By___/s/ Hugh W. Smith ________________
Its Senior Vice President Energy Resources




TUCSON ELECTRIC POWER COMPANY
 
 
By___/s/ Michael J. DeConcini ___________
Its SR. V.P. Energy Resources






THE CITY OF FARMINGTON, NEW MEXICO




By___/s/ Maude Grantham-Richards___________
Its Electric Utility Director




M-S-R PUBLIC POWER AGENCY






By___/s/ G. Fraser ________________________
Its General Manager




THE INCORPORATED COUNTY OF LOS ALAMOS,
NEW MEXICO




By___/s/ Robert J. Monday _________________
Its Utilities Manager


 
 

151

--------------------------------------------------------------------------------




SOUTHERN CALIFORNIA PUBLIC POWER
AUTHORITY




By__ /s/ Phyllis E. Currie __________________
Its President




CITY OF ANAHEIM




By___/s/ Marcie L. Edwards ________________
Its Public Utilities General Manager


Approved as to Form:


Jack L. White, City Attorney
By___/s/ Lucina Lea Moses ________________
Assistant City Attorney




UTAH ASSOCIATED MUNICIPAL POWER SYSTEMS




By___/s/ Douglas Hunter___________________
Its General Manager




TRI-STATE GENERATION AND TRANSMISSION
ASSOCIATION, INC.




By___/s/ J. M. Shafer______________________
Its Executive VP/General Manager




 

152

--------------------------------------------------------------------------------




STATE OF NEW MEXICO    )
            )ss.
COUNTY OF BERNALILLO  )




The foregoing instrument was acknowledged before me on this 23 day of March,
2006, by Hugh W. Smith, Senior VP of Public Service Company of New Mexico, a New
Mexico corporation, on behalf of the corporation.




/s/ Joni Hardy    
Notary Public




My commission expires:


1-26-10   


 
STATE OF ARIZONA )
          )ss.
COUNTY OF  PIMA     )




The foregoing instrument was acknowledged before me on this 31st day of January,
2006, by Michael J. DeConcini, SR. V.P., Energy Resources of Tucson Electric
Power Company, an Arizona corporation, on behalf of the corporation.




/s/ Melissa R. Martinez__ 
Notary Public




My commission expires:


7-31-07   


 
 

153

--------------------------------------------------------------------------------




STATE OF NEW MEXICO    )
            )ss.
COUNTY OF SAN JUAN       )




The foregoing instrument was acknowledged before me on this 9th day of February,
2006, by Maude-Grantham-Richards, Electric Utility Director of The City of
Farmington, New Mexico, a New Mexico municipal corporation, on behalf of the
municipal corporation.




/s/ Nancy A. Krase    
Notary Public




My commission expires:


10/25/08   

 
STATE OF CALIFORNIA        )
              )ss.
COUNTY OF SACRAMENTO)




The foregoing instrument was acknowledged before me on this 18th day of January,
2006, by George Fraser, General Manager of M-S-R Public Power Agency, a
California joint powers agency, on behalf of said joint powers agency.




/s/ Kathleen Grindstaff 
Notary Public




My commission expires:


July 18, 2008   
 


 

154

--------------------------------------------------------------------------------




STATE OF NEW MEXICO      )
                  )ss.
COUNTY OF  LOS ALAMOS )




The foregoing instrument was acknowledged before me on this 3rd day of February,
2006, by Robert J. Monday, Utilities Mgr of The Incorporated County of Los
Alamos, New Mexico, a New Mexico Class H County, on behalf of said county.




/s/ Lisa D. Ramos    
Notary Public




My commission expires:


5/21/2007   


 
STATE OF CALIFORNIA        )
              )ss.
COUNTY OF  LOS ANGELES )




The foregoing instrument was acknowledged before me on this 19th day of January,
2006, by Phyllis E. Currie, President of Southern California Public Power
Authority, a California joint powers agency, on behalf of said joint powers
agency.




/s/ Manuel A. Robledo  
Notary Public




My commission expires:


1/2/07   
 
 

155

--------------------------------------------------------------------------------




STATE OF CALIFORNIA          )
             )ss.
COUNTY OF ORANGE   )






The foregoing instrument was acknowledged before me on this 1st day of February,
2006, by Marcie L. Edwards, Public Utilities General Manager of the City of
Anaheim, a California municipal corporation, on behalf of the said municipal
corporation.




/s/ Eugena M. Molina   
Notary Public




My commission expires:


November 26, 2006   



 
STATE OF UTAH      )
            )ss.
COUNTY OF SALT LAKE    )




The foregoing instrument was acknowledged before me on this 7th day of Feb.,
2006, by Douglas Hunter, General Manager of Utah Associated Municipal Power
Systems, a political subdivision of the State of Utah, on behalf of said entity.




/s/ Pamela Beckstead_ 
Notary Public




My commission expires:


July 8, 2009   


 
 

156

--------------------------------------------------------------------------------




STATE OF COLORADO   )
           )ss.
COUNTY OF  ADAMS     )




The foregoing instrument was acknowledged before me on this 31st day of January,
2006, by J. M. Shafer, Executive Vice President and General Manager of Tri-State
Generation and Transmission Association, Inc., a Colorado cooperative
corporation, on behalf of the said cooperative corporation.




/s/ Marylin Shaw    
Notary Public




My commission expires:


9/4/09   


 

157

--------------------------------------------------------------------------------





REFERENCES TO EXHIBITS IN
 
PARTICIPATION AGREEMENT
 


Exhibit No.
 
References in Agreement
 
Subject Matter
I
 
§§ 2.10, 6.1
 
Real Property
II
 
§ 5.24
 
Annual Minimum Coal
III
 
§§ 5.44, 6.5
 
Switchyard Facilities
IV
 
§§ 6.2, 6.2.8
 
Ownership of Equipment
V
 
§§ 22.1.7, 22.1.9
 
O&M of Equipment
VI
 
§§ 7.11, 22.2.2, 22.6, 22.6.1, 22.7, 22.8
           
A&G Expenses
VII
 
§ 23.3
 
Coal Allocation and Billing
VIII
 
§§ 18.4, 19.4, 20.5, 21.4
 
Adjustment of Voting
IX
 
§§ 5.19, 23.4.1, 23.4.1.3
 
Fixed Fuel Expense
X
 
§§ 5.55, 23.4.1, 23.4.1.3
 
Variable Fuel Expense


--------------------------------------------------------------------------------


 
EXHIBIT I






--------------------------------------------------------------------------------






EXHIBIT I TO PARTICIPATION AGREEMENT




This Exhibit I to the Amended and Restated San Juan Project Participation
Agreement contains a map of the San Juan Project Generating Station site and the
River Weir site, showing Parcels A, B, C, C-1 D, E and F, the parcels of real
property underlying the San Juan Project and River Weir sites. Also included in
the Exhibit are property descriptions and separate maps showing Parcels A
through F. PNM and TEP each has a one-half undivided ownership interest in the
parcels described as Parcels A, B, C, D, E and F; and PNM and TEP each has a
one-half leasehold interest in Parcel C-1.


 



Exh. I - 1

--------------------------------------------------------------------------------




PARCEL A


The following portions of Township 30 North, Range 15 West, N.M.P.M., San Juan
County, New Mexico:


Section 16: SW 1/4
Section 20: NW 1/4, N 1/2 SE 1/4, SW 1/4SE 1/4
Section 21: NW 1/4 NW 1/4
Section 29: NE 1/4




PARCEL B


The following portions of Township 30 North, Range 15 West, N.M.P.M., San Juan
County, New Mexico:


Section 19: SE 1/4 SW 1/4, SW 1/4 SE 1/4
Section 20: E 1/2 NW 1/4, NE 1/4 SW 1/4
Section 29: NW 1/4, N 1/2 SW 1/4
Section 30: NE 1/4, E 1/2 NW 1/4 , N 1/2 SE 1/4




PARCEL C


That part of Lot 6 in Section 4 and of Lot 5 in Section 3, Township 29 North,
Range 15 West, N.M.P.M., San Juan County, New Mexico, described as follows:


Beginning at a point which is 772.69 feet, South 88º12’03” East from Northwest
Corner of Lot 6:


Thence, S. 55º50’29” E., 205.55 feet; thence, N. 78º21’34” E., 457.06 feet;
thence N. 88º29’07” E., 746.61 feet; thence, S. 25º38’00” W., 1,177.50 feet;
thence, N. 54º32’00” W., 1,291.70 feet; thence, N. 32º1’00” E., 372.20 feet to
the point of beginning. Containing 21.039 acres, more or less.




PARCEL C-1




A tract of land situated adjacent to the southerly side of the San Juan River in
Sections 3, 4, 9 and 10, Township 29 North, Range 15 West, N.M.P.M., San Juan
County, New Mexico, and more particularly described as follows:


Exh. I - 2

--------------------------------------------------------------------------------


Beginning at point A, from which the corner common to Sections 33 and 34, T.30
N., R. 15 W., and Sections 4 and 3, T. 29 N., R 15 W., bears N. 06º09’45” E.,
4,966.7 feet; thence N. 49º00’00” E., 351.95 feet to point B located on the
approximate centerline of the San Juan River; thence along the centerline of the
River S. 50º44’26” E., 268.63 feet to point C; thence continuing along the
centerline of the River, S. 41º18’31” E., 263.59 feet to point D; thence S.
21º12’40” E., 678 feet to point E; thence S. 51º00’00” W., 209 feet to point F;
thence N. 39º00’00” W., 1,160.00 feet to the point of beginning; containing
9.376 acres, more or less.


PARCEL D


The following portions of Township 30 North, Range 15 West, N.M.P.M., San Juan
County, New Mexico:


Section 17: SE 1/4 SW 1/4, S1/2 SE 1/4


PARCEL E


The following portions of Township 30 North, Range 15 West, N.M.P.M., San Juan
County, New Mexico:


Section 19: SE 1/4 SE 1/4
NE 1/4 SE 1/4
E 1/2 NW 1/4 SE 1/4
S 1/2 S 1/2 SE 1/4 NE 1/4


Section 20: SE 1/4 SW 1/4
SW 1/4 SW 1/4
NW 1/4 SW 1/4
S 1/2 SW 1/4 SW 1/4 NW 1/4


Containing 235 acres, more or less.


PARCEL F


The following portions of Township 30 North, Range 15 West, N.M.P.M., San Juan
County, New Mexico:


Section 20: SE 1/4 SE 1/4


 

Exh. I - 3

--------------------------------------------------------------------------------




[Graphic omitted]
San Juan Plant Properties
Overview of Parcel Location


 

Exh. I - 4

--------------------------------------------------------------------------------




[Graphic omitted]
San Juan Plant Properties
Parcel A
Parcel A as described in Warranty Deed 718/193


 

Exh. I - 5

--------------------------------------------------------------------------------




[Graphic omitted]
San Juan Plant Properties
Parcel B
Parcel B as described in
Warranty Deed Bk 706/P409


 

Exh. I - 6

--------------------------------------------------------------------------------




[Graphic omitted]
San Juan Plant Properties
Parcel C and C-1
Parcel C as described in Warranty Deeds 706/407 and 919/398
Parcel C-1 - Navajo Lease dated 7-09-71




 

Exh. I - 7

--------------------------------------------------------------------------------




[Graphic omitted]
San Juan Plant Properties
Parcel D
Parcel D as described in US Patent 30-81-0006








 

Exh. I - 8

--------------------------------------------------------------------------------




[Graphic omitted]
San Juan Plant Properties
Parcel E
Parcel E as described in
Warranty Deed 1022/328




 

Exh. I - 9

--------------------------------------------------------------------------------




[Graphic omitted]
San Juan Plant Properties
Parcel F
Parcel F as described in
Warranty Deed 717/293








 

Exh. I - 10

--------------------------------------------------------------------------------



 
EXHIBIT II
 




--------------------------------------------------------------------------------






EXHIBIT II
EXHIBIT H TO UNDERGROUND COAL SALES AGREEMENT
SAN JUAN STATION MINIMUM DELIVERIES
2003-2017


Column 1
 
Column 2
Column 3
Year
Minimum Annual Tons
Annual Processing Tons
2003
5,600,000
5,480,500
2004
5,600,000
5,480,500
2005
5,600,000
5,126,000
2006
5,600,000
5,126,000
2007
5,600,000
5,126,000
2008
5,600,000
5,118,000
2009
5,600,000
4,810,000
2010
5,600,000
4,810,000
2011
5,600,000
4,810,000
2012
5,600,000
4,810,000
2013
5,600,000
4,500,000
2014
5,600,000
4,500,000
2015
5,600,000
3,860,000
2016
5,600,000
3,860,000
2017
5,600,000
1,086,500
 
84,000,000
68,503,500







 

Exh. II - 1

--------------------------------------------------------------------------------



 
EXHIBIT III
 




--------------------------------------------------------------------------------






EXHIBIT III 


SAN JUAN PROJECT SWITCHYARD FACILITIES


Material List


Phase I - Project (DWG, ED-54, ED-55)
QUANTITY
DESCRIPTION
5
345 kV Circuit Breakers - (G.E. A.T.B.’s)
16
345 kV Motor Operated Disconnect Switches with Stands
   
2
345 kV S&C Circuit Switches with Stands
Lot
Strain Bus and Fittings
Lot
Rigid Bus and Fittings
4
Line Deadend Towers
5
Intermediate Bus Towers
1
Start-Up Transformers 345/12.47/4.16 kV, 24/32/40 MVA
1
Set of 4.16 kV Switchgear
1
4.16 kV Start-Up Cable Run into Plant
2
4.16 kV Station Service Transformers
1
Set of 12.45 kV Switchgear
3
12.47 kV Zig-Zag Grounding Transformer
6
345 kV PCM Potential Transformers with Stands (Bus #1, Bus #2)
6
345 kV Bus Lightning Arresters with Stands
   
1
Control House 40’ x 72’
2
Sets of Batteries & Chargers, 125 v and 48 v
1
Microwave Tower
Lot
Cable Troughs, Equipment Controls, Breaker Failure Relaying, Fault Recorder
Lot
Metering - Indication, Billing and Telemetry Transducers
Lot
Switchyard Foundations, Fencing, Grading, Grounding
   
1
Line Trap (FC Line)
1
345 kV PCM Potential Transformer/Coupling Capacitor with Stand
3
345 kV Line Lightning Arresters with Stands
Lot
Line Relaying, Carrier, Microwave
1
345-69-12470 Transformer
1
345/230-12470 Transformer, 230 yard
1
Reactor - 12.47 kV, 345 yard



 

Exh. III - 1

--------------------------------------------------------------------------------






Phase 2 - Project (DWG. SK-135)
QUANTITY
DESCRIPTION
4
345 kV Circuit Breakers
3
345 kV Motor Operated Disconnect Switches with Stands
   
Lot
Strain Bus and Fittings
Lot
Rigid Bus and Fittings
1
Intermediate Bus Tower
Lot
Cable Troughs, Equipment Controls, Breaker Failure Relaying
Lot
Metering - Indication, Billing and Telemetry Transducers
Lot
Switchyard Foundations, Grounding
   
Phase 3 - Project (DWG. SK-316)
3
345 kV Circuit Breakers
6
345 kV Motor Operated Disconnect Switches with Stands
Lot
Strain Bus and Fittings
Lot
Rigid Bus and Fittings
1
Line Deadend Tower
2
Intermediate Bus Towers
Lot
Cable Troughs, Equipment Controls, Breaker Failure Relaying
Lot
Metering - Indication, Billing and Telemetry Transducers
Lot
Switchyard Foundations and Grounding
   
Phase 3 - Project (DWG. SK-317)
2
345 kV Circuit Breakers
4
345 kV Motor Operated Disconnect Switches with Stands
Lot
Strain Bus and Fittings
Lot
Rigid Bus and Fittings
1
Intermediate Bus Tower
Lot
Switchyard Foundations, Grounding







 

Exh. III - 2

--------------------------------------------------------------------------------



 
EXHIBIT IV
 




--------------------------------------------------------------------------------






EXHIBIT IV(a)




FACILITIES AND EQUIPMENT SPECIFIC
TO SAN JUAN UNIT NO. 1


Ownership


PNM -
50%
TEP -
50%
M-S-R -
0%
Farmington -
0%
Tri-State -
0%
LAC-
0%
SCPPA -
0%
Anaheim -
0%
   
UAMPS -
0%



1.
Turbine Generator



2.
Condenser



3.
Condensate and Feedwater System




 
a.
Condensate Pumps

 
b.
Feedwater Heaters

 
c.
Boiler Feed Pumps

 
d.
Storage Tanks



4.
Boiler including: Air Heaters, Pulverizers, Bunkers, Feeders and Blowdown Tanks



5.
Forced Draft Fans and Primary Air Fans



6.
Precipitator



7.
Stack and Stack Monitoring System



8.
Cooling Tower



9.
Circulating Water Pumps



10.
Main, Start-Up, Unit Auxiliary, and SO2 Scrubber Transformers



11.
Bottom Ash System (Up to but not including Dewatering Tank or Ash Water Pump
building and equipment.)



12.
Fly Ash System






Exh. IV - 1

--------------------------------------------------------------------------------




EXHIBIT IV(a)
(continued)




13.
Building HVAC System



14.
SO2 Absorbers, Scrubbers, Transfer Pumps, Booster Fans, and Flue Gas Reheat
System including the 650-pound Reheat Steam Line and Desuperheater from the
Plant Main Steam Line but not including the 165-pound Control Valve and Branch
Line to the Chemical Plant



15.
Emergency Diesel Generator



16.
Electrical and Control Systems



17.
SSR Protection System



18.
Unit Specific Piping for all Air Systems, Chemical Feed Systems, and Hydrogen





 

Exh. IV - 2

--------------------------------------------------------------------------------




EXHIBIT IV(b)




FACILITIES AND EQUIPMENT SPECIFIC
TO SAN JUAN UNIT NO. 2


Ownership


PNM -
50%
TEP -
50%
M-S-R -
0%
Farmington -
0%
Tri-State -
0%
LAC -
0%
SCPPA -
0%
Anaheim -
0%
   
UAMPS -
0%





1.
Turbine Generator



2.
Condenser



3.
Condensate and Feedwater System




 
a.
Condensate Pumps

 
b.
Feedwater Heaters

 
c.
Boiler Feed Pumps

 
d.
Storage Tanks



4.
Boiler including: Air Heaters, Pulverizers, Bunkers, Feeders and Blowdown Tanks



5.
Forced Draft Fans and Primary Air Fans



6.
Precipitator



7.
Stack and Stack Monitoring System



8.
Cooling Tower



9.
Circulating Water Pumps



10.
Main, Start-Up, Unit Auxiliary, and SO2 Scrubber Transformers



11.
Bottom Ash System (Up to but not including Dewatering Tank or Ash Water Pump
building and equipment.)



12.
Fly Ash System



 

Exh. IV - 3

--------------------------------------------------------------------------------




EXHIBIT IV(b)
(continued)




13.
Building HVAC System



14.
SO2 Absorbers, Scrubbers, Transfer Pumps, Booster Fans, and Flue Gas Reheat
System including the 650-pound Reheat Steam Line and Desuperheater from the
Plant Main Steam Line but not including the 165-pound Control Valve and Branch
Line to the Chemical Plant



15.
Emergency Diesel Generator



16.
Electrical and Control Systems



17.
Unit Specific Piping for all Air Systems, Chemical Feed Systems, and Hydrogen





 

Exh. IV - 4

--------------------------------------------------------------------------------




EXHIBIT IV(c)




FACILITIES AND EQUIPMENT SPECIFIC
TO SAN JUAN UNIT NO. 3


Ownership


PNM -
50%
TEP -
0%
M-S-R -
0%
Farmington -
0%
Tri-State -
8.2%
LAC -
0%
SCPPA -
41.8%
Anaheim -
0%
   
UAMPS -
0%



1.
Turbine Generator



2.
Condenser



3.
Condensate and Feedwater System




 
a.
Condensate Pumps

 
b.
Feedwater Heaters

 
c.
Boiler Feed Pumps

 
d.
Storage Tanks



4.
Boiler including: Air Heaters, Pulverizers, Bunkers, Feeders and Blowdown Tanks



5.
Forced Draft Fans and Primary Air Fans



6.
Precipitator



7.
Stack and Stack Monitoring System



8.
Cooling Tower



9.
Circulating Water Pumps



10.
Main, Unit Auxiliary 3A and 3B Transformers*



11.
Bottom Ash System including: Hopper, Dewatering Tank, Setting Tank, Surge Tank,
Storage Tank, and Pump House



12.
Fly Ash System



 

Exh. IV - 5

--------------------------------------------------------------------------------




EXHIBIT IV(c)
(continued)




13.
Building HVAC System



14.
SO2 Absorbers, Scrubbers, Transfer Pumps, Booster Fans, and Flue Gas Reheat
System



15.
Emergency Diesel Generator



16.
Electrical and Control Systems



17.
Fuel Oil Ignitor Heaters and Unit Specific Piping



18.
Unit Specific Piping for all Air Systems, Chemical Feed Systems, and Hydrogen



19.
Coal Reclaim Hoppers, Feeders, Feeder Belts, Belt Scales, Fire Protection
System, and 3C Conveyor to the Secondary Crusher Building



20.
SSR Protection System



21.
Auxiliary Steam Header Piping System:




 
a.
Including the Unit Specific Branch Line to the Reheat System

 
b.
Not included is the Branch Line to the Chemical Plant




 


*
PNM and TEP each owns a 50% interest in the main unit transformer



 

Exh. IV - 6

--------------------------------------------------------------------------------




EXHIBIT IV(d)




FACILITIES AND EQUIPMENT SPECIFIC
TO SAN JUAN UNIT NO. 4


Ownership


PNM -
38.457%
TEP -
0%
M-S-R -
28.8%
Farmington -
8.475%
Tri-State -
0%
LAC -
7.2%
SCPPA -
0%
Anaheim -
10.04%
   
UAMPS -
7.028%



1.
Turbine Generator



2.
Condenser



3.
Condensate and Feedwater System




 
a.
Condensate Pumps

 
b.
Feedwater Heaters

 
c.
Boiler Feed Pumps

 
d.
Storage Tanks



4.
Boiler including: Air Heaters, Pulverizers, Bunkers, Feeders and Blowdown Tanks



5.
Forced Draft Fans and Primary Air Fans



6.
Precipitator



7.
Stack and Stack Monitoring System



8.
Cooling Tower



9.
Circulating Water Pumps



10.
Main, Unit Auxiliary 4A and 4B Transformers



11.
Bottom Ash System including: Hopper, Dewatering Tank, Setting Tank, Surge Tank,
Storage Tank, and Pump House



12.
Fly Ash System



 

Exh. IV - 7

--------------------------------------------------------------------------------




EXHIBIT IV(d)
(continued)




13.
Building HVAC System



14.
SO2 Absorbers, Scrubbers, Transfer Pumps, Booster Fans, and Flue Gas Reheat
System



15.
Emergency Diesel Generator



16.
Electrical and Control Systems



17.
Fuel Oil Ignitor Heaters and Unit Specific Piping



18.
Unit Specific Piping for all Air Systems, Chemical Feed Systems, and Hydrogen



19.
Coal Reclaim Hoppers, Feeders, Feeder Belts, Belt Scales, Fire Protection
System, and 3D Conveyor to the Secondary Crusher Building



20.
Auxiliary Steam Header Piping System:




 
a.
Including the Unit Specific Branch Line to the Reheat System

 
b.
Not included is the Branch Line to the Chemical Plant

 




 

Exh. IV - 8

--------------------------------------------------------------------------------




EXHIBIT IV(e)




FACILITIES AND EQUIPMENT SPECIFIC
TO SAN JUAN UNITS NO. 1 AND 2


Ownership


PNM -
50%
TEP -
50%
M-S-R -
0%
Farmington -
0%
Tri-State -
0%
LAC -
0%
SCPPA -
0%
Anaheim -
0%
   
UAMPS -
0%





1.
Bearing Cooling Water System



2.
Bottom Ash Dewatering Facility including: Dewatering Tank, Settling Tank, Surge
Tank, Storage Tank, and Pump House



3.
Demineralizer System including: Clarifier, Storage Tanks, and Sump Pump



4.
Fuel Oil System (Fuel Oil for Ignition and Flame Stabilization)



5.
Premix Tank Facility (This was the wastewater neutralizer facility and is now
operated as part of the Water Management System.)



6.
Instrument Air system, except Unit Piping



7.
Chemical Feed System, except Unit Piping




 
a.
Condensate and Feedwater System

 
b.
Boiler

 
c.
Bearing Cooling Water System

 
d.
Cooling Tower Systems

 
e.
Chlorination System



8.
Plant Air System, except Unit Piping



9.
Sootblowing Air System, except Unit Piping



10.
Hydrogen Storage System, except Unit Piping





 

Exh. IV - 9

--------------------------------------------------------------------------------




EXHIBIT IV(e)
(continued)




11.
Coal Handling Reclaim Systems A and B including: Hoppers, Feeders, Reclaim
Conveyors, Belt Scales, and Sprinkler System



12.
Coal Tripper System south of column, Line 12 including Dust Collection System



13.
Turbine Lube Oil Storage and Transfer System



14.
Control Room, Equipment Rooms, and Associated HVAC System



15.
Turbine Crane south of column, Line 12



16.
Fuel Oil, Ash, and Water Pipe Racks



17.
Boiler Fill System for Units 1 and 2



18.
All spare parts common to either unit



19.
SO2 Backup Scrubber-Absorber Transformer



20.
SAR Multiplexer Control System





 

Exh. IV - 10

--------------------------------------------------------------------------------




EXHIBIT IV(f)




FACILITIES AND EQUIPMENT SPECIFIC
TO SAN JUAN UNITS NO. 3 AND 4


Ownership


PNM -
44.119%
TEP -
0%
M-S-R -
14.4%
Farmington -
4.249%
Tri-State -
4.1%
LAC -
3.612%
SCPPA -
20.9%
Anaheim -
5.07%
   
UAMPS -
3.55%

 
1.
Bearing Cooling Water System



2.
Demineralizer System: including Sump Pumps, Filter Beds, and Storage Tanks

 
3.
Fuel Oil System (Fuel Oil for Ignition and Flame Stabilization except Ignitor
Heaters and Unit Specific Piping)



4.
Wastewater Neutralizer Facility (This facility is operated as part of Water
Management System.)

 
5.
Instrument Air System except Unit Piping



6.
Chemical Feed System except Unit Piping


 
a.
Condensate and Feedwater System

 
b.
Boiler

 
c.
Bearing Cooling Water System

 
d.
Cooling Tower Systems

 
e.
Chlorination System

 
7.
Plant Air System except Unit Piping



8.
Sootblowing Air System except Unit Piping



9.
Start-Up Transformers and Nonseg Bus to Units 3 and 4 Switchgear



10.
Hydrogen Storage System except Unit Piping



11.
Coal Tripper System Serving Units 3 and 4 including Dust Collection Systems

 
 
 

Exh. IV - 11

--------------------------------------------------------------------------------




EXHIBIT IV(f)
(continued)
 
 


12.
Turbine Lube Oil Storage and Transfer System



13.
Control Room, Equipment Rooms, and Associated HVAC System



14.
Boiler Fill System for Units 3 and 4

 
15.
Auxiliary Cooling Systems including Auxiliary Cooling Tower No. 1 and Pumps, but
excepting No. 4 Tower Pumps and Piping which is Unit Specific

 
16.
CO2 Storage System



17.
Start-Up Boiler Feed Pump



18.
Turbine Bay Crane north of column, Line 12



19.
Fuel Oil, Ash, and Water Pipe Racks



20.
Fire Water Booster and Jockey Pumps



21.
Halon Fire Protection System



22.
Cooling Tower Multiplex Control System



23.
All spare parts common to either unit

 




 

Exh. IV - 12

--------------------------------------------------------------------------------




EXHIBIT IV(g)




FACILITIES AND EQUIPMENT
COMMON TO ALL FOUR SAN JUAN UNITS


Ownership


PNM -
46.29%
TEP -
19.8%
M-S-R -
8.7%
Farmington -
2.559%
Tri-State -
2.49%
LAC -
2.175%
SCPPA -
12.71%
Anaheim -
3.10%
   
UAMPS -
2.169%





1.
River and Raw Water System including:




 
a.
Diversion and intake structures, including all equipment and pump building.

 
b.
Raw Water line to reservoir.

 
c.
Reservoir, pump buildings, and all equipment.

 
d.
Raw water lines to plant yard.

 
e.
All above and underground fire protection system to each vendor supplied or unit
specific fire protection system.

 
2.
Auxiliary Boiler



3.
SO2 Removal System except Absorbers



NOTE: The new SO2 Absorber Feed System is being placed in-service to replace the
SO2 Chemical Plant previously used by the Project. The SO2 Chemical Plant
facilities will be retired in place and will be salvaged or decommissioned at a
later date. Section 3.1 describes the new SO2 Absorber Feed System while Section
3.2 describes the old SO2 Chemical Plant.


3.1 SO2 Absorber Feed System



 
a.
Limestone Handling System

 
b.
Limestone Preparation System

 
c.
Dewatering System

 
d.
Gypsum Stack Out System





 

Exh. IV - 13

--------------------------------------------------------------------------------




EXHIBIT IV(g)
(continued)




3.2 SO2 Chemical Plant



 
a.
Double effect evaporator train systems.

 
b.
Fly ash filter system.

 
c.
Absorber product and feed tanks.

 
d.
Condensate collection, storage, and transfer systems.

 
e.
Soda ash storage, mixing, and distribution systems.

 
f.
Sulfate purge system including: crystallizers, centrifuges, evaporators, and
salt cake system.

 
g.
Sulfuric acid plant system including storage tanks and load out system.

 
h.
Auxiliary. No. 2 cooling tower, pumps, and systems.



4.
Spare-Main Transformer 345/24 kV for all units.



5.
Maintenance, Office, and Warehousing Facilities



6.
Chemical Laboratory



7.
Coal and Ash Handling Control Facilities



8.
Roads and grounds such as fencing, yard lighting, guard facilities, drainage,
and dikes.



9.
Potable Water System



10.
Environmental Monitoring systems including Air, Water, and Ground. Excludes
Stack Monitoring Systems which are unit specific.



11.
Transportation such as trucks, cars, and dozers (not otherwise charged).



12.
Water Management System




 
a.
Wastewater Recovery System -- Northside




 
1.
Reverse osmosis system including lime/soda softening clarifier system.

 
2.
Brine concentrator Nos. 4 and 5.

 
3.
Process pond No. 3 and pump system

 
4.
North evaporation ponds 1, 2, and 3.





 

Exh. IV - 14

--------------------------------------------------------------------------------




EXHIBIT IV(g)
(continued)





 
b.
SO2 Waste Treatment System -- Southside




 
1.
Process ponds 1A, 1 B, 2 and pumping system.

 
2.
Premix tank and clarifier system.

 
3.
Oxidation towers.

 
4.
Brine concentrator Nos. 2 and 3.

 
5.
South evaporation ponds Nos. 1, 2, 3, 4, and 5.




 
c.
Data Acquisition System

 
d.
Solid Waste Disposal Pit

 
e.
Coal pile runoff pond



13.
Coal Transfer Facilities from the Reclaim Conveyors to the Head-End of Plat
Belts 4A and 4B and Dust Suppression Systems



14.
Maintenance Bay Facilities including: Bay Bridge Crane, all Offices, and Support
Facilities

 
15.
Sewage Treatment Facilities



16.
On each of Units 1 and 2, the Chemical Plant 165-pound Control Valve, and Branch
Line from the Unit Specific 650-pound Rehear Steam Line



17.
On each of Units 3 and 4, the Chemical Plant Branch Steam Line from the Unit
Specific Auxiliary Steam Header System




 


 

Exh. IV - 15

--------------------------------------------------------------------------------




EXHIBIT IV(h)




SAN JUAN PROJECT
SWITCHYARD FACILITIES


Cost Allocation (%)
 






 
 
Installed Cost
Replacements/Improvements
Betterments
 
PNM
TEP
PNM
TEP
345 kV Bus 1 & 3 (East Bus)
50
50
50
50
Bus 2 (West Bus)
50
50
50
50
Circuit Breakers
       
06582 (345/230)
50
50
50
50
05482
50
50
50
50
04382 (OJO)
50
50
50
50
12982 (McKinley)
50
50
50
50
11882
50
50
50
50
10782 (Unit 4)
50
50
50
50
09882 (McKinley)
58.33
41.67
62.5
37.5
08782
54.16
45.84
56.25
43.75
07682 (Unit 3)
50
50
50
50
         
15282 (Four Comers)
50
50
50
50
14182
50
50
50
50
13082 (Unit 2)
50
50
50
50
         
18582 (West Mesa)
50
50
50
50
17482
50
50
50
50
16382 (Unit 1)
50
50
50
50
20782
50
50
50
50
Shunt Reactors
       
Ojo
100
0
100
0
McKinley 1
5.36
94.64
5.36
94.64
McKinley 2
16.67
83.33
25
75
WW (BA)
100
0
100
0


 
Exh. IV - 16

--------------------------------------------------------------------------------


EXHIBIT IV(h)
(continued)

 

 
 
Installed Cost
Replacements/Improvements
Betterments
 
PNM
TEP
PNM
TEP
Transformers
       
Station Aux. No. 2
400 MVA, 345/230-12.5
100
0
100
0
Station Aux. No. 1
345/4.16-12.5
50
50
50
50
Station Aux. No. 3
90 MVA, 345/69-12.5
50
50
50
50
         
Future Facilities
 
345/69/12 kV
 
 
66.67
 
 
33.33
 
 
66.67
 
 
33.33
2-345 kV Bkrs (Durango)
50
50
50
50
         
Lower Voltage
 
230 kV Control Hse
 
 
83.33
 
 
16.67
 
 
83.33
 
 
16.67
230/69 kV Trf
66.67
33.33
66.67
33.33
Shiprock 230 kV line
100
0
100
0





 

Exh. IV - 17

--------------------------------------------------------------------------------



 


EXHIBIT V


 




--------------------------------------------------------------------------------






EXHIBIT V(a)




FACILITIES AND EQUIPMENT
SPECIFIC TO SAN JUAN UNIT NO. 1


Operation and Maintenance Costs


PNM -
50%
TEP -
50%
M-S-R -
0%
Farmington -
0%
Tri-State -
0%
LAC -
0%
SCPPA -
0%
Anaheim -
0%
   
UAMPS -
0%



1.
Turbine Generator



2.
Condenser



3.
Condensate and Feedwater System




 
a.
Condensate Pumps

 
b.
Feedwater Heaters

 
c.
Boiler Feed Pumps

 
d.
Storage Tanks



4.
Boiler including: Air Heaters, Pulverizers, Bunkers, Feeders and Blowdown Tanks



5.
Forced Draft Fans and Primary Air Fans



6.
Precipitator



7.
Stack and Stack Monitoring System



8.
Cooling Tower



9.
Circulating Water Pumps



10.
Main, Start-Up, Unit Auxiliary, and SO2 Scrubber Transformers



11.
Bottom Ash System (Up to but not including Dewatering Tank or Ash Water Pump
building and equipment)



12.
Fly Ash System





 

Exh. V - 1

--------------------------------------------------------------------------------




EXHIBIT V(a)
(continued)




13.
Building HVAC System



14.
SO2 Absorbers, Scrubbers, Transfer Pumps, Booster Fans, and Flue Gas Reheat
System including the 650-pound Reheat Steam Line and Desuperheater from the
Plant Main Steam Line but not including the 165-pound Control Valve and Branch
Line to the Chemical Plant



15.
Emergency Diesel Generator



16.
Electrical and Control Systems



17.
SSR Protection System



18.
Unit Specific Piping for all Air Systems, Chemical Feed Systems, and Hydrogen





 

Exh. V - 2

--------------------------------------------------------------------------------




EXHIBIT V(b)




FACILITIES AND EQUIPMENT
SPECIFIC TO SAN JUAN UNIT NO. 2


Operation and Maintenance Costs


PNM -
50%
TEP -
50%
M-S-R -
0%
Farmington -
0%
Tri-State -
0%
LAC -
0%
SCPPA -
0%
Anaheim -
0%
   
UAMPS -
0%





1.
Turbine Generator



2.
Condenser



3.
Condensate and Feedwater System




 
a.
Condensate Pumps

 
b.
Feedwater Heaters

 
c.
Boiler Feed Pumps

 
d.
Storage Tanks



4.
Boiler including: Air Heaters, Pulverizers, Bunkers, Feeders and Blowdown Tanks



5.
Forced Draft Fans and Primary Air Fans



6.
Precipitator



7.
Stack and Stack Monitoring System



8.
Cooling Tower



9.
Circulating Water Pumps



10.
Main, Start-Up, Unit Auxiliary, and SO2 Scrubber Transformers



11.
Bottom Ash System (Up to but not including Dewatering Tank or Ash Water Pump
building and equipment)



12.
Fly Ash System



 

Exh. V - 3

--------------------------------------------------------------------------------




EXHIBIT V(b)
(continued)




13.
Building HVAC System



14.
SO2 Absorbers, Scrubbers, Transfer Pumps, Booster Fans, and Flue Gas Reheat
System including the 650-pound Reheat Steam Line and Desuperheater from the
Plant Main Steam Line but not including the 165-pound Control Valve and Branch
Line to the Chemical Plant



15.
Emergency Diesel Generator



16.
Electrical and Control Systems



17.
Unit Specific Piping for all Air Systems, Chemical Feed Systems, and Hydrogen





 

Exh. V - 4

--------------------------------------------------------------------------------




EXHIBIT V(c)




FACILITIES AND EQUIPMENT
SPECIFIC TO SAN JUAN UNIT NO. 3


Operation and Maintenance Costs


PNM -
50%
TEP -
0%
M-S-R -
0%
Farmington -
0%
Tri-State -
8.2%
LAC -
0%
SCPPA -
41.8%
Anaheim -
0%
   
UAMPS -
0%





1.
Turbine Generator



2.
Condenser



3.
Condensate and Feedwater System




 
a.
Condensate Pumps

 
b.
Feedwater Heaters

 
c.
Boiler Feed Pumps

 
d.
Storage Tanks



4.
Boiler including: Air Heaters, Pulverizers, Bunkers, Feeders and Blowdown Tanks



5.
Forced Draft Fans and Primary Air Fans



6.
Precipitator



7.
Stack and Stack Monitoring System



8.
Cooling Tower



9.
Circulating Water Pumps



10.
Main, Unit Auxiliary 3A and 3B Transformers



11.
Bottom Ash System including: Hopper, Dewatering Tank, Setting Tank, Surge Tank,
and Pump House



12.
Fly Ash System



 

Exh. V - 5

--------------------------------------------------------------------------------




EXHIBIT V(c)
(continued)




13.
Building HVAC System



14.
SO2 Absorbers, Scrubbers, Transfer Pumps, Booster Fans, and Flue Gas Reheat
System including the Reheat Steam Line from the Auxiliary Steam Header



15.
Emergency Diesel Generator



16.
Electrical and Control Systems



17.
Fuel Oil Ignitor Heaters and Unit Specific Piping



18.
Unit Specific Piping for all Air Systems, Chemical Feed Systems, and Hydrogen



19.
SSR Protection System



20.
Auxiliary Steam Header Piping System:




 
a.
Including the Unit Specific Branch Line to the Reheat System

 
b.
Not included is the Branch Line to the Chemical Plant











 

Exh. V - 6

--------------------------------------------------------------------------------




EXHIBIT V(d)




FACILITIES AND EQUIPMENT
SPECIFIC TO SAN JUAN UNIT NO. 4


Operation and Maintenance Costs


PNM -
38.457%
TEP -
0%
M-S-R -
28.8%
Farmington -
8.475%
Tri-State -
0%
LAC -
7.2%
SCPPA -
0%
Anaheim -
10.04%
   
UAMPS -
7.028%





1.
Turbine Generator



2.
Condenser



3.
Condensate and Feedwater System




 
a.
Condensate Pumps

 
b.
Feedwater Heaters

 
c.
Boiler Feed Pumps

 
d.
Storage Tanks



4.
Boiler including: Air Heaters, Pulverizers, Bunkers, Feeders and Blowdown Tanks



5.
Forced Draft Fans and Primary Air Fans



6.
Precipitator



7.
Stack and Stack Monitoring System



8.
Cooling Tower



9.
Circulating Water Pumps



10.
Main, Unit Auxiliary 4A and 4B Transformers



11.
Bottom Ash System including: Hopper, Dewatering Tank, Setting Tank, Surge Tank,
and Pump House



12.
Fly Ash System



 

Exh. V - 7

--------------------------------------------------------------------------------




EXHIBIT V(d)
(continued)




13.
Building HVAC System



14.
SO2 Absorbers, Scrubbers, Transfer Pumps, Booster Fans, and Flue Gas Reheat
System including the Reheat Steam Line from the Auxiliary Steam Header



15.
Emergency Diesel Generator



16.
Electrical and Control Systems



17.
Fuel Oil Ignitor Heaters and Unit Specific Piping



18.
Unit Specific Piping for all Air Systems, Chemical Feed Systems, and Hydrogen



19.
Auxiliary Steam Header Piping System:




 
a.
Including the Unit Specific Branch Line to the Reheat System

 
b.
Not included is the Branch Line to the Chemical Plant









 

Exh. V - 8

--------------------------------------------------------------------------------




EXHIBIT V(e)




FACILITIES AND EQUIPMENT
COMMON TO SAN JUAN UNITS NO. 1 AND 2


Operation and Maintenance Costs


PNM -
50%
TEP -
50%
M-S-R -
0%
Farmington -
0%
Tri-State -
0%
LAC -
0%
SCPPA -
0%
Anaheim -
0%
   
UAMPS -
0%





1.
Bearing Cooling Water System except Unit Piping



2.
Bottom Ash Dewatering Facility including: Dewatering Tank, Settling Tank, Surge
Tank, Storage Tank, and Pump House



3.
Fuel Oil System (Fuel Oil for Ignition and Flame Stabilization)



4.
Instrument Air System, except Unit Piping



5.
Chemical Feed System, except Unit Piping




 
a.
Condensate and Feedwater System

 
b.
Boiler

 
c.
Bearing Cooling Water System

 
d.
Cooling Tower Systems

 
e.
Chlorination System



6.
Plant Air System, except Unit Piping



7.
Sootblowing Air System, except Unit Piping



8.
Hydrogen Storage System, except Unit Piping



9.
Coal Tripper System including Dust Collection System



10.
Turbine Lube Oil Storage and Transfer System



11.
Control Room, Equipment Rooms, and Associated HVAC System



 

Exh. V - 9

--------------------------------------------------------------------------------




EXHIBIT V(e)
(continued)




12.
SO2 Backup Scrubber-Absorber Transformer



13.
Turbine Crane south of column, Line 12



14.
Fuel Oil, Ash, and Water Pipe Racks



15.
Boiler Fill System



16.
SAR Multiplexer Control System





 

Exh. V - 10

--------------------------------------------------------------------------------




EXHIBIT V(f)




FACILITIES AND EQUIPMENT
COMMON TO SAN JUAN UNITS NO. 3 AND 4


Operation and Maintenance Costs


PNM -
44.119%
TEP -
0%
M-S-R -
14.4%
Farmington -
4.249%
Tri-State -
4.1%
LAC-
3.612%
SCPPA -
20.9%
Anaheim -
5.07%
   
UAMPS -
3.55%

 
1.
Bearing Cooling Water System except Unit Piping



2.
Fuel Oil System (Fuel Oil for Ignition and Flame Stabilization except Ignitor
Heaters and Unit Specific Piping)



3.
Instrument Air System except Unit Piping



4.
Chemical Feed System except Unit Piping

 

 
a.
Condensate and Feedwater System

 
b.
Boiler

 
c.
Bearing Cooling Water System

 
d.
Cooling Tower Systems

 
e.
Chlorination System

 
5.
Plant Air System except Unit Piping



6.
Sootblowing Air System except Unit Piping



7.
Start-Up Transformers and Nonseg Bus to Units 3 and 4 Switchgear



8.
Hydrogen Storage System except Unit Piping



9.
Coal Tripper System including Dust Collection Systems



10.
Turbine Lube Oil Storage and Transfer System



11.
Control Room, Equipment Rooms, and Associated HVAC System

 
 


 

Exh. V - 11

--------------------------------------------------------------------------------




EXHIBIT V(f)
(continued)
 


12.
Boiler Fill System



13.
Auxiliary Cooling Systems including Auxiliary Cooling Tower No. 1 and Pumps, but
excepting No. 4 Tower Pumps and Piping which is Unit Specific



14.
CO2 Storage System except Unit Piping



15.
Start-Up Boiler Feed Pump except Unit Piping



16.
Turbine Bay Crane north of column, Line 12



17.
Fuel Oil, Ash, and Water Pipe Racks



18.
Fire Water Booster and Jockey Pumps



19.
Halon Fire Protection System



20.
Cooling Tower Multiplex Control System






 

Exh. V - 12

--------------------------------------------------------------------------------




EXHIBIT V(g)




FACILITIES AND EQUIPMENT
COMMON TO ALL FOUR SAN JUAN UNITS


Operation and Maintenance Costs


PNM -
46.297%
TEP -
19.8%
M-S-R -
8.7%
Farmington -
2.559%
Tri-State -
2.49%
LAC -
2.175%
SCPPA -
12.71%
Anaheim -
3.10%
   
UAMPS -
2.169%

 
 
1.
River and Raw Water System including:




 
a.
Diversion and intake structures, including all equipment and pump building.

 
b.
Raw Water line to reservoir.

 
c.
Reservoir, pump buildings, and all equipment.

 
d.
Raw water lines to plant yard.

 
e.
All above and underground fire protection system to each vendor supplied or unit
specific fire protection system.

 
2.
Auxiliary Boiler



3.
SO2 Removal System except Absorbers

 
NOTE: In April 1998 the new SO2 Absorber Feed System went in-service and
replaced the SO2 Chemical Plant previously used by the Project. The SO2 Chemical
Plant facilities are retired in place and will be salvaged or decommissioned at
a later date. Section 3.1 describes the new SO2 Absorber Feed System while
Section 3.2 describes the old SO2 Chemical Plant.


3.1 SO2 Absorber Feed System



 
a.
Limestone Handling System

 
b.
Limestone Preparation System

 
c.
Dewatering System

 
d.
Gypsum Stack Out System





 

Exh. V - 13

--------------------------------------------------------------------------------




EXHIBIT V(g)
(continued)




3.2 SO2 Chemical Plant


a. Double effect evaporator train systems.
b. Fly ash filter system.
c. Absorber product and feed tanks.
d. Condensate collection, storage, and transfer systems.
e. Soda ash storage, mixing, and distribution systems.

 
f.
Sulfate purge system including: crystallizers, centrifuges, evaporators, and
salt cake system.

g. Sulfuric acid plant system including storage tanks and load out system.
h. Auxiliary No. 2 cooling tower, pumps, and systems.
 
4.
Spare-Main Transformer 345/24 kV for all units.



5.
Maintenance, Office, and Warehousing Facilities



6.
Chemical Laboratory



7.*
Coal and Ash Handling Control Facilities



8.
Roads and grounds such as fencing, yard lighting, guard facilities, drainage,
and dikes.



9.
Potable Water System

 
10.
Environmental Monitoring systems including Air, Water, and Ground. Excludes
Stack Monitoring Systems which are unit specific.



11.
Transportation such as trucks, cars, and dozers (not otherwise charged).



12.
Water Management System

 

 
a.
Wastewater Recovery System -- Northside




 
1.
Neutralization system including premix tank, neutralization tank,
clarifier/thickener, and pumps.

 
2.
Reverse osmosis system including lime/soda softening clarifier system.

 
3.
Brine concentrator Nos. 4 and 5.

 
4.
Process pond No. 3 and pump system.

 
5.
North evaporation ponds 1, 2, and 3.



 

Exh. V - 14

--------------------------------------------------------------------------------




EXHIBIT V(g)
(continued)





 
b.
SO2 Waste Treatment System -- Southside




 
1.
Process ponds 1A, 1B, 2 and pumping system.

 
2.
Premix tank and clarifier system.

 
3.
Oxidation towers.

 
4.
Brine concentrator Nos. 2 and 3.

 
5.
South evaporation ponds Nos. 1, 2, 3, 4, and 5.




 
c.
Data Acquisition System

 
d.
Solid Waste Disposal Pit

 
e.
Coal pile runoff pond



13.*
Coal Handling Equipment -- all equipment from all reclaim hoppers ending at the
chutes to the tripper conveyors. This includes: hoppers. feeders. feeder belts,
reclaim conveyors, plant conveyors, belt scales, fire protection systems, dust
suppression systems, magnetic separators, all electrical and controls, and
heating and ventilation systems.



14.
Maintenance Bay Facilities including: Bay Bridge Crane, all Offices, and Support
Facilities

 
15.
Sewage Treatment Facilities

 
16.
All Demineralizer Systems including: Clarifier, Storage Tanks, Sump Pumps,
Filter Beds, and Control Systems.



17.
The Chemical Plant 165-pound Control Valve and Branch Line from each of Units 1
and 2 Unit Specific 650-pound Reheat Steam Line.



18.
The Chemical Plant Branch Steam Line from (but not including) the Unit Specific
Auxiliary, Steam Header System on each of Units 3 and 4.




 


*Maintenance Only


 

Exh. V - 15

--------------------------------------------------------------------------------




EXHIBIT V(h)




FACILITIES AND EQUIPMENT
COMMON TO ALL FOUR SAN JUAN UNITS


Operation Costs Only




PNM
 
M-S-R
 
TEP
        Variable split based on generation by unit
Farmington
 
Tri-State
 
LAC
 
SCPPA
 
Anaheim
 
UAMPS
 

 


1.
Coal and Ash Handling Control Facilities



2.
Coal Handling Equipment



All equipment from all reclaim hoppers ending at the chutes to the tripper
conveyors. This includes: hoppers, feeders, feeder belts, reclaim conveyors,
plant conveyors, belt scales, fire protection systems, dust suppression systems,
magnetic separators, all electrical and control, and heating and ventilation
systems.




 

Exh. V - 16

--------------------------------------------------------------------------------




EXHIBIT V(i)




SWITCHYARD FACILITIES AND EQUIPMENT


OPERATION AND MAINTENANCE COSTS




PNM - 65%
TEP - 35%





















 

Exh. V - 17

--------------------------------------------------------------------------------




 
EXHIBIT VI
 
 




--------------------------------------------------------------------------------






San Juan Operating Agreement
Exhibit VI-Attachment A






A&G RATIO APPLICABLE TO OPERATION AND MAINTENANCE FOR THE SAN JUAN GENERATING
STATION (“SJGS”)


The Operating Agent determines, in accordance with Accounting Practice, the
appropriate A&G expense incurred for the benefit of the SJGS and to be billed to
the SJGS as follows:


1. A&G expenses directly chargeable by on-site San Juan Project employees as set
forth in Section 22.2.2;


2. A&G expenses directly chargeable by A&G related departments located off-site
as set forth in Section 22.2.2; and


3. Indirect A&G expenses included in the development of the A&G ratio.


Except as set forth in Section 22.0, individuals located off-site must either
charge their time and expenses direct to the SJGS or be included in the A&G pool
in the development of the A&G Ratio. Costs incurred for the same purpose must be
either all charged direct to the SJGS or all be included in the A&G pool, e.g.,
all staff persons within the same department must either charge direct to the
SJGS or to the A&G pool.


A.
The Operating Agent conducts an A&G study every three years. However, periodic
reviews will be performed to determine if significant organizational changes
have occurred that may require the Operating Agent to conduct an A&G study on a
basis more frequently than three years. This study determines the appropriate
amount of indirect A&G expense to utilize in the development of the A&G Ratio
described below.



The FERC A&G accounts included in the A&G study are: 920, 921, 923, 930.2, 931
and 935.


Background


The responsibility for the SJGS resides in the Operating Agent’s Bulk Power
Business Unit. The A&G expenses charged to this Business Unit are derived from
two areas. The first component is an allocation of A&G expenses from the
Operating Agent’s Corporate Office to the Bulk Power Business Unit. These
allocations are based on pre-determined methodologies. The second component of
costs are A&G expenses that are directly charged to the Bulk Power Business
Unit. Note: Any A&G expenses charged directly to the SJGS are excluded from the
determination of the A&G Ratio and are not subject to the A&G Ratio.


Exh. VI - 1

--------------------------------------------------------------------------------


A questionnaire is sent to all managers that have A&G charges to the Bulk Power
Business Unit to determine what percentage of their A&G expenses should be
included in the development of the A&G Ratio.


The percentages derived from the questionnaires are then applied to the actual
A&G amounts charged to the Bulk Power Business Unit for the study year. Amounts
are split between labor and other.


B.
Labor Ratios for Payroll Taxes (FERC Account 408), Injuries and Damages (FERC
Account 925) and Pension and Benefits (FERC Account 926) (See Exhibit VI
Attachments B, C and D) are applied to the labor portion of the A&G determined
above.



C.
Other costs included in the development of the A&G Ratio are Depreciation of
General Plant (FERC Account 403), Property Insurance (FERC Account 924) and
Property Taxes (FERC Account 408) for the Operating Agent’s headquarters
buildings and energy management facility and Amortization of Computer Software
(FERC Account 404) for certain software applications that provide benefit to the
SJGS.




 
The portion of the costs related to the Operating Agent’s headquarters buildings
included in the development of the A&G Ratio are derived by applying certain
ratios obtained from the A&G study questionnaires. The costs included in the A&G
Ratio for the Operating Agent’s energy management facility are based on the
number of MW of SJGS capacity as a percentage of the Operating Agent’s total
generating capacity. In addition, ratios for determining the amount of software
costs to include in the A&G Ratio are based on the specific software
application. For example, if the Operating Agent installed a new payroll system,
the amount of costs for this system that would be included in the A&G Ratio
calculation would be based on the number of employees at the SJGS as a percent
of the Operating Agent’s total employees. The Operating Agent reviews each
specific software application to determine the method for assigning the
appropriate amount of costs to be included in the A&G Ratio calculation.



The A&G ratio shall be applied to the following SJGS costs:



1)   
Labor charged to the operation and maintenance expenses included in Sections
22.2.1, 22.3, 22.4, 22.5 and 23.3.3 of the San Juan Project Participation
Agreement. Such labor dollars are utilized as the denominator in the calculation
of the A&G Ratio described below.



The A&G Ratio shall be derived annually based on the preceding year’s
experience, as set forth herein unless otherwise agreed to by the participants.
The A&G Ratio will be adjusted to actuals at year-end and the adjustment will be
used in the computation of the A&G Ratio for the following year.
A&G Ratio = A/B


Exh. VI - 2

--------------------------------------------------------------------------------


Where A = Administrative and general expense chargeable to FERC Accounts 920,
921,
923, 930.2, 931 and 935, including Labor Ratios for Payroll Taxes (FERC Account
408), Injuries and Damages (FERC Account 925) and Pension and Benefits (FERC
Account 926) plus other related costs for the Operating Agent’s headquarters
buildings and energy management facility for Property Taxes FERC Account (408),
Depreciation of General Plant FERC Account (403), and Property Insurance FERC
Account (924) plus amortization of certain Computer Software costs charged to
FERC Account (404).


B = Total SJGS operation and maintenance labor paid and accrued excluding labor
expenses chargeable to FERC accounts 920 through 935 inclusive.


Note:      Any modifications to the methodology utilized for calculating the A&G
Ratio described above shall be developed by the San Juan Auditing Committee and
approved by the San Juan Coordination Committee.


 

Exh. VI - 3

--------------------------------------------------------------------------------




San Juan Operating Agreement
Exhibit VI-Attachment B




PAYROLL TAX RATIO FOR THE SAN JUAN GENERATING STATION (“SJGS”)




The Payroll Tax Ratio shall be applied to the following SJGS costs:



1)   
Labor charged to operation and maintenance expenses included in Sections 22.2.1,
22.2.2, 22.2.4, 22.2.5 22.3, 22.4, 22.5 and 23.3.3 of the San Juan Project
Participation Agreement.

2)   
Labor charged to other primary accounts including, but not limited to, FERC
Accounts 107, 108, 163, 183, 186 and 188.



The Payroll Tax Ratio shall be determined annually on the basis of the Operating
Agent’s preceding years experience adjusted for known changes to comply with
regulations applicable to Social Security and Unemployment Compensation as set
forth herein unless otherwise agreed to by the participants. The Payroll Tax
Ratio will be adjusted to actuals at year-end and the adjustment will be used in
the computation of the ratio for the following year.


Payroll Tax Ratio = T/P


Where T = The Operating Agent’s total payroll tax expense chargeable to FERC
Account 408.


P = The Operating Agent’s total base labor paid and accrued, less wages paid for
time-off allowances plus accruals for time-off allowances.




Notes: (1)
Base labor is defined as an employee’s hourly rate times the number of hours
worked plus an accrual for time-off allowances. In addition, base labor also
includes overtime pay and special pay.




(2)   
Time-off allowances are defined as vacation, illness and holiday time.



(3) Special pay is defined as any other compensation an employee receives that
is not part of his/her regular base pay. Examples include employee recognition
awards as well as results based pay, the Operating Agent’s bonus pay plan.


(4) Any modifications to the methodology utilized for calculating the Payroll
Tax Ratio described above shall be developed by the San Juan Auditing Committee
and approved by the San Juan Coordinating Committee.


 

Exh. VI - 4

--------------------------------------------------------------------------------




San Juan Operating Agreement
Exhibit VI-Attachment C




INJURIES AND DAMAGES RATIO FOR THE
SAN JUAN GENERATING STATION (“SJGS”)


The Injuries and Damages Ratio shall be applied to the following SJGS costs:



1)   
Labor charged to operation and maintenance expenses included in Sections 22.2.1,
22.2.2, 22.2.4, 22.2.5 22.3, 22.4, 22.5 and 23.3.3 of the San Juan Project
Participation Agreement.

2)   
Labor charged to other primary accounts including, but not limited to, FERC
Accounts 107, 108, 163, 183, 186 and 188.



The Injuries and Damages Ratio shall be determined annually on the basis of the
Operating Agent’s preceding year’s experience as set forth herein unless
otherwise agreed to by the participants. The Injuries and Damages Ratio will be
adjusted to actuals at year-end and the adjustment will be used in the
computation of the ratio for the following year.


Injuries and Damages Ratio = I/P


Where I = The Operating Agent’s total injuries and damages expense chargeable to
FERC Account 925, including payroll taxes, and pension and benefits on labor
chargeable to FERC Account 925. The amount of payroll taxes and pension and
benefits to be added are based on the ratios included in Exhibit VI, Attachments
B and D, respectively. Note: Any injuries and damages expense charged direct to
the SJGS are excluded from the determination of the Injuries and Damages Ratio.


P = The Operating Agent’s total base labor paid and accrued, less wages paid for
time-off allowances plus accruals for time-off allowances less special pay and
wages charged direct to FERC Account 925.
 
Notes:        (1)   Special pay is defined as any other compensation an employee
receives that is not part of his/her regular base pay. Examples  include
employee recognition awards as well as results based pay, the Operating Agent’s
bonus pay plan.



 
(2)
Any modifications to the methodology utilized for calculating the Injuries and
Damages Ratio described above shall be developed by the San Juan Auditing
Committee and approved by the San Juan Coordination Committee.





 

Exh. VI - 5

--------------------------------------------------------------------------------




San Juan Operating Agreement
Exhibit VI-Attachment D




PENSION AND BENEFITS RATIO FOR THE
SAN JUAN GENERATING STATION (“SJGS”)




The Pension and Benefits Ratio shall be applied to the following SJGS costs:



1)   
Labor charged to operation and maintenance expenses included in Sections 22.2.1,
22.2.2, 22.2.4, 22.2.5 22.3, 22.4, 22.5 and 23.3.3 of the San Juan Project
Participation Agreement.

2)   
Labor charged to other primary accounts including, but not limited to, FERC
Accounts 107, 108, 163, 183, 186 and 188.



The Pension and Benefits Ratio shall be determined annually on the basis of the
Operating Agent’s preceding year’s experience as set forth herein unless
otherwise agreed to by the participants. The Pension and Benefits Ratio will be
adjusted to actuals at year-end and the adjustment will be used in the
computation of the ratio for the following year.


Pension and Benefits Ratio = B/P


Where B = The Operating Agent’s total pension and benefits expense chargeable to
FERC Account 926, including payroll taxes, and injuries and damages on labor
chargeable to FERC Account 926. The amount of payroll taxes and injuries and
damages to be added are based on the ratios included in Exhibit VI, Attachments
B and C, respectively.


P = The Operating Agent’s total base labor paid and accrued, less wages paid for
time-off allowances plus accruals for time-off allowances, less overtime,
part-time, special pay not eligible for pension and benefits and wages charged
direct to FERC Account 926.


Notes:        (1) Special pay is defined as any other compensation an employee
receives that is not part of his/her regular base pay. Examples include employee
recognition awards as well as results based pay, the Operating Agent’s bonus pay
plan. Employee recognition awards are not eligible for pension and benefit
loadings.

 
(2)
Any modifications to the methodology utilized for calculating the Pension and
Benefits Ratio described above shall be developed by the San Juan Auditing
Committee and approved by the San Juan Coordination Committee.









 

Exh. VI - 6

--------------------------------------------------------------------------------




San Juan Operating Agreement
Exhibit VI-Attachment E




CAPITALIZED A&G RATIO APPLICABLE TO CAPITAL PROJECTS FOR THE SAN JUAN GENERATING
STATION (“SJGS”)


The Operating Agent determines the appropriate A&G expense incurred for the
benefit of the SJGS and to be billed to the SJGS as follows:


A.
The Operating Agent conducts an A&G study every three years. However, periodic
reviews will be performed to determine if significant organizational changes
have occurred that may require the Operating Agent to conduct an A&G study on a
basis more frequently than three years. This study determines the appropriate
amount of indirect A&G expense to utilize in the development of the Capitalized
A&G Ratio described below.



The FERC A&G accounts included in the A&G study are: 920, 921, 923, 930.2, 931
and 935.


Background


The responsibility for the SJGS resides in the Operating Agent’s Bulk Power
Business Unit. The A&G expenses charged to this Business Unit are derived from
two areas. The first component is an allocation of A&G expenses from the
Operating Agent’s Corporate Office to the Bulk Power Business Unit. These
allocations are based on pre-determined methodologies. The second component of
costs are A&G expenses that are directly charged to the Bulk Power Business
Unit. Note: Any A&G expenses charged directly to the SJGS are excluded from the
determination of the Capitalized A&G Ratio. Two Capitalized A&G Ratios are
calculated, one for major construction projects (Projects greater than
$10,000,000) and one for minor construction projects (Projects less than
$10,000,000).


A questionnaire is sent to all managers that have A&G charges to the Bulk Power
Business Unit to determine what percentage of their A&G expenses are
capital-related and should be included in the development of the Capitalized A&G
Ratios. Amounts are split between labor and other.


B.
Labor Ratios for Payroll Taxes (FERC Account 408), Injuries and Damages (FERC
Account 925) and Pension and Benefits (FERC Account 926) (see Exhibit VI
Attachments B, C and D) are applied to the labor portion of the A&G determined
above.



The Capitalized A&G Ratios, shall be applied to all SJGS construction costs
except for long-term leased transportation and motorized equipment. The total
amount of these construction dollars are utilized as the denominator in the
calculation of the A&G Ratio described below.


Exh. VI - 7

--------------------------------------------------------------------------------


Capitalized A&G Ratio = A/B


Where A = Administrative and general expense chargeable to FERC Accounts 920,
921, 923, 930.2, 931 and 935, including Labor Ratios for Payroll Taxes (FERC
Account 408), Injuries and Damages (FERC Account 925) and Pension and Benefits
(FERC Account 926) as categorized separately in the A&G questionnaire for major
and minor construction expenditures for the study period.


B = Total SJGS capital project amounts for the Bulk Power Business Unit as
categorized between major and minor construction projects for the study period
chargeable to FERC Accounts 107 and 108.




Note: Any modifications to the methodology utilized for calculating the A&G
Ratio described above shall be developed by the San Juan Auditing Committee and
approved by the San Juan Coordination Committee.




 

Exh. VI - 8

--------------------------------------------------------------------------------



 
EXHIBIT VII



--------------------------------------------------------------------------------


 
Example “Interim Invoice”






--------------------------------------------------------------------------------




 
Example“UG-CSA Invoice”  



--------------------------------------------------------------------------------


 
Example “UPS Invoice”



--------------------------------------------------------------------------------




 
EXHIBIT VIII






--------------------------------------------------------------------------------




 
EXHIBIT VIII




Proportional Adjustment of Voting Requirements
in Case of a Default and Suspension of the Rights of a Participant
to Vote Pursuant to Section 35.4.1.


Example Calculation Based on Hypothetical Ownership Percentages:




In the following table, Participant D with Participation Shares in Units 3 and 4
is assumed to be the defaulting Participant. Participation Shares for Voting and
Number of Participants for Voting are shown under original or pre-default
conditions and are then adjusted as provided in Sections 18.4, 19.4, 20.5, and
21.4 after the right of Participant D to vote is suspended pursuant to Section
35.4.1.


Participation Shares for voting pursuant to Sections 18.4.1(a), 18.4.2(a), and
18.4.3(a) are adjusted as follows:
 
For Units:


The Adjusted Participation Share for a Participant = (That Participant’s
Participation Share)/(The sum of the Participation Shares of all non-defaulting
Participants in the affected Unit)


For Common Facilities:


Adjustments related to common facilities shall be proportional to any differing
Participation Shares between Units. The above formula would be applied to each
Unit and then summed and normalized over the applicable common facilities.
Because San Juan Units are of unequal ratings, the normalization will be in
proportion to each Unit’s rating rather than the even fractions in the example
below where equally sized units were used for simplicity.


The numbers of Participants used for voting purposes pursuant to the
requirements of Sections 18.4.1(b), 18.4.2(b), and 18.4.3(b) are adjusted by
subtracting the number of defaulting Participants from the total number of
Participants voting under those Sections.




 


--------------------------------------------------------------------------------






Unit or Facility
Original Participation Shares for Voting: §18.4.1(a), §18.4.2(a), and §18.4.3(a)
Original Number of Participants for Voting Purposes: §18.4.1(b), §18.4.2(b), and
§18.4.3(b)
Adjusted Participation Shares for Voting - §18.4.1(a), §18.4.2(a), and
§18.4.3(a)
Adjusted Number of Participants for Voting Purposes - §18.4.1(b), §18.4.2(b),
and §18.4.3(b)
Unit 1
 
2
 
2
Participant A
50.00%
 
50.00%
 
Participant B
50.00%
 
50.00%
 
Unit 2
 
2
 
2
Participant A
50.00%
 
50.00%
 
Participant B
50.00%
 
50.00%
 
Unit 3
 
4
 
3
Participant A
20.00%
 
28.57%1 
 
Participant B
20.00%
 
28.57%
 
Participant C
30.00%
 
42.86%
 
Participant D
30.00%
 
0.00%
 
Unit 4
 
5
 
4
Participant A
10.00%
 
12.50%2 
 
Participant B
10.00%
 
12.50%
 
Participant C
20.00%
 
25.00%
 
Participant D
20.00%
 
0.00%
 
Participant E
40.00%
 
50.00%
 
Unit 1 & 2 Common
 
2
 
2
Participant A
50.00%
 
50.00%
 
Participant B
50.00%
 
50.00%
 




--------------------------------------------------------------------------------

 1Computed on Unit 3 Participation Shares as follows: (Participant A) /
(Participant A + Participant B + Participant C) = 20%/(20%+20%+30%) = 28.57%
2Computed on Unit 4 Participation Shares as follows: (Participant A) /
(Participant A + Participant B + Participant C + Participant E) =
10%/(10%+10%+20%+40%) = 12.50%
 
 

Exh VIII -2

--------------------------------------------------------------------------------






Unit 3 & 4 Common
 
5
 
4
Participant A
15.00%
 
20.536%3 
 
Participant B
15.00%
 
20.536%%
 
Participant C
25.00%
 
33.928%
 
Participant D
25.00%
 
0.00%
 
Participant E
20.00%
 
25.000%
 
Plant Common
 
5
 
4
Participant A
32.50%
 
35.268%4 
 
Participant B
32.50%
 
35.268%
 
Participant C
12.50%
 
16.964%
 
Participant D
12.50%
 
0.00%
 
Participant E
10.00%
 
12.500%
 




--------------------------------------------------------------------------------

 
3Computed on Unit 3 and 4 Common Participation Shares as follows: Unit 3
Contribution = (Participant A) / (Participant A + Participant B + Participant C)
= 20%/(20%+20%+30%) = 28.571%; Unit 4 Contribution = (Participant A) /
(Participant A + Participant B + Participant C + Participant E) =
10%/(10%+10%+20%+40%) = 12.500%.
 
Unit 3 & 4 Common = (Unit 3 Rating)/(Sum of Unit 3 and 4 Ratings) * (Unit 3
Contribution) + (Unit 4 Rating)/(Sum of Unit 3 and 4 Ratings) * (Unit 4
Contribution) = ½ (28.571%) + ½ (12.500%) = 20.536%
4Computed on Plant Common Participation Shares as follows: Unit 1 Contribution =
(Participant A) / (Participant A + Participant B) = 50%/(50%+50%) = 50.000%;
Unit 2 Contribution = (Participant A) / (Participant A + Participant B) =
50%/(50%+50%) = 50.000%. Unit 3 Contribution = (Participant A) / (Participant A
+ Participant B + Participant C) = 20%/(20%+20%+30%) = 28.571%; Unit 4
Contribution = (Participant A) / (Participant A + Participant B + Participant C
+ Participant E) = 10%/(10%+10%+20%+40%) = 12.500%. Plant Common = (Unit 1
Rating)/(Plant Rating) * (Unit 1 Contribution) + (Unit 2 Rating)/(Plant Rating)
* (Unit 2 Contribution) + (Unit 3 Rating)/(Plant Rating) * (Unit 3 Contribution)
+ (Unit 4 Rating)/(Plant Rating) * (Unit 4 Contribution) = 1/4 (50.000%) + 1/4
(50.000%) + 1/4 (28.571%) + 1/4 (12.500%) = 35.268%

 

Exh VIII -3

--------------------------------------------------------------------------------




EXHIBIT IX
 
 


--------------------------------------------------------------------------------






EXHIBIT IX
FIXED FUEL EXPENSE


SAN JUAN UNDERGROUND COAL SALES AGREEMENT (As Amended)


SECTION 7.3
Reclamation. (Any applicable post-expiration or post-termination reclamation
costs described in said section.)


SECTION 8.2(A)
Base CIE Amount


SECTION 8.2(C)
Reimbursable Operating Costs enumerated in Exhibit “F” Paragraph I(1)


SECTION 8.2(D)
Administration Element


SECTION 8.2(E)
That part of CIE Reconciliation Amount associated with Base CIE or Non-SJCC Base
CIE


SECTION 8.3(A)
Processing CIE Amount


SECTION 8.3(C)
Processing Administration Element


SECTION 8.3(D)
Processing CIE Reconciliation Amount


SECTION 8.5(A):
Other Reclamation (These are reclamation costs associated with former activities
to supply surface-mined coal.)


SECTION 8.5(B)
Substitute REI


SECTION 8.5(C)
Payment of the Utility Payment Stream


SECTION 8.5(D)
Payments under the Ute ROW


SECTION 8.5(E)
 
Exh IX - 1

--------------------------------------------------------------------------------


Other Miscellaneous Costs
 
SECTION 8.5(F)
Dispute Costs


COAL SALES AGREEMENT BUY OUT AGREEMENT


SECTION 4.4:
Payment of SJCC Costs


 
TRANSPORTATION AGREEMENT BUYOUT AGREEMENT


SECTION 3.4:
Payment of SJTC Costs


Any costs allocated as Fixed Fuel Expense pursuant to Section 23.4.1.3 of this
Agreement.


Applicable taxes and royalties on the above items shall be deemed Fixed Fuel
Expense.


Capitalized Terms used in this Exhibit, not otherwise defined in this Agreement,
are as defined in the above captioned agreements.


 

Exh IX - 2

--------------------------------------------------------------------------------



 
EXHIBIT X






--------------------------------------------------------------------------------






EXHIBIT X
VARIABLE FUEL EXPENSE








SAN JUAN UNDERGROUND COAL SALES AGREEMENT (As Amended)


SECTION 8.2(B)
Incremental CIE Amount


SECTION 8.2(C)
Reimbursable Operating Costs except those enumerated in Exhibit “F” Paragraph
I(1) and only those reclamation costs directly associated with disturbance
attributable to the underground mine.


SECTION 8.2(E)

   
That part of CIE Reconciliation Amount associated with Incremental CIE or
Non-SJCC Incremental CIE



SECTION 8.3(B)
Reimbursable Processing Costs



 
SECTION 8.4

Non-SJCC Coal and Alternate Coal Costs




Capitalized Terms used in this Exhibit, not otherwise defined in this Agreement,
are as defined in the above captioned agreements.
 

